Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 1 of 127




                 EXHIBIT 1
       Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 2 of 127

EXECUTION COPY




                    COLLABORATION AND LICENSE AGREEMENT

                                      by and between

                                    Incyte Corporation
                     Experimental Station, Route 141 & Henry Clay Road
                                   Wilmington, Delaware

                                           and

                        Novartis International Pharmaceutical Ltd.
                                      131 Front Street
                                Hamilton, Bermuda HM 12




US1DOCS 7351894v3
         Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 3 of 127




                                                 TABLE OF CONTENTS


ARTICLE I Definitions ...................................................................................................................1

ARTICLE II Licenses ....................................................................................................................18
     2.1    Rights Granted by Incyte to Novartis ....................................................................18
     2.2    Rights Granted by Novartis to Incyte ....................................................................18
     2.3    Sublicense Rights...................................................................................................19
     2.4    Section 365(n) of The Bankruptcy Code ...............................................................19
     2.5    Retained Rights......................................................................................................20
     2.6    Non-Compete.........................................................................................................21

ARTICLE III Governance .............................................................................................................23
     3.1    Joint Steering Committee.......................................................................................23
     3.2    Subcommittees.......................................................................................................23
     3.3    Committee Meetings..............................................................................................26
     3.4    Authority ................................................................................................................27
     3.5    Decisions................................................................................................................27
     3.6    Committee Membership.........................................................................................28

ARTICLE IV Development; Regulatory Matters..........................................................................29
     4.1   Information Transfer..............................................................................................29
     4.2   Conduct of Development Activities.......................................................................30
     4.3   Development Activity Proposals ...........................................................................33
     4.4   c-MET Licensed Compound Co-Development Option .........................................36
     4.5   Potential JAK Back-Up Compounds .....................................................................36
     4.6   Development Reports.............................................................................................38
     4.7   Regulatory Matters Related to Licensed Products.................................................39

ARTICLE V Clinical and Commercial Supply .............................................................................40
     5.1   Clinical Supply.......................................................................................................40
     5.2   Commercial Supply by Incyte ...............................................................................41
     5.3   Supply by Novartis to Incyte .................................................................................41

ARTICLE VI Commercialization and Co-Detailing Option .........................................................42
     6.1   Commercialization Diligence ................................................................................42
     6.2   Marketing Responsibilities For Licensed Products ...............................................42
     6.3   Incyte Co-Detailing Option....................................................................................42
     6.4   Novartis Co-Detailing Option................................................................................43
     6.5   Global Branding; Trademarks................................................................................44

ARTICLE VII Intellectual Property Ownership, Protection and Related Matters ........................45
     7.1    Inventorship; Ownership........................................................................................45
     7.2    Prosecution and Maintenance of Patent Rights .....................................................46
     7.3    Third Party Infringement .......................................................................................48
     7.4    Patent Marking.......................................................................................................50



US1DOCS 7351894v3
         Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 4 of 127




          7.5       Third Party Licenses ..............................................................................................50

ARTICLE VIII Financial Provisions .............................................................................................51
     8.1   License Fee ............................................................................................................51
     8.2   Milestone Payments ...............................................................................................51
     8.3   Royalties ................................................................................................................56
     8.4   Royalty Reports; Payments....................................................................................58
     8.5   Financial Records...................................................................................................58
     8.6   Audits.....................................................................................................................58
     8.7   Tax Matters ............................................................................................................59
     8.8   Currency Exchange................................................................................................60
     8.9   Late Payments........................................................................................................61

ARTICLE IX Term and Termination ............................................................................................61
     9.1   Agreement Term ....................................................................................................61
     9.2   Termination............................................................................................................61
     9.3   Effects Of Termination ..........................................................................................62

ARTICLE X Indemnification; Limitation of Liability ..................................................................65
     10.1 By Novartis ............................................................................................................65
     10.2 By Incyte................................................................................................................66
     10.3 Limitation of Liability............................................................................................67
     10.4 Insurance ................................................................................................................67

ARTICLE XI Representations and Warranties and Covenants.....................................................68
     11.1 Representation Of Authority; Consents .................................................................68
     11.2 No Conflict.............................................................................................................68
     11.3 Additional Incyte Representations and Warranties................................................68
     11.4 Incyte Covenant .....................................................................................................69
     11.5 Disclaimer of Warranty..........................................................................................69
     11.6 Standstill ................................................................................................................69

ARTICLE XII Confidentiality.......................................................................................................71
     12.1 Confidential Information .......................................................................................71
     12.2 Permitted Disclosure..............................................................................................72
     12.3 Publicity; Attribution; Terms of this Agreement; Non-Use of Names ..................72
     12.4 Publications............................................................................................................74
     12.5 Term.......................................................................................................................74
     12.6 Return of Confidential Information .......................................................................74

ARTICLE XIII Dispute Resolution ...............................................................................................75
     13.1 Dispute Resolution Process....................................................................................75
     13.2 Injunctive Relief.....................................................................................................75

ARTICLE XIV Miscellaneous ......................................................................................................75
     14.1 Governing Law ......................................................................................................75
     14.2 Consent to Jurisdiction...........................................................................................76


                                                                  - ii -
US1DOCS 7351894v3
       Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 5 of 127




        14.3        Assignment ............................................................................................................76
        14.4        Change of Control..................................................................................................77
        14.5        Entire Agreement; Amendments............................................................................78
        14.6        Notices ...................................................................................................................78
        14.7        Force Majeure ........................................................................................................79
        14.8        Compliance With Laws..........................................................................................79
        14.9        Use Of Names, Logos Or Symbols........................................................................79
        14.10       Independent Contractors ........................................................................................79
        14.11       Headings ................................................................................................................80
        14.12       No Implied Waivers; Rights Cumulative...............................................................80
        14.13       Severability ............................................................................................................80
        14.14       Execution In Counterparts .....................................................................................80
        14.15       No Third Party Beneficiaries .................................................................................80
        14.16       Exhibits ..................................................................................................................80


Exhibits

Exhibit A: Incyte Patent Rights
   Exhibit A-1: c-MET Patent Rights
   Exhibit A-2: JAK Patent Rights
Exhibit B: Initial Information Transfer to Novartis
Exhibit C
   Exhibit C-1 Out-of-Pocket Costs
   Exhibit C-2 Clinical Supply Agreement
Exhibit D: Initial Development Plans
   Exhibit D-1: c-MET Development Plan
   Exhibit D-2: JAK Development Plan
Exhibit E: c-MET Studies
Exhibit F: Study 351 and Study 352
   Exhibit F-1: Out-of-Pocket Costs for Toxicology Studies
   Exhibit F-2: Study 352 Out-of-Pocket Costs for EMEA Registration Study
Exhibit G: Press Release
Exhibit H: Replacement Provisions
Exhibit I: Pharmacovigilance Agreement

Schedules

Schedule 1.14: c-MET Licensed Back-Up Compounds
Schedule 1.62: JAK Licensed Back-Up Compounds
Schedule 4.1:
Schedule 4.1(c)(i):
Schedule 11.3: Exceptions to Representations and Warranties




                                                                    - iii -
US1DOCS 7351894v3
       Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 6 of 127




                    COLLABORATION AND LICENSE AGREEMENT



         THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is entered
into as of the 24th day of November, 2009 (the “Effective Date”), by and between Incyte
Corporation, a Delaware corporation having an office at Experimental Station, Route 141 &
Henry Clay Road, Wilmington, Delaware (“Incyte”), and Novartis International Pharmaceutical
Ltd., a limited company organized under the laws of Bermuda having an office at 131 Front
Street, Hamilton, Bermuda HM 12 (“Novartis”).

     WHEREAS, Incyte and Novartis are each in the business of discovering, developing and
commercializing pharmaceutical products;

      WHEREAS, Incyte has, pursuant to the c-MET Program (as defined below) and the JAK
Program (as defined below), discovered and commenced Development of the Licensed
Compounds (as defined below);

       WHEREAS, Incyte and Novartis are interested in collaborating on activities relating to
the c-MET Program and the JAK Program and Incyte has agreed to grant to Novartis the right to
develop and commercialize the Licensed Compounds;

       NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

                                           ARTICLE I

                                         DEFINITIONS

        When used in this Agreement, each of the following terms shall have the meanings set
forth in this ARTICLE I:

        1.1      “Abandon” or “Abandoned” means with respect to either the JAK Program or the
c-MET Program that (a) at any point in time prior to First Commercial Sale of a Licensed
Product under such Program, no Good Faith Development activities have occurred during at least
the preceding                    and no significant constraints on such Development imposed by a
Regulatory Authority or a Force Majeure Event have been in effect during such period and (b) at
any point in time after First Commercial Sale of a Licensed Product under such Program,
(i) Novartis does not promote a JAK Licensed Product in at least            EU Major Market
Countries during the preceding                          and during that period (w) Novartis has not
reasonably determined that promotion in the remaining EU Major Market Countries is likely to
reduce the overall commercial viability of the Program in the Novartis Territory, (x) no
significant constraints on such promotion imposed by a Regulatory Authority have been in effect
in the jurisdictions in which such promotion failed to occur, (y) no Force Majeure Event has
been in effect in any jurisdictions in which such promotion failed to occur and (z) Novartis is not
actively seeking pricing approval in at least              Major Market Countries, or (ii) Novartis
does not promote a c-MET Licensed Product in at least              EU Major Market Countries and
the United States during the preceding                 months and during that period (w) Novartis

                                                -1-
US1DOCS 7351894v3
       Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 7 of 127




has not reasonably determined that promotion in the remaining EU Major Market Countries or
the United States, as applicable, is likely to reduce the overall commercial viability of the
Program in the Novartis Territory, (x) no significant constraints on such promotion imposed by a
Regulatory Authority have been in effect in the jurisdictions in which such promotion failed to
occur, (y) no Force Majeure Event has been in effect in any jurisdictions in which such
promotion failed to occur and (z) Novartis is not actively seeking pricing approval in at least
    EU Major Market Countries and the United States. For purposes of clarity, Novartis may be
deemed to have Abandoned a Program irrespective of whether it has used Commercially
Reasonable Efforts to Develop and Commercialize Licensed Product(s) for such Program.

        1.2     “Accounting Standards” with respect to Incyte means that Incyte shall maintain
records and books of accounts in accordance with (a) US GAAP (United States Generally
Accepted Accounting Principles); or (b) if mandated by the SEC, IFRS (International Financial
Reporting Standards); and with respect to Novartis shall mean that Novartis shall maintain
records and books of accounts in accordance with IFRS. Notwithstanding the above, prior
period restatements needed in conjunction with the IFRS adoption shall not impact royalty
payments, milestone payments and Development Costs already paid prior to the IFRS adoption
except for the fiscal year immediately prior to the fiscal year in which the change in accounting
standards is implemented.

        1.3     “Affiliate” means any Person that, directly or indirectly, controls, is controlled by
or is under common control with a Party. For the purposes of this Section 1.3, the word
“control” (including, with correlative meaning, the terms “controlled by” or “under common
control with”) means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such entity, whether by the ownership
of                             of the Voting Stock of such entity, by contract or otherwise. The
Parties acknowledge that in the case of certain entities organized under the laws of certain
countries outside of the United States, the maximum percentage ownership permitted by law for
a foreign investor may be less than                       and that in such case such lower
percentage shall be substituted in the preceding sentence, provided that such foreign investor has
the power to direct the management and policies of such entity. Notwithstanding the foregoing,
an entity shall not be deemed an Affiliate by virtue of ownership of greater than
       of such entity




      1.4     “Annual Net Sales” means aggregate Net Sales of c-MET Licensed Products or
JAK Licensed Products, as applicable, by Novartis or its Affiliates or sublicensees in any
Calendar Year, or in the first and last years of the term of this Agreement, the portion of such
Calendar Year during which this Agreement is in effect.




                                                 -2-
US1DOCS 7351894v3
       Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 8 of 127




        1.5     “Bankruptcy Event” means with respect to a Party, (i) the entry of an order for
relief under the Bankruptcy Code (or any other bankruptcy, insolvency, reorganization or other
similar act or law of any jurisdiction now or hereafter in effect) by such Party; (ii) the
commencement of an involuntary proceeding under the Bankruptcy Code or any other
bankruptcy, insolvency, reorganization or other similar act or law of any jurisdiction now or
hereafter in effect against such Party, if not dismissed, bonded or stayed within
after such commencement; (iii) the making by such Party of a general assignment for the benefit
of creditors; or (iv) the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, or trustee of all or substantially all of the business or property of such Party,

       1.6    “Business Day” means a day other than a Saturday or Sunday or Federal holiday
in Wilmington, Delaware, Basel, Switzerland or Hamilton, Bermuda.

       1.7   “Calendar Quarter” means a calendar quarter ending on the last day of March,
June, September or December.

        1.8    “Calendar Year” means a period of time commencing on January 1 and ending on
the following December 31.

        1.9         “Change of Control” of a Party means that any of the following has occurred:

              (a)       any Person or group that is a Pharmaceutical Company becomes the
beneficial owner, directly or indirectly, of                   or more of the outstanding Voting
Stock or voting power over Voting Stock of (i) such Party or (ii) any one or more Persons that
controls such Party (such Party, together with the Persons described in clause (ii), each
hereinafter referred to, individually, as a “Group Company” and, collectively, as the “Group
Companies”); or

            (b)     the sale or disposition of all or substantially all of the assets of the Group
Companies, on a consolidated basis; or

               (c)       a merger, reorganization, consolidation or other similar transaction (or
series of related transactions) of any Group Company with any Person or any Affiliate of such
Person, in each case, that is a Pharmaceutical Company (other than with any of the Group
Company’s wholly-owned subsidiaries) or with a group that contains
            that results in the shareholders of the applicable Group Company immediately before
the occurrence of such transaction (or series of related transactions) beneficially owning
immediately after such transaction                         of the outstanding Voting Stock or voting
power over Voting Stock of the surviving or newly-created entity in such transaction (or series of
related transactions); or

              (d)      a change in the board of directors of any Group Company in which the
individuals who constituted the board of directors of such Group Company at the beginning of
the                      immediately preceding such change (together with any other director
whose election by the board of directors of such Group Company or whose nomination for
election by the stockholders of such Group Company was approved by a vote of at least a
majority of the directors then in office either who were directors at the beginning of such period
or whose election or nomination for election was previously so approved (either by a specific

                                                   -3-
US1DOCS 7351894v3
       Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 9 of 127




vote or by approval of a proxy statement in which such individual is named as a nominee for
election as a director)), cease for any reason to constitute a majority of the directors then in
office.

For purposes of this definition of “Change of Control” only: (i) references to any Group
Company shall be deemed to include all successors in any merger, consolidation, reorganization
or similar transaction (or series of related transactions) preceding any transaction (or series of
related transactions) described above; (ii) “beneficial ownership” (and other correlative terms)
means beneficial ownership as defined in Rule 13d-3 under the Exchange Act; it being
understood and agreed that “beneficial ownership” shall also include any securities that any
Person or any of such Person’s Affiliates has the right to acquire pursuant to any agreement,
arrangement or understanding, or upon the exercise of conversion rights, exchange rights, rights,
warrants or options, or otherwise; (iii) “group” means group as defined in the Exchange Act and
the rules of the SEC thereunder as in effect on the date hereof; (iv) “control” (including, with
correlative meaning, the term “controlled by”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct the management and policies of such
entity, whether by the ownership of                                                    of such
entity, or by contract or otherwise; and (v)                               shall mean at a given
time,




                         .

        1.10        “c-MET” means human Met tyrosine kinase.

        1.11        “c-MET Excluded Compound” means a




        1.12 “c-MET Field” means the treatment, control, management, mitigation, prevention,
cure or diagnosis of any and all Indications in humans and animals.

        1.13 “c-MET Inhibitor Compound” means any compound that inhibits c-MET kinase
activity with average IC50<50 nM in an enzyme assay as measured by the IC50 at 1 mM ATP.

        1.14 “c-MET Licensed Compound” means (a) the c-MET Inhibitor Compound known
as INCB28060 (the chemical structure of which has previously been disclosed to Novartis in a
letter dated November 23, 2009); (b) the back-up c-MET Inhibitor Compounds set forth on
Schedule 1.14 (the chemical structures of which have previously been disclosed to Novartis in a
letter dated November 20, 2009) (each a “c-MET Licensed Back-Up Compound”); (c) all salts,
prodrugs, esters, metabolites, solvates, stereoisomers and polymorphs of the foregoing; and (d)
all derivatives of the foregoing containing one or more atoms substituted with a radio isotope
(including without limitation derivatives containing deuterium).



                                                -4-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 10 of 127




       1.15 “c-MET Licensed Product” means a product or product candidate that contains
one or more c-MET Licensed Compounds as the active ingredient, including all formulations and
dosages of such c-MET Licensed Compounds and all processes and delivery systems that
incorporate such c-MET Licensed Compounds.

        1.16 “c-MET Program” means a program conducted pursuant to this Agreement and
directed to the research, Development and Commercialization of c-MET Licensed Compounds
and c-MET Licensed Products in the c-MET Field.

       1.17 “c-MET Program Term” means the period beginning on the Effective Date and
continuing until the earlier of (a) the termination of this Agreement in its entirety or the c-MET
Program in accordance with Section 9.2 or (b) following the First Commercial Sale of any c-
MET Licensed Product, the expiration of the last-to-expire of all Royalty Terms with respect to
all c-MET Licensed Compounds and c-MET Licensed Products.

       1.18 “Clinical Trial” means a Phase I Study, a Phase II Study, a Phase III Study, a
Phase IV Study or a combination of two (2) of any of the foregoing studies.

       1.19 “Commercialization” or “Commercialize” means any activities directed to
obtaining pricing and/or reimbursement approvals, marketing, promoting, distributing,
importing, offering to sell, and/or selling a product (including establishing the price for such
product).

         1.20 “Commercially Reasonable Efforts” of a Party means the reasonable, diligent,
good faith efforts of the type to accomplish such objective as such Party would normally use to
accomplish a similar objective under similar circumstances, it being understood and agreed that,
with respect to efforts to be expended in relation to a product, such efforts shall be substantially
consistent with those efforts and resources commonly used by such Party for any other product
owned by it or in relation to which it may have rights, which other product is at a similar stage in
its Development or product life and is of similar market and economic potential as products
expected to result from the Licensed Compounds at a similar stage in their Development or
product life, and that any such other product owned by it or over which it has rights will not be
given any preferential treatment when compared to the objectives to be carried out pursuant to
this Agreement, provided that such efforts continue to be commercially reasonable in light of the
scientific and economic outlook for the product, all as measured by the facts and circumstances
at the time such efforts are due.

        1.21 “Confidential Information” means (a) all confidential or proprietary information
relating to Licensed Compounds, and (b) all other confidential or proprietary documents,
technology, Know-How or other information (whether or not patentable) actually disclosed by
one Party to the other pursuant to this Agreement or the Prior Confidentiality Agreements.

        1.22 “Control” or “Controlled” means, with respect to any (a) material, document, item
of information, method, data or other Know-How or (b) Patent Rights or other Intellectual
Property Rights, the possession by a Party or its Affiliates, whether by ownership or license
(other than by licenses granted under this Agreement), of the ability to grant to the other Party
access, a license and/or a sublicense as provided herein without requiring the consent of a Third


                                                 -5-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 11 of 127




Party or violating the terms of any agreement or other arrangement with any Third Party, in each
case as of the Effective Date, or if any of the same are acquired or created after the Effective
Date, at the date it is acquired or created by the relevant Party or its Affiliate.

        1.23 “Cover”, “Covering” or “Covered” with respect to a product, technology, process
or method, means that, but for a license granted to a Person under a Valid Claim included in the
Patent Rights under which such license is granted, the Development, manufacture,
Commercialization and/or other use of such product or the practice of such technology, process
or method, by such Person would infringe such Valid Claim (or, in the case of a Valid Claim that
has not yet issued, would infringe such Valid Claim if it were to issue).

        1.24 “Detail” means face-to-face discussions with physicians and other health care
practitioners who are permitted under applicable Laws to prescribe a Licensed Product for the
purpose of promoting a Licensed Product to such physicians or practitioners.

         1.25 “Development” or “Develop” means, with respect to a compound, preclinical and
clinical drug development activities, including, among other things: the conduct of Clinical
Trials, test method development and stability testing, toxicology, formulation and delivery
system development, process development, pre-clinical and clinical Drug Substance and Drug
Product supply, manufacturing scale-up, development-stage manufacturing, quality
assurance/quality control procedure development and performance with respect to clinical
materials, statistical analysis and report writing and clinical studies, regulatory affairs, and all
other pre-Regulatory Approval activities. When used as a verb, “Develop” means to engage in
Development. For the avoidance of doubt, “Development” shall include Phase IV Studies.

        1.26 “Development Costs” means the costs and expenses incurred by or on behalf of a
Party attributable to, or reasonably allocable to, the Development of Licensed Products and that
are materially consistent, as applicable, with the Development Plan and Development Budget.
Development Costs shall not include costs that are allocable to the costs of management,
financial, legal or business development personnel. “Development Costs” shall include (a) the
costs of Clinical Trials, the preparation, collation and/or validation of data from such Clinical
Trials and the preparation of medical writing and publishing, (b) the FTE costs of the relevant
Party or its Affiliates, (c) all Out-of-Pocket Costs incurred by the Parties or their Affiliates,
including payments made to Third Parties with respect to any of the foregoing (except to the
extent that such costs have been included in FTE costs), (d) Regulatory Expenses and (e) the cost
of contract research organizations (CROs) and clinical supply, including: (i) costs of Drug
Products, packaging of Drug Products and distribution of Drug Products used in Clinical Trials,
(ii) expenses incurred to purchase and/or package comparator drugs, and (iii) costs and expenses
of disposal of clinical samples.

      1.27 “Disclosing Party” means, with respect to Confidential Information, Patent Rights
or Know-How, the Party that Controls such Confidential Information, Patent Rights or
Know-How.

        1.28        “Drug Product” means a finished dosage form that contains the Drug Substance.

        1.29        “Drug Substance” means the active pharmaceutical ingredient.


                                                  -6-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 12 of 127




        1.30        “EMEA” means the European Medicines Agency, or a successor agency thereto.

        1.31        “EU Major Market Countries” means
                    .

        1.32 “Executive Officers” means the Chief Executive Officer of Incyte (or a senior
executive officer of Incyte designated by Incyte’s Chief Executive Officer) and the Chief
Executive Officer of Novartis Oncology (or a senior executive officer of Novartis or its Affiliate
as designated by the Chief Executive Officer of Novartis Oncology).

       1.33 “FDA” means the United States Food and Drug Administration, or a successor
agency thereto.

        1.34        “Field” means the c-MET Field and the JAK Field.

       1.35 “First Commercial Sale” means, with respect to a Licensed Product, the first
shipment of such Licensed Product to a Third Party by, as applicable, Novartis or its Affiliates or
sublicensees or Incyte or its Affiliates or sublicensees in a country following applicable
Regulatory Approval (other than applicable governmental price and reimbursement approvals) of
such Licensed Product in such country. Sales or transfers of reasonable quantities of Licensed
Product for Clinical Trial purposes, or for compassionate or similar use, shall not be considered a
First Commercial Sale.

         1.36 “Force Majeure Event” means an event, act, occurrence, condition or state of
facts, in each case outside the reasonable control of a Party, including acts of God; acts of any
government; any rules, regulations or orders issued by any governmental authority or by any
officer, department, agency or instrumentality thereof; fire; storm; flood; earthquake; accident;
war; rebellion; insurrection; riot; terrorism and invasion, that interfere with the normal business
operations of such Party.

        1.37 “FPFV” means the first subject’s first screening visit in a Clinical Trial that
results in such subject signing an informed consent.

        1.38  “FTE” means a full-time equivalent person year (consisting of
                      per year) of scientific, technical or commercialization work undertaken by
Incyte or Novartis employees, as applicable.

        1.39 “FTE Rate” means the rate per FTE (which may be prorated on a daily basis as
necessary) of            per annum, with respect to Development or Commercialization activities
conducted pursuant to this Agreement, subject to annual adjustment by the rate of the
Employment Cost Index for total compensation for the “management, professional and related”
occupational group, as published by the United States Department of Labor, Bureau of Labor
Statistics (or any similar index agreed upon by the Parties if such index ceases to be compiled
and published).

        1.40 “Generic Competition” means, with respect to a Licensed Product in any country
in a given Calendar Quarter, if, during such Calendar Quarter and the immediately preceding
Calendar Quarter, one or more Generic Products shall be commercially available in such country

                                                  -7-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 13 of 127




and such Generic Products shall in the aggregate have a market share of
                                     of such Licensed Product and Generic Products (based on
data provided by IMS International or, if such data is not available, such other reliable data
source as agreed by the Parties (such agreement not to be unreasonably withheld)) as measured
by unit sales.

       1.41 “Generic Product” means any pharmaceutical product that contains a Licensed
Compound and that is sold under a marketing authorization granted by a Regulatory Authority to
a Person other than a Party or its Affiliates, licensees or sublicensees.

        1.42 “Good Faith Development” means Development conducted in good faith with the
intention of advancing a Program toward registration (and not for the sole purpose of preserving
rights hereunder).

       1.43 “Hematology Field” means the treatment, control, mitigation, prevention, cure, or
diagnosis of all hematologic Indications as defined as of the Effective Date in subsections 280 –
289 (Diseases of the blood and blood-forming organs) of the International Classification of
Diseases, Ninth Revision, Clinical Modification (ICD-9-CM).

       1.44 “Incyte Group Member” means Incyte and any direct or indirect wholly owned
subsidiary of Incyte.

        1.45        “Incyte IP” means Incyte Know-How and Incyte Patent Rights.

        1.46 “Incyte Know-How” means all Know-How that (a) is Controlled by Incyte or any
of its Affiliates as of the Effective Date or during the Term; and (b) is necessary or useful to
Develop, manufacture or Commercialize any Licensed Products or Licensed Compounds;
provided, however, that Incyte Know-How specifically excludes Joint IP.

        1.47 “Incyte Patent Rights” means all Patent Rights that (a) are Controlled by Incyte or
any of its Affiliates as of the Effective Date or during the Term; and (b) are necessary or useful
to Develop, manufacture or Commercialize any of (x) c-MET Licensed Compounds and c-MET
Licensed Products (the “c-MET Patent Rights”); and (y) JAK Licensed Compounds and JAK
Licensed Products (the “JAK Patent Rights”); provided, however, that Incyte Patent Rights
specifically exclude Joint IP. The c-MET Patent Rights that exist as of the Effective Date are set
forth in Exhibit A-1 and the JAK Patent Rights that exist as of the Effective Date are set forth on
Exhibit A-2.

       1.48 “Incyte Territory” means, with respect to all JAK Licensed Products and JAK
Patent Rights, the United States of America and its territories and possessions.

       1.49 “IND” means an Investigational New Drug Application filed with the FDA under
21 C.F.R. Part 312 or similar non-United States application or submission in any country or
group of countries for permission to conduct human clinical investigations.

        1.50 “Indication” shall mean any disease, condition or syndrome, or sign or symptom
of, or associated with, a disease or condition.


                                                  -8-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 14 of 127




        1.51 “Inflammatory Disease” means any inflammatory disease, including the following
Indications: RA (and other arthritides including Juvenile RA, ankylosing spondylitis,
Sero-negative spondyloarthropathies and psoriatic arthritis), IBD, Crohn’s, Psoriasis, Asthma,
chronic obstructive pulmonary disease, Multiple Sclerosis and Systemic Lupus Erythematosus.
Notwithstanding the foregoing, Inflammatory Disease shall specifically exclude (a) any
hematologic Indications as defined as of the Effective Date in subsections 280 – 289 (Diseases of
the blood and blood-forming organs) of the International Classification of Diseases, Ninth
Revision, Clinical Modification (ICD-9-CM) and (b) oncology Indications as defined as of the
Effective Date in subsections 140 – 239 (Neoplasms) of the International Classification of
Diseases, Ninth Revision, Clinical Modification (ICD-9-CM), including all hematologic
malignancies, solid tumors and myeloproliferative diseases (including Myelofibrosis,
Polycythemia Vera and Essential Thrombocythemia).

        1.52 “Intellectual Property Rights” means patents, trade secrets, copyrights and other
forms of proprietary or industrial rights pertaining to inventions, Know-How, original works, and
other forms of intellectual property.

        1.53 “Inventions” means all patentable inventions, discoveries, improvements and
other technology and any Patent Rights based thereon, that are discovered, made or conceived
during and in connection with the research, Development, manufacture and Commercialization
of Licensed Compounds or Licensed Products.

        1.54        “JAK” means human Jak Tyrosine Kinase.

        1.55        “JAK2” means Jak2 Tyrosine Kinase.

        1.56        “JAK3” means Jak3 Tyrosine Kinase.

        1.57        “JAK Excluded Compound” means a




        1.58        “JAK2 Inhibitor Compound” means
                                                                                             .

        1.59 “JAK Field” means the Hematology Field and the Oncology Field, and includes
all forms of administration except topical.

        1.60 “JAK Licensed Compound” means (a) the JAK2 Inhibitor Compound known as
INCB018424 (the chemical structure of which has previously been disclosed to Novartis in a
letter dated November 23, 2009); (b) the back-up JAK2 Inhibitor Compounds set forth on
Schedule 1.60 (the chemical structures of which have previously been disclosed to Novartis in a
letter dated November 20, 2009) (each a “JAK Licensed Back-Up Compound”); (c) any Potential
JAK Licensed Compound to the extent deemed a JAK Licensed Compound pursuant to Section
4.5; (d) all salts, prodrugs, esters, metabolites, solvates, stereoisomers and polymorphs of the
foregoing; and (e) all derivatives of the foregoing containing one or more atoms substituted with
a radio isotope (including without limitation derivatives containing deuterium).

                                                -9-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 15 of 127




       1.61 “JAK Licensed Product” means a product or product candidate that contains one
or more JAK Licensed Compounds as the active ingredient, including all formulations and
dosages of such JAK Licensed Compounds and all processes and delivery systems that
incorporate such JAK Licensed Compounds.

        1.62 “JAK Program” means a program conducted pursuant to this Agreement and
directed to the research, Development and Commercialization of JAK Licensed Compounds and
JAK Licensed Products in the JAK Field.

       1.63 “JAK Program Term” means the period beginning on the Effective Date and
continuing until the earlier of (a) the termination of this Agreement in its entirety or the JAK
Program in accordance with Section 9.2 or (b) following the First Commercial Sale of any JAK
Licensed Product, the expiration of the last-to-expire of all Royalty Terms with respect to all
JAK Licensed Compounds and JAK Licensed Products.

       1.64 “Know-How” means any information, ideas, data, inventions, works of
authorship, trade secrets, technology, or materials, including formulations, molecules, assays,
reagents, compounds, compositions, human or animal tissue, samples or specimens, and
combinations or components thereof, whether or not proprietary or patentable, or public or
confidential, and whether stored or transmitted in oral, documentary, electronic or other form,
including all Regulatory Documentation, but excluding any such information or materials
publicly disclosed in Patent Rights.

       1.65 “Law” means any law, statute, rule, regulation, ordinance or other pronouncement
having the effect of law, of any federal, national, multinational, state, provincial, county, city or
other political subdivision, including (a) good clinical practices and adverse event reporting
requirements, guidance from the International Conference on Harmonization or other generally
accepted conventions, and all other rules, regulations and requirements of the FDA and other
applicable Regulatory Authorities, (b) the Foreign Corrupt Practices Act of 1977, as amended, or
any comparable laws in any country, and (c) all export control laws.

       1.66 “Licensed Compounds” means: (a) c-MET Licensed Compounds; and (b) JAK
Licensed Compounds.

        1.67 “Licensed Patent Rights” means with respect to the Patent Rights licensed to
Novartis hereunder, the Incyte Patent Rights and with respect to the Patent Rights licensed to
Incyte hereunder, the Novartis Patent Rights. In each case, Patent Rights forming part of the
Joint IP shall be included, as applicable, in the Incyte Patent Rights and Novartis Patent Rights.

       1.68 “Licensed Product” means a c-MET Licensed Product or a JAK Licensed
Product. As used in this Agreement, except where not appropriate in context, the Licensed
Product also includes the Licensed Compound contained in the Licensed Product.

        1.69                        means
                                                                                       .

       1.70 “MHLW” means the Japanese Ministry of Health, Labor and Welfare, or a
successor agency thereto.

                                                - 10 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 16 of 127




        1.71 “Mid Phase 1” means achievement of a dose that the c-MET JDC determines (a)
does not exceed the maximum tolerated dose and (b) provides exposure levels greater than or
equal to IC90 in each patient in a cohort as measured by total trough plasma concentrations,
thereby supporting the initiation of the expansion portion of the Phase I Study as allowed by the
protocol as of the Effective Date, regardless of whether such expansion phase is initiated at such
time.

       1.72 “NDA” means (a) (i) a New Drug Application submitted to the FDA, or any
successor application or procedure, as more fully defined in 21 C.F.R. § 314.50 et. seq., or (ii)
any non-United States counterpart of such a New Drug Application, and (b) all supplements and
amendments, including supplemental New Drug Applications (and any non-United States
counterparts) that may be filed with respect to the foregoing.

        1.73 “Net Sales” means, with respect to any Licensed Product, the net sales on behalf
of a Royalty Paying Party or its Affiliates, licensees or sublicensees sold to Third Parties as
determined in accordance with the Royalty Paying Party’s usual and customary accounting
methods, which are in accordance with Accounting Standards, as consistently applied by such
Royalty Paying Party, including a deduction of a fixed percentage of                       for
distribution and warehousing expenses and any amounts credited for uncollectible amounts on
previously sold Licensed Products.

              (a)       In the case of any sale or other disposal of the Licensed Product between
or among a Royalty Paying Party and its Affiliates, licensees and sublicensees for resale, Net
Sales shall be deemed to occur and shall be calculated as above only on the first arm’s-length
sale thereafter to a Third Party.

             (b)       In the case of any sale that is not invoiced or is delivered before invoice,
Net Sales shall be calculated at the time all the revenue recognition criteria under the applicable
Accounting Standards are met.

              (c)       In the case of any sale or other disposal for value, such as barter or
counter-trade, of Licensed Product, or part thereof, other than in an arm’s length transaction
exclusively for cash, Net Sales shall be calculated as above on the value of the non-cash
consideration received or the fair market price (if higher) of the Licensed Product in the country
of sale or disposal, as determined in accordance with the Accounting Standards.

              (d)      In the event the Licensed Product is sold in a finished dosage form
containing the Licensed Product in combination with one or more other active ingredients (a
“Combination Product”), the Net Sales of the Licensed Product, for the purposes of determining
royalty payments, shall be determined by multiplying the Net Sales (as defined above in this
Section) of the Combination Product by the fraction, A/(A+B) where A is the weighted (by sales
volume) average sale price in a particular country of the Licensed Product in the prior Calendar
Year when sold separately in finished form and B is the weighted average sale price in that
country in the prior Calendar Year of the other product(s) sold separately in finished form. In the
event that such average sale price cannot be determined for both the Licensed Product and the
other product(s) in combination, Net Sales for purposes of determining royalty payments shall be



                                                - 11 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 17 of 127




agreed by the Parties based on the relative value contributed by each component, such agreement
shall not be unreasonably withheld.

      1.74 “Novartis Group Member” means Novartis AG and any direct or indirect wholly
owned subsidiary of Novartis.

       1.75 “Novartis Improvements” means Novartis Patent Rights that (a) constitute an
improvement to the Incyte IP that is made by or on behalf of Novartis or its Affiliates during the
Term; (b) are necessary or useful to Develop, manufacture or Commercialize any JAK Licensed
Compounds; and (c) relate to (i) uses of JAK Licensed Compounds or (ii) methods of
manufacturing JAK Licensed Compounds.

          1.76      “Novartis IP” means, collectively, Novartis Know-How and Novartis Patent
Rights.

       1.77 “Novartis Know-How” means all Know-How that: (a) is Controlled by Novartis
or any of its Affiliates as of the Effective Date or during the Term; and (b) is necessary or useful
to Develop, manufacture or Commercialize any Licensed Compounds or Licensed Products;
provided, however, that Novartis Know-How specifically excludes Joint IP.

          1.78      “Novartis Oncology” means the Novartis oncology business unit of Novartis.

        1.79 “Novartis Patent Rights” means all Patent Rights that: (a) are Controlled by
Novartis or its Affiliates as of the Effective Date or during the Term; and (b) are necessary or
useful to Develop, manufacture or Commercialize all or any of the Licensed Compounds and
Licensed Products; provided, however, that Novartis Patents Rights specifically excludes Joint
IP.

        1.80 “Novartis Sponsored Study” means any Clinical Trial sponsored by Novartis, its
Affiliates or sublicensees, but specifically excludes any investigator initiated studies.

        1.81 “Novartis Standard Exchange Rate Methodology” means, with respect to amounts
invoiced in United States Dollars, all such amounts shall be expressed in United States Dollars.
With respect to amounts invoiced in a currency other than United States Dollars, all such
amounts shall be expressed both in the currency in which the amount was invoiced and in the
United States Dollar equivalent. The United States Dollar equivalent shall be calculated using
Novartis’ then-current standard exchange rate methodology, which is in accordance with
applicable Accounting Standards, applied in its external reporting (which is ultimately based on
official rates such as those published by the European Central Bank) for the conversion of
foreign currency sales into United States Dollars.

       1.82 “Novartis Territory” means (a) with respect to c-MET Licensed Products and
c-MET Patent Rights, the entire world; and (b) with respect to JAK Licensed Products and JAK
Patent Rights, the entire world other than the Incyte Territory (the “Novartis JAK Territory”).

       1.83 “Oncology Field” means the treatment, control, mitigation, prevention, cure, or
diagnosis of any oncology Indications as defined as of the Effective Date in subsections 140 –
239 (Neoplasms) of the International Classification of Diseases, Ninth Revision, Clinical

                                                  - 12 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 18 of 127




Modification (ICD-9-CM), including all hematologic malignancies, solid tumors and
myeloproliferative diseases (including Myelofibrosis, Polycythemia Vera and Essential
Thrombocythemia).

         1.84 “Out-of-Pocket Costs” means, with respect to certain activities hereunder, direct
expenses paid or payable by either Party or its Affiliates to Third Parties (other than employees
of such Party or its Affiliates) that are specifically identifiable and incurred to conduct such
activities for Licensed Products, have been recorded in accordance with the Accounting
Standards, and for the avoidance of doubt, do not include pre-paid amounts or capital
expenditures.

        1.85        “Party” means Novartis or Incyte. “Parties” means Novartis and Incyte.

        1.86 “Patent Rights” means all patents and patent applications in any country in the
world, including any continuations, continuations-in-part, divisions, provisionals or any
substitute applications, any patent issued with respect to any such patent applications, any
reissue, reexamination, renewal or extension (including any supplemental protection certificate)
of any such patent, and any confirmation patent or registration patent or patent of addition based
on any such patent, and all non-United States counterparts of any of the foregoing.

        1.87 “Patent Term Extension” means any patent term extension, adjustment or
restoration or supplemental protection certificates.

        1.88 “Person” means any natural person, general or limited partnership, corporation,
limited liability company, limited liability partnership, firm, association or organization or other
legal entity.

       1.89 “Phase I Study” means a study in humans which provides for the first introduction
into humans of a product, conducted in healthy volunteers or patients to obtain information on
product safety, tolerability, pharmacological activity or pharmacokinetics, as more fully defined
in 21 C.F.R. § 312.21(a) (or the non-United States equivalent thereof).

        1.90 “Phase II Study” means a study in humans of the safety, dose ranging and
efficacy of a product, which is prospectively designed to generate sufficient data (if successful)
to commence pivotal clinical trials, as further defined in 21 C.F.R. § 312.21(b) (or the
non-United States equivalent thereof).

        1.91 “Phase III Study” means a controlled study in humans of the efficacy and safety
of a product, which is prospectively designed to demonstrate statistically whether such product is
effective and safe for use in a particular Indication in a manner sufficient to file an NDA to
obtain regulatory approval to market the product, as further defined in 21 C.F.R. § 312.21(c) (or
the non-United States equivalent thereof).

        1.92 “Phase IV Study” means a human clinical trial which is conducted on a product
after Regulatory Approval of the product has been obtained from an appropriate Regulatory
Authority, and includes (a) trials conducted voluntarily for enhancing marketing or scientific
knowledge of an approved Indication or (b) trials conducted after Regulatory Approval due to


                                                  - 13 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 19 of 127




request or requirement of a Regulatory Authority or as a condition of a previously granted
Regulatory Approval.

       1.93     “Primary Detail” means a Detail in which                               of the time
spent during such sales presentation is spent on a Licensed Product and for which
               of the sales representative’s incentive compensation is tied to such Detail.

        1.94 “Prior Confidentiality Agreements” means the Confidentiality Agreements
between Incyte and Novartis Institutes for BioMedical Research, Inc., an Affiliate of Novartis,
dated as of October 30, 2008 and between Incyte and Novartis Pharmaceuticals Corporation, an
Affiliate of Novartis, dated as of December 11, 2008 and amended as of January 29, 2009.

       1.95 “Program” means the JAK Program or the c-MET Program. “Programs” means
the JAK Program and the c-MET Program.

        1.96 “Publication” means any publication in a scientific journal, any abstract to be
presented to any scientific audience, any presentation at any scientific conference, including
slides and texts of oral or other public presentations, any other scientific presentation and any
other oral, written or electronic disclosure directed to a scientific audience which pertains to the
Licensed Compound, the Licensed Product or the use of the Licensed Product.

        1.97 “Randomized Clinical Trial” means a Clinical Trial in human patients of the
efficacy of a product that is designed with parallel groups comparing, as applicable, a c-MET
Inhibitor Compound or Potential JAK Back-Up Compound to either a placebo or an active
comparator.

        1.98 “Regulatory Approval” means all approvals (including any applicable
governmental price and reimbursement approvals), licenses, registrations, and authorizations of
any federal, national, multinational, state, provincial or local Regulatory Authority, department,
bureau and other governmental entity that are necessary and sufficient for the marketing and sale
of a product in a country or group of countries.

        1.99 “Regulatory Authority” means, with respect to a country, the regulatory authority
or regulatory authorities of such country with authority over the testing, manufacture, use,
storage, importation, promotion, marketing, pricing or sale of a pharmaceutical product in such
country.

       1.100 “Regulatory Documentation” means, with respect to the Licensed Compounds
and Licensed Products, all INDs and other regulatory applications submitted to any Regulatory
Authority, Regulatory Approvals, pre-clinical and clinical data and information, regulatory
materials, drug dossiers, master files (including Drug Master Files, as defined in 21 C.F.R.
314.420 and any non-United States equivalents), and any other reports, records, regulatory
correspondence and other materials relating to Development or Regulatory Approval of a
Licensed Compound or Licensed Product, or required to manufacture, distribute or sell the
Licensed Products, including any information that relates to pharmacology, toxicology,
chemistry, manufacturing and controls data, batch records, safety and efficacy, and any safety
database.


                                                - 14 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 20 of 127




        1.101 “Regulatory Exclusivity” means the ability to exclude Third Parties from
Commercializing a Licensed Product in a country, either through data exclusivity rights, orphan
drug designation, or such other rights conferred by a Regulatory Authority in such country, other
than through Patent Rights.

       1.102 “Regulatory Expenses” means, with respect to a Licensed Compound or Licensed
Product, all Out-of-Pocket Costs incurred by or on behalf of a Party in connection with the
preparation and filing of regulatory submissions for Licensed Product and obtaining of
Regulatory Approvals.

       1.103 “Right of Reference or Use” means a “Right of Reference or Use” as that term is
defined in 21 C.F.R. §314.3(b), and any non-United States equivalents.

       1.104 “Royalty Paying Party” means the Party required to pay royalties to the other
Party with respect to a Licensed Product pursuant to Sections 2.6(a)(iii), 4.5(c), 8.3 and 9.3(a).

       1.105 “Royalty Receiving Party” means the Party that is entitled to receive royalties
from the other Party with respect to a Licensed Product pursuant to Sections 2.6(a)(iii), 4.5(c),
8.3 and 9.3(a).

        1.106 “SEC” means the United States Securities and Exchange Commission.

        1.107 “Secondary JAK Patent Rights” means all JAK Patent Rights and Joint IP
Covering the JAK Licensed Compounds and JAK Licensed Products (“Joint JAK IP”) except for
the Patent Rights that are designated as INCY0039 (the “INCY0039 Patent Rights”). The
INCY0039 Patent Rights that exist as of the Effective Date are set forth as INCY0039 on Exhibit
A-2.

        1.108 “Software Source Code” means all Incyte Know-How that are computer programs
and applications including implementation of algorithms, models and methodologies, in each
case in source code form (unless Incyte does not Control the same in source code form and then
in object code form), as well as compilations of data, descriptions, library functions, flow charts,
architecture, database design, display screens and development tools and other information, work
product or tools used to design, plan, organize or develop any of the foregoing that relate to the
JAK Program or the c-MET Program or both.

       1.109 “Supply Agreement” means a supply agreement entered into by Incyte and
Novartis as described in ARTICLE V.

        1.110 “Terminated Program” means (a) with respect to the termination of this
Agreement with respect to a Program pursuant to Sections 9.2(a), 9.2(b) or 9.2(d), the Program
subject to such termination; and (b) with respect to termination of this Agreement in its entirety,
both Programs.

        1.111 “Third Party” means any Person other than a Party or any of its Affiliates.

      1.112 “Valid Claim” means (a) a claim of an issued patent that has not expired or been
abandoned, or been revoked, held invalid or unenforceable by a patent office, court or other

                                                - 15 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 21 of 127




governmental agency of competent jurisdiction in a final and non-appealable judgment (or
judgment from which no appeal was taken within the allowable time period) or (b) a claim
within a patent application that has not been revoked, cancelled, withdrawn, held invalid or
abandoned and which has not been pending for more than seven (7) years from the date of its
first filing.

         1.113 “Viable Compound” means a JAK Licensed Compound, Potential JAK Back-Up
Compound or JAK Candidate that has not failed to meet predetermined efficacy or activity
criteria established by unanimous agreement of the JSC and where the patentability and freedom
to operate of the JAK Licensed Compound, Potential JAK Back-Up Compound or JAK
Candidate appear favorable.

         1.114 “Voting Stock” means securities of any class or series of a corporation, limited
liability company, association or other entity, the holders of which are ordinarily, in the absence
of contingencies, entitled to vote generally in matters put before the shareholders or members of
such corporation, limited liability company, association or other entity.

        1.115 Additional Definitions. Each of the following definitions is set forth in the
section of this Agreement indicated below:

               DEFINITION                                   SECTION

               13D Group                                    11.6(b)
               Agreement                                    Preamble
               Auditee                                      8.6(f)
               Audit Rights Holder                          8.6(f)
               Audit Team                                   8.6(a)
               Bankruptcy Code                              2.4
               Breaching Party                              9.2(b)
               Buy-In Party                                 4.3(c)
               Clinical Supply Agreement                    5.1(b)
               c-MET JDC                                    3.2
               c-MET Licensed Back-Up Compound              1.14
               c-MET Patent Rights                          1.47
               CoC Party                                    Exhibit H
               Co-Detailing Right                           6.3(a)
               Combination Product                          1.73(d)
               Controlling Party                            7.2(d)

               Development Budget                           4.3(a)(iii)
               Development Plan                             4.2(a)(ii)
               Disclosing Party                             12.1
               Effective Date                               Preamble
               Exchange Act                                 11.6

               Global Branding Strategy                     6.5(a)
               Global Safety Database                       4.7(c)


                                                - 16 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 22 of 127




               GMP                                         5.1(b)(ii)
               Group Company                               1.9(a)
               INCY0039 Patent Rights                      1.107
               Incyte                                      Preamble
               Incyte Indemnified Parties                  10.1(a)

               Initial Development Plan                    4.2(a)(ii)
               JAK Candidate                               4.5(a)
               JAK JDC                                     3.2
               JAK Licensed Back-Up Compound               1.60
               JAK Mark                                    6.5(b)(ii)
               JAK Patent Rights                           1.47
               JCC                                         3.2
               JIPC                                        3.2
               Joint c-MET IP                              7.2(b)
               Joint Development Activity                  4.3(a)(iii)
               Joint IP                                    7.1(b)
               Joint JAK IP                                1.107
               JPT                                         3.2
               JSC                                         3.1(a)


               Non-Breaching Party                         9.2(b)
               Non-CoC Party                               Exhibit H
               Non-Controlling Party                       7.2(d)
               Notice                                      14.6
               Novartis                                    Preamble
               Novartis Indemnified Parties                10.2(a)
               Novartis Information Rights                 4.1(c)(i)
               Novartis JAK Territory                      1.82
               Payments                                    8.7

               Pharmacovigilance Agreement                 4.7(c)
               Potential JAK Back-Up Compound              4.5(b)
               Promotional Plan                            6.3(a)
               Receiving Party                             12.1
               Royalty Term                                8.3(c)
               Severed Clause                              14.13
               SOPs                                        3.2(a)(ii)
               Term                                        9.1
               Third-Party Infringement                    7.3(a)
               UCC                                         6.3(b)(iii)

        1.116 Construction. In construing this Agreement, unless expressly specified otherwise:

            (a)       references to Sections, Exhibits and Schedules are to sections of, and
schedules and exhibits to, this Agreement;

                                               - 17 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 23 of 127




             (b)       except where the context otherwise requires, use of either gender includes
the other gender, and use of the singular includes the plural and vice versa;

              (c)       headings and titles are for convenience only and do not affect the
interpretation of this Agreement;

             (d)       any list or examples following the word “including” shall be interpreted
without limitation to the generality of the preceding words;

             (e)           except where the context otherwise requires, the word “or” is used in the
inclusive sense;

               (f)         all references to “dollars” or “$” herein shall mean U.S. Dollars; and

              (g)      each Party represents that it has been represented by legal counsel in
connection with this Agreement and acknowledges that it has participated in the drafting hereof.
In interpreting and applying the terms and provisions of this Agreement, the Parties agree that no
presumption will apply against the Party which drafted such terms and provisions.

                                               ARTICLE II

                                               LICENSES

        2.1         Rights Granted by Incyte to Novartis.

               (a)      c-MET License Grant. Subject to the terms of this Agreement, Incyte
hereby grants Novartis, during the Term, an exclusive (even as to Incyte and its Affiliates),
royalty-bearing, non-transferable (except in accordance with Section 14.3) license, with the right
to sublicense (subject to Section 2.3), under Incyte IP and Incyte’s and its Affiliates’ interests in
Joint IP, to research, Develop, Commercialize, make, have made, use, offer for sale, sell and
import c-MET Licensed Compounds and c-MET Licensed Products in the Novartis Territory in
the c-MET Field.

               (b)       JAK License Grant. Subject to the terms of this Agreement, Incyte hereby
grants Novartis, during the Term, an exclusive (even as to Incyte and its Affiliates), royalty-
bearing, non-transferable (except in accordance with Section 14.3) license, with the right to
sublicense (subject to Section 2.3), under Incyte IP and Incyte’s and its Affiliates’ interests in
Joint IP, to (i) research, Develop, Commercialize, make, have made, use, offer for sale, sell and
import JAK Licensed Compounds and JAK Licensed Products in the Novartis JAK Territory in
the JAK Field and (ii) research, Develop, make and have made JAK Licensed Compounds and
JAK Licensed Products in the Incyte Territory for the sole purpose of using, offering for sale and
selling JAK Licensed Products in, and importing JAK Licensed Compounds and JAK Licensed
Products into, the Novartis JAK Territory in the JAK Field; provided however, that Novartis may
not, directly or indirectly, conduct Clinical Trials or other clinical studies, including any
investigator initiated studies, in the Incyte Territory without the prior approval of the JSC.

        2.2         Rights Granted by Novartis to Incyte.


                                                   - 18 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 24 of 127




              (a)       Subject to the terms of this Agreement, Novartis hereby grants Incyte,
during the Term, a non-exclusive non-transferable (except in accordance with Section 14.3)
license, with the right to sublicense (subject to Section 2.3), under Novartis IP, to: (i) research,
Develop, Commercialize, make, have made, use, offer for sale, sell and import JAK Licensed
Compounds and JAK Licensed Products in the JAK Field in the Incyte Territory; and (ii)
research, Develop, make and have made JAK Licensed Compounds and JAK Licensed Products
in the Novartis JAK Territory for the sole purpose of using, offering for sale and selling JAK
Licensed Products in, and importing JAK Licensed Compounds and JAK Licensed Products into,
the Incyte Territory in the JAK Field; provided however, that Incyte may not, directly or
indirectly, conduct Clinical Trials or other clinical studies, including any investigator initiated
studies, in the Novartis Territory without the prior approval of the JSC.

              (b)        Subject to the terms of this Agreement, Novartis hereby grants Incyte,
during the Term, a non-exclusive non-transferable (except in accordance with Section 14.3)
license, with the right to sublicense (subject to Section 2.3), under Novartis Improvements to
research, Develop, make, have made, use, offer for sale, sell and import JAK Licensed
Compounds (as such compounds exist as of the Effective Date) and JAK Licensed Products (as
such compounds exist as of the Effective Date) in (i) topical formulations outside the JAK Field
worldwide; and (ii) non-oral formulations for ophthalmic Indications worldwide.

         2.3     Sublicense Rights. Each Party shall have the right to grant sublicenses within the
scope of the licenses under Section 2.1 or 2.2, as applicable, solely to its Affiliates and to Third
Parties that are conducting collaborative research, Development and/or Commercialization
activities with such Party or its Affiliates with respect to Licensed Compounds and Licensed
Products; provided that any sublicense granted to Third Party collaborators under this Agreement
shall be pursuant to a written agreement that subjects such sublicensee to all relevant restrictions
and limitations set forth in this Agreement, including the confidentiality provisions of ARTICLE
XII. If either Party grants a sublicense to a Third Party as permitted by this Section 2.3, then
such Party shall provide the other Party prompt written notice thereof and shall provide the other
Party with an executed copy of any such sublicense (redacted as necessary to protect confidential
or commercially sensitive information). Except as otherwise agreed by the Parties in writing,
each Party shall be jointly and severally responsible with its sublicensees to the other Party for
failure by its sublicensees to comply with this Agreement. In the event that (a) the sublicensee
has failed to cure a material breach or take such steps as would be considered reasonable to
effectively cure such breach under any such sublicense within                     after notice of such
breach and (b) such material breach also constitutes a breach of this Agreement, the sublicensor
shall terminate the sublicense at the request of the Party that is not the sublicensor.

        2.4     Section 365(n) of The Bankruptcy Code. All rights and licenses granted under or
pursuant to any section of this Agreement, including the licenses granted under this ARTICLE II
and the rights granted under Section 4.3(d), are and will otherwise be deemed to be for purposes
of Section 365(n) of the United States Bankruptcy Code (Title 11, U.S. Code), as amended (the
“Bankruptcy Code”), licenses of rights to “intellectual property” as defined in Section 101(35A)
of the Bankruptcy Code. The Parties will retain and may fully exercise all of their respective
rights and elections under the Bankruptcy Code. Each Party agrees that the other Party, as
licensee of such rights under this Agreement, will retain and may fully exercise all of its rights
and elections under the Bankruptcy Code or any other provisions of applicable Law outside the

                                                 - 19 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 25 of 127




United States that provide similar protection for “intellectual property.” The Parties further
agree that, in the event of the commencement of a bankruptcy proceeding by or against a Party
under the Bankruptcy Code or analogous provisions of applicable Law outside the United States,
the other Party will be entitled to a complete duplicate of (or complete access to, as the other
(non-bankrupt) Party deems appropriate) such intellectual property and all embodiments of such
intellectual property, which, if not already in such Party’s possession, will be promptly delivered
to it upon such Party’s written request thereof. Any agreements supplemental hereto will be
deemed to be “agreements supplementary to” this Agreement for purposes of Section 365(n) of
the Bankruptcy Code.

        2.5         Retained Rights.

               (a)      No Implied Licenses or Rights. Except as expressly provided in Section
2.1, and subject to Section 2.6, all rights in and to the Incyte IP, Incyte’s and its Affiliates’
interests in Joint IP and any other Patent Rights or Know-How of Incyte and its Affiliates, are
hereby retained by Incyte and its Affiliates. Except as expressly provided in Section 2.2, and
subject to Section 2.6, all rights in and to the Novartis IP, and Novartis’ and its Affiliates’
interests in Joint IP and any other Patent Rights or Know-How of Novartis and its Affiliates, are
hereby retained by Novartis and its Affiliates.

             (b)      Other Retained Rights. Notwithstanding the exclusive licenses granted to
Novartis pursuant to Section 2.1, Incyte retains the right to practice under the Incyte IP and Joint
IP to:

                        (i)     perform (and to sublicense Third Parties to perform) its
obligations under this Agreement and any Supply Agreement, including for the purpose of
performing its activities in connection with the Clinical Trials and any related manufacture of
Drug Product or Drug Substance; and

                       (ii)    make, have made, use, and test Licensed Compounds solely for
internal research purposes. For purposes of clarity, the license granted to Novartis in Section 2.1
shall not require Incyte to remove any Licensed Compounds from Incyte’s compound library.

               (c)         JAK2 Inhibitor Compounds that are not JAK Licensed Compounds.

                       (i)      For purposes of clarity, the Parties acknowledge that the license
grant in Section 2.1 does not include any rights under Incyte IP and Joint IP to research,
Develop, Commercialize, make, have made, use, offer for sale, sell and import JAK2 Inhibitor
Compounds that are not JAK Licensed Compounds, including Incyte’s compound INCB028050
and, subject to Section 2.6(b)(i), Incyte retains all rights to practice under the Incyte IP and Joint
IP to research, Develop, Commercialize, make, have made, use, offer for sale, sell and import
JAK2 Inhibitor Compounds that are not JAK Licensed Compounds (including Incyte’s
compound INCB028050) for all uses worldwide.

                     (ii)  Notwithstanding Sections 2.5(c)(i) and 4.5, Incyte shall not
research, Develop, Commercialize, make, have made, use, offer for sale, sell and import, nor will



                                                 - 20 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 26 of 127




it allow its Affiliates or Third Party licensees to research, Develop, Commercialize, make, have
made, use, offer for sale, sell and import, INCB028050 in the JAK Field.

        2.6         Non-Compete.

               (a)        c-MET Inhibitor Compounds and c-MET Licensed Compounds.

                        (i)      During the c-MET Program Term, Incyte agrees not to, and shall
cause its Affiliates not to, directly or indirectly, including through any ownership interest in any
other entity (other than through an ownership interest                        or less of a public
company), Develop or Commercialize any c-MET Inhibitor Compounds in any field in any
country. Notwithstanding the foregoing, nothing in this Agreement shall prohibit Incyte or its
Affiliates from Developing or Commercializing any c-MET Excluded Compound in any field
anywhere in the world.

                        (ii)     During the c-MET Program Term, Novartis agrees not to, and shall
cause its Affiliates not to, directly or indirectly, including through any ownership interest in any
other entity (other than through an ownership interest                        or less of a public
company), conduct any Randomized Clinical Trial with, or Commercialize, any c-MET Inhibitor
Compound that is not a c-MET Licensed Compound. Notwithstanding the foregoing, nothing in
this Agreement shall prohibit Novartis or its Affiliates from Developing or Commercializing any
c-MET Excluded Compound in any field anywhere in the world.

                      (iii) If no Licensed c-MET Inhibitor Compound has been
Commercialized by Novartis under this Agreement and Novartis or its Affiliates commence a
Randomized Clinical Trial of any c-MET Inhibitor Compound other than a c-MET Excluded
Compound within                         after the termination of Novartis’ license under
Section 2.1(a), then Novartis shall pay Incyte a                  royalty on Net Sales of such
c-MET Inhibitor Compound until the expiration of the relevant Patent Rights that Cover such
c-MET Inhibitor Compound. For purposes of clarity, nothing in this Section 2.6(a)(iii) shall be
construed to extend the license grants to Novartis under Section 2.1 to Cover such c-MET
Inhibitor Compound.

                          (b)      JAK2 Inhibitor Compounds and JAK Licensed Compounds.

                        (i)      During the JAK Program Term, Incyte agrees not to, and shall
cause its Affiliates not to, directly or indirectly, including through any ownership interest in
                                                                              or less of a public
company), Develop or Commercialize any JAK2 Inhibitor Compounds in the JAK Field
anywhere in the world, other than as expressly permitted under this Agreement (including
Section 4.5). Notwithstanding the foregoing, nothing in this Agreement shall prohibit Incyte or
its Affiliates from Developing or Commercializing any JAK Excluded Compound in any field
anywhere in the world.

                        (ii)     During the JAK Program Term, Novartis agrees not to, and shall
cause its Affiliates not to, directly or indirectly, including through any ownership interest in any
other entity (other than through an ownership interest of                            of a public


                                                 - 21 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 27 of 127




company), Develop or Commercialize any JAK2 Inhibitor Compounds in the JAK Field
anywhere in the world, other than as expressly permitted under this Agreement (including
Section 4.5). Notwithstanding the foregoing, nothing in this Agreement shall prohibit Novartis
or its Affiliates from Developing or Commercializing any JAK Excluded Compound in any field
anywhere in the world.

                      (iii) For the avoidance of doubt, neither Novartis nor its Affiliates will
Develop or Commercialize any JAK Licensed Compounds anywhere in the world for the
treatment of any Inflammatory Disease.

                        (iv)    Nothing herein shall limit Novartis’ or its Affiliates’ rights to
Develop or Commercialize any product outside the JAK Field containing a compound whose
primary activity is related to JAK3 as Developed or Commercialized by Novartis or its Affiliates
or sublicensees


                      (v)   During the JAK Program Term, Incyte may not Develop or
Commercialize JAK Licensed Compounds outside the JAK Field except that Incyte may
Develop and Commercialize JAK Licensed Compounds for use in (A) topical formulations
outside the JAK Field worldwide, and (B) non-oral formulations for ophthalmic Indications
anywhere in the world.

              (c)       JSC Designation as Excluded Compound. In the event that either Party
identifies a c-MET Inhibitor Compound (that is not a c-MET Excluded Compound under Section
1.11(a)) or a JAK2 Inhibitor Compound (that is not a JAK Excluded Compound under
Section 1.57(a)) that such Party reasonably believes would not compete with a Licensed Product,
including because (i) such compound, when tested in vivo, is shown to have its pharmacological
effect via a mechanism other than via c-MET or JAK2, respectively, or (ii) such compound
would be reasonably expected to serve a different and distinct patient population compared to
existing Licensed Products, then such Party may schedule a discussion on this topic for the next
scheduled JSC meeting. At such JSC meeting, such Party shall present the data supporting its
contention that such compound would reasonably be expected not to compete with existing
Licensed Products and therefore formally request that such compound be designated either a c-
MET Excluded Compound or a JAK Excluded Compound. The JSC shall, no later than the next
scheduled JSC meeting, decide whether to approve such request, which decision shall be
approved solely by unanimous agreement of the JSC, provided that the Parties shall consider
such decisions in good faith on the merits of whether clause (i) or (ii) above have been satisfied.
In the event that either Party identifies a c-MET Inhibitor Compound or a JAK2 Inhibitor
Compound that such Party reasonably believes would serve a different and distinct patient
population compared to the respective Licensed Product but also is expected to serve some
portion of the patient population served by existing Licensed Products, then in addition to
presenting the relevant data about that compound, the requesting Party shall also propose an
appropriate royalty rate that would fairly compensate the other Party for the potential royalties
that it would be expected to forego based on the likely use of such compound in lieu of the
relevant Licensed Product.




                                               - 22 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 28 of 127




                                                ARTICLE III

                                            GOVERNANCE

        3.1         Joint Steering Committee.

              (a)        Establishment. The Parties shall establish a joint steering committee
(“JSC”) within thirty (30) days after the Effective Date that will have the responsibility for the
overall coordination and oversight of the Parties’ activities under this Agreement. As soon as
practicable following the Effective Date (but in no event more than thirty (30) days following the
Effective Date), each Party shall designate its initial three (3) representatives on the JSC. Each
Party’s representatives and any substitute for a representative shall be bound by the obligations
of confidentiality set forth in ARTICLE XII. A representative from Novartis shall act as the
chairperson of the JSC. The chairperson shall not have any greater authority than any other
representative on the JSC and shall conduct the following activities of the JSC: (i) calling
meetings of the JSC; (ii) preparing and issuing minutes of each such meeting within thirty (30)
days thereafter; (iii) ensuring that any decision-making delegated to the JSC is carried out in
accordance with Section 3.5; and (iv) preparing and circulating an agenda for the upcoming
meeting; provided that the chairperson shall include any agenda items proposed by Incyte. Each
Party shall be free to change its representatives on notice to the other or to send a substitute
representative to any JSC meeting; provided, however, that each Party shall ensure that at all
times during the existence of the JSC, its representatives on the JSC are appropriate in terms of
expertise and seniority (including at least one member of senior management) for the then-
current stage of Development and Commercialization of the Licensed Products and have the
authority to bind such Party with respect to matters within the purview of the JSC.

               (b)       Responsibilities. The JSC shall have responsibility for: (i) the general
oversight of the collaboration, including approval of Development Budgets; (ii) periodic review
of the overall goals and strategy of the Programs; (iii) attempting to resolve any disputes and to
consider any other issues brought to its attention by the Parties; (iv) establishing the efficacy and
activity criteria for Viable Compounds in accordance with Section 1.113; and (v) performing
such other functions as appropriate to further the purposes of this Agreement, as mutually agreed
upon by the Parties in writing.

         3.2    Subcommittees. The JSC may establish and disband such subcommittees as
deemed necessary by the JSC. Each such subcommittee shall consist of the same number of
representatives designated by each Party, which number shall be mutually agreed by the Parties.
Each Party shall be free to change its representatives on notice to the other or to send a substitute
representative to any subcommittee meeting; provided, however, that each Party shall ensure that
at all times during the existence of any subcommittee, its representatives on such subcommittee
are appropriate in terms of expertise and seniority for the then-current stage of Development and
Commercialization of the Licensed Product in the Field in the Territory and have the authority to
bind such Party with respect to matters within the purview of the relevant subcommittee. Each
Party’s representatives and any substitute for a representative shall be bound by the obligations
of confidentiality set forth in ARTICLE XII. Except as expressly provided in this Agreement, no
subcommittee shall have the authority to bind the Parties hereunder and each subcommittee shall
report to, and any decisions shall be made by, the JSC. The initial subcommittees of the JSC will

                                                   - 23 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 29 of 127




be the Joint c-MET Development Committee (“c-MET JDC”), Joint JAK Development
Committee (“JAK JDC”), Joint Program Team (“JPT”), the Joint Commercialization Committee
(“JCC”) and the Joint Intellectual Property Committee (“JIPC”)

               (a)     Joint c-MET Development Committee.

                       (i)    The c-MET JDC will have the responsibility for the overall
coordination and oversight of the c-MET Program in the c-MET Field in the Novartis Territory.
As soon as practicable following the Effective Date (but in no event more than thirty (30) days
following the Effective Date), each Party shall designate its initial three (3) representatives on
the c-MET JDC. Novartis shall appoint a person from among its representatives on the c-MET
JDC to serve as the chairperson of the c-MET JDC. The chairperson shall not have any greater
authority than any other representative on the c-MET JDC and shall conduct the following
activities of the c-MET JDC: (A) calling meetings of the c-MET JDC; (B) preparing and issuing
minutes of each such meeting within thirty (30) days thereafter; (C) preparing and circulating an
agenda for the upcoming meeting; provided that the chairperson shall include any agenda items
proposed by Incyte; and (D) ensuring that any decision-making delegated to the c-MET JDC is
carried out in accordance with Section 3.5.

                         (ii)   The c-MET JDC shall have responsibility for (A) overseeing the
initial transfer of information and designated activities from Incyte to Novartis relating to the
c-MET Program; (B) overseeing the subsequent flow and transfer of information between the
Parties related to the c-MET Program pursuant to Section 4.1(b); (C) overseeing, reviewing and
coordinating the c-MET Program; (D) subject to unanimous approval by the JSC, defining the
exact assay conditions for c-MET testing activity and overseeing the exchange of standard
operating procedures (“SOPs”) in connection with the same; (E) approving c-MET Licensed
Back-Up Compound(s) selected by Novartis for further Development; and (F) as applicable,
overseeing, reviewing and coordinating the work being done under the Development Plans.

               (b)     Joint JAK Development Committee.

                       (i)    The JAK JDC will have the responsibility for the overall
coordination and oversight of the JAK Program in the JAK Field worldwide. As soon as
practicable following the Effective Date (but in no event more than thirty (30) days following the
Effective Date), each Party shall designate its initial three (3) representatives on the JAK JDC.
Novartis and Incyte shall each appoint a person from among its representatives on the JAK JDC
to serve as the co-chairperson of the JAK JDC. The co-chairpersons shall not have any greater
authority than any other representative on the JAK JDC and shall conduct the following activities
of the JAK JDC: (A) calling meetings of the JAK JDC; (B) preparing and issuing minutes of
each such meeting within thirty (30) days thereafter; (C) preparing and circulating an agenda for
the upcoming meeting; and (D) ensuring that any decision-making delegated to the JAK JDC is
carried out in accordance with Section 3.5.

                         (ii)   The JAK JDC shall have responsibility for (A) overseeing the
initial transfer of information and designated activities from Incyte to Novartis relating to the
JAK Program; (B) overseeing the subsequent flow and transfer of information between the
Parties related to the JAK Program pursuant to Section 4.1(b); (C) overseeing, reviewing and


                                                - 24 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 30 of 127




coordinating the JAK Program; (D) subject to unanimous approval by the JSC, defining the exact
assay conditions for JAK testing activity and overseeing the exchange of SOPs in connection
with the same; (E) approving the JAK Licensed Back-Up Compound(s) selected by the JPT for
further Development; (F) as applicable, overseeing, reviewing and coordinating the work being
done under the Development Plans; and (G) selecting Indications for Development for the JAK
Program.

               (c)    Joint Program Team.

                        (i)    The JPT shall be the principal organization through which the
Development of the JAK Program is planned, administered and evaluated. As soon as
practicable following the Effective Date (but in no event more than thirty (30) days following the
Effective Date), each Party shall designate its initial three (3) representatives on the JPT. The
JPT shall be composed of representatives from Incyte’s and Novartis’s various functional groups
involved in Development of the JAK Licensed Product, namely Clinical Development and
Medical Affairs, Drug Regulatory Affairs, Exploratory Development, Marketing and Technical
Research and Development. Novartis and Incyte shall each appoint a person from among its
representatives on the JPT to serve as the co-chairperson of the JPT. The co-chairpersons shall
not have any greater authority than any other representative on the JPT and shall conduct the
following activities of the JPT: (A) calling meetings of the JPT; (B) preparing and issuing
minutes of each such meeting within thirty (30) days thereafter; (C) preparing and circulating an
agenda for the upcoming meeting; and (D) ensuring that any decision-making delegated to the
JPT is carried out in accordance with Section 3.5.

                      (ii)   The JPT shall have responsibility for: (A) selecting the JAK
Licensed Back-Up Compounds for approval by the JAK JDC; (B) reviewing the Development
Plans prepared by Novartis pursuant to Section 4.2(a)(ii); (C) amending the Development Plan to
include any Joint Development Activities in accordance with Section 4.3(a); and (D) overseeing
the overall JAK Program.

               (d)    Joint Commercialization Committee.

                         (i)    The JCC shall oversee Commercialization of JAK Licensed
Products in the Field worldwide. As soon as practicable following the Effective Date (but in no
event more than thirty (30) days following the Effective Date), each Party shall designate its
initial three (3) representatives on the JCC. The JCC shall be composed of appropriate and key
executives of Novartis together with an equal number of appropriate and key executives from
Incyte. Novartis and Incyte shall each appoint a person from among its representatives on the
JCC to serve as the co-chairperson of the JCC. The co-chairpersons shall not have any greater
authority than any other representative on the JCC and shall conduct the following activities of
the JCC: (A) calling meetings of the JCC; (B) preparing and issuing minutes of each such
meeting within thirty (30) days thereafter; (C) preparing and circulating an agenda for the
upcoming meeting; and (D) ensuring that any decision-making delegated to the JCC is carried
out in accordance with Section 3.5.

                    (ii)    The JCC shall be responsible for: (A) overseeing, reviewing and
coordinating the Commercialization of JAK Licensed Products in the Field worldwide; (B)


                                               - 25 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 31 of 127




developing and overseeing the Global Branding Strategy; (C) setting overall strategic objectives
and plans related to Commercialization of JAK Licensed Products in the Field worldwide; (D)
reviewing, commenting on and approving the Promotional Plan; (E) reviewing
Commercialization issues for JAK Licensed Products in the Field in the Novartis Territory that
will have an impact on Commercialization of JAK Licensed Products in the Field in the Incyte
Territory; (F) reviewing Commercialization issues for JAK Licensed Products in the Field in the
Incyte Territory that will have an impact on Commercialization of JAK Licensed Products in the
Field in the Novartis Territory; (G) providing a forum for the Parties to discuss the
Commercialization of JAK Licensed Products in the Field worldwide; and (H) such other
responsibilities as may be assigned to the JCC pursuant to this Agreement or as may be mutually
agreed upon by the Parties from time to time.

               (e)        Joint Intellectual Property Committee.

                        (i)    The JIPC shall have the responsibility for oversight relating to the
filing, prosecution and maintenance of JAK Patent Rights under Section 7.2(c). As soon as
practicable following the Effective Date (but in no event more than thirty (30) days following the
Effective Date), each Party shall designate its two (2) representatives on the JIPC. A
representative of Incyte shall act as the chairperson of the JIPC. The chairperson shall not have
any greater authority than any other representative on the JIPC and shall conduct the following
activities of the JIPC: (A) calling meetings of the JIPC at least every quarter; (B) preparing and
issuing minutes of each such meeting within thirty (30) days thereafter; (C) preparing and
circulating an agenda for the upcoming meeting, provided that the chairperson shall include any
agenda items proposed by Novartis; and (D) ensuring that any decision-making delegated to the
JIPC is carried out in accordance with Section 3.5.

                       (ii)    The JIPC shall have responsibility for the following with respect to
JAK Patent Rights under Section 7.2(c): (A) on an application by-application basis, determining
what claims will be prosecuted and what claims or applications will be abandoned; and (B)
conducting periodic portfolio reviews to maximize the strength of the patent portfolio and cost
effectiveness of the preparation, filing, prosecution and maintenance of JAK Patent Rights.

                        (iii) Subject to JIPC discussions, Incyte shall promptly file any U.S.
priority applications for patent rights covering the JAK Licensed Back-Up Compounds.

        3.3         Committee Meetings.

              (a)        Commencing in the first Calendar Quarter of 2010, the JSC and each of
the subcommittees shall each hold at least one (1) meeting per Calendar Quarter at such times
during such Calendar Quarter as the chairperson elects to do so. Except where a Party fails to
appoint a member or members to the JSC or its subcommittees or fails to participate in meetings
of the JSC or its subcommittees pursuant to Section 3.6, meetings of the JSC and the
subcommittees, respectively, shall be effective only if at least one (1) representative of each
Party is present or participating. The JSC and its subcommittees may meet either (i) in person at
either Party’s facilities or at such locations as the Parties may otherwise agree or (ii) by audio or
video teleconference; provided that no less than one (1) meeting during each Calendar Year shall
be conducted in person. Other representatives of each Party involved with the Licensed Product


                                                  - 26 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 32 of 127




may attend meetings as non-voting participants, subject to the confidentiality provisions set forth
in ARTICLE XII. Additional meetings of the JSC and its subcommittees may also be held with
the consent of each Party, or as required under this Agreement, and neither Party shall
unreasonably withhold its consent to hold such additional meetings. Each Party shall be
responsible for all of its own expenses incurred in connection with participating in all such
meetings.

             (b)       At the first meeting of each of the JSC, c-MET JDC and JAK JDC, such
committee shall establish, as applicable, the efficacy and activity criteria for Viable Compounds,
the assay conditions for c-MET testing activity and the assay conditions for JAK testing activity.

        3.4     Authority. The JSC and any subcommittee shall have only the powers assigned
expressly to it in this ARTICLE III and elsewhere in this Agreement, and shall not have any
power to amend, modify or waive compliance with this Agreement. In furtherance thereof, each
Party shall retain the rights, powers and discretion granted to it under this Agreement and no
such rights, powers or discretion shall be delegated or vested in the JSC or any subcommittee
unless such delegation or vesting of rights is expressly provided for in this Agreement or the
Parties expressly so agree in writing.

        3.5         Decisions.

              (a)       Initial Dispute Resolution Procedures. Subject to the provisions of this
Section 3.5, actions to be taken by the JSC and each of the subcommittees shall be taken only
following a unanimous vote, with each Party having one (1) vote. If any subcommittee fails to
reach unanimous agreement on a matter before it for decision for a period in excess of thirty (30)
days, the matter shall be referred to the JSC.

             (b)        Final Decision-Making. If the JSC fails to reach unanimous agreement on
a matter before it for decision for a period in excess of thirty (30) days, the following provisions
shall apply:

                       (i)     The JSC representatives appointed by Novartis shall have the
deciding vote on any matter involving (A) the Development or Commercialization of any c-MET
Licensed Compound and c-MET Licensed Product (including selection of Indications); (B) the
Development or Commercialization of any JAK Licensed Compound or JAK Licensed Product
in the JAK Field (including selection of Indications) in the Novartis JAK Territory; (C) whether
a Potential JAK Back-Up Compound is Developed in the JAK Field in the Novartis JAK
Territory in a Randomized Clinical Trial and beyond in accordance with Section 4.5 and (D) any
matter within the scope of responsibility of the JIPC pertaining to the Secondary JAK Patent
Rights in the Novartis JAK Territory. Incyte shall have the right to appeal any such decision of
the JSC to the Novartis Executive Officer or a designee of the Novartis Executive Officer with
decision-making authority for resolution. In such case, the Novartis Executive Officer or
designee shall have the final decision-making authority on such issue.

                     (ii)     The JSC representatives appointed by Incyte shall have the
deciding vote on any matter involving (A) the Development or Commercialization of JAK
Licensed Compound or JAK Licensed Product in the JAK Field (including selection of


                                                - 27 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 33 of 127




Indications) in the Incyte Territory; (B) the Development activities described in Section 4.2(b)
until such time as Novartis assumes responsibility for such activities; (C) whether a Potential
JAK Back-Up Compound is Developed in the JAK Field in the Incyte Territory in a Randomized
Clinical Trial and beyond in accordance with Section 4.5; and (D) any matter within the scope of
responsibility of the JIPC pertaining to (x) the INCY0039 Patent Rights worldwide and (y)
Secondary JAK Patent Rights in the Incyte Territory. Novartis shall have the right to appeal any
such decision of the JSC to the Incyte Executive Officer or a designee of the Incyte Executive
Officer with decision-making authority for resolution. In such case, the Incyte Executive Officer
or designee shall have the final decision-making authority on such issue.

               (c)      Exceptions. Notwithstanding the foregoing, neither Party shall exercise its
right to finally resolve a dispute pursuant to Section 3.5(b): (i) in a manner that excuses such
Party from any of its obligations specifically enumerated under this Agreement, (ii) in a manner
that negates any consent rights or other rights specifically allocated to the other Party under this
Agreement; (iii) to increase Development Costs for the other Party for a given Calendar Year by
more than                      above the then current Development Budget for the Calendar Year;
(iv) to resolve any dispute regarding whether a Party may conduct Development or
Commercialization activities in the other Party’s territory; (v) to establish FTE Rates for any
Development activities; (vi) to resolve any dispute regarding whether a milestone event set forth
in Section 8.2 has been achieved; or (vii) in a manner that would require the other Party to
perform any act that it reasonably believes to be inconsistent with any Law or any approval,
order, policy or guidelines of a Regulatory Authority.

              (d)       Unanimous Agreement. If the provisions of this Agreement (other than
Section 3.5(a)) specify that unanimous agreement of the JSC or any subcommittee is required for
any matter, then neither Party may exercise a deciding vote under the provisions of Section
3.5(b) with respect to such matter.

        3.6         Committee Membership.

              (a)      Appointment is a Right. The appointment of members of the JSC and any
subcommittees of the JSC is a right of each Party and not an obligation and shall not be a
“deliverable” as referenced in any existing authoritative accounting literature. Each Party shall
be free to determine not to appoint members to the JSC or any subcommittee of the JSC.

              (b)       Consequence of Non-Appointment. If a Party does not appoint members
of the JSC or any subcommittee of the JSC, it shall not be a breach of this Agreement, nor shall
any consideration be required to be returned, and unless and until such members are appointed,
the Party that has made the requisite appointments may unilaterally discharge the roles of the
JSC or any subcommittee thereof for which members were not appointed, provided that (i)
neither Party shall unilaterally discharge the roles of the JSC or any subcommittee thereof as
permitted under this Section 3.6(b) unless the other Party has not appointed any members within
thirty (30) days after the first Party has completed its appointment of its members, and (ii) the
responsibility of the JIPC shall be carried out through bilateral meetings of representatives of
Incyte and Novartis, with any disputed matters resolved in accordance with Sections 3.5(b)(i)(D)
and 3.5(b)(ii)(D).



                                                - 28 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 34 of 127




                                              ARTICLE IV

                             DEVELOPMENT; REGULATORY MATTERS

         4.1        Information Transfer.

               (a)      Initial Information Transfer to Novartis. (i) Within a reasonable period
not to exceed                    after the Effective Date, Incyte shall make available to Novartis, in
a mutually-agreed upon format and without further financial consideration, the material clinical
data and manufacturing Know-How included in the Incyte Know-How and that is described in
Exhibit B, and (ii) from the Effective Date through                                , Incyte shall
make its relevant scientific and technical personnel reasonably available to Novartis at Incyte’s
offices, at reasonable times during Incyte’s normal business hours and upon reasonable prior
notice, to answer any questions or provide instruction as reasonably requested by Novartis
concerning the information delivered pursuant to this Section 4.1.

              (b)       Continuing Information Transfer. On an ongoing basis during the JAK
Program Term, on a                 basis (or such more frequent basis as determined by the JAK
JDC), each Party shall make available to the other Party, in a mutually agreed-upon format, (i)
material clinical data, (ii) manufacturing Know-How included in the Incyte Know-How or
Novartis Know-How, as applicable, (iii) software tools used by Incyte or Novartis, as applicable,
to analyze data arising from the JAK Program, and (iv) such other aspects of the Incyte Know-
How or Novartis Know-How, as applicable, as shall be reasonably requested by the other Party.

               (c)         Access to Information Under Incyte Clinical and Supply Agreements.

                           (i)    As promptly as practicable following the Effective Date, Incyte



                                                                                         “Novartis
Information Rights”). Without limiting the foregoing, Incyte

                                                           the Novartis Information Rights. Incyte shall
                                               . If                                   the Novartis
Information Rights                                                                      , Novartis shall

                             . Incyte shall                                                       to the
extent                                            the Novartis Information Rights;



                                                                    .

                       (ii)    Subject to the exception set forth in subsection (iv) and unless and
to the extent that Novartis previously agrees in writing, Incyte shall not enter into a



                                                  - 29 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 35 of 127




                                                    , in each case                            ,
unless such
                                   As used above, the term


                                                              .

                        (iii) Novartis shall exercise the Novartis Information Rights only under
circumstances in which specified Incyte Know-How that would be encompassed within the
Novartis Information Rights (including information that would be obtained through any audit,
inspection, collection and retention of physical samples, interview of personnel and attendance
and participation at meetings) has not been provided by Incyte pursuant to Section 4.1(b) and
Novartis has requested such information in writing but has been unable to obtain such
information promptly through exercise of its other rights hereunder. In the event that Novartis
obtains Incyte Know-How through the exercise of Novartis Information Rights, Novartis shall
limit its use of such Incyte Know-How to the JAK Program in the JAK Field and in the Novartis
JAK Territory.

                       (iv)    The provisions of subsection (ii) shall not apply to any Incyte
Know-How arising out of agreements with Third Parties to the extent relating to a Clinical Trial
or other Development activities that are the subject of a proposal by Incyte under Section 4.3(a)
on which Novartis elects not to collaborate with Incyte, unless and until Novartis exercises its
buy-in rights with respect to such Clinical Trial or Development activity under Section 4.3(c).

             (d)      Software Source Code. Following the Effective Date, Incyte shall upon
request by Novartis and in any event no less frequently than every               transfer to
Novartis any Software Source Code that has not previously been provided to Novartis, including
updates and bug fixes to previously provided Software Source Code.

              (e)       Right of Reference or Use. Incyte hereby grants to Novartis, solely for the
purposes set forth in this Agreement, a Right of Reference or Use to any and all Regulatory
Documentation Controlled by Incyte relating to Licensed Products and existing as of the
Effective Date or generated from any Clinical Trial commenced by Incyte prior to the Effective
Date, and agrees to sign, and cause its Affiliates to sign, any instruments reasonably requested by
Novartis in order to effect such grant. Notwithstanding the foregoing, nothing in this Section 4.1
is intended to imply the existence of any particular data, information, drug master file or other
Regulatory Documentation.

              (f)      Applicability of Bankruptcy Code. For the avoidance of doubt, rights
granted under this ARTICLE IV shall be deemed to be license of rights to “intellectual property”
as defined in Section 101 (35A) of the Bankruptcy Code and shall otherwise be subject to
Section 2.4.

        4.2         Conduct of Development Activities.



                                                 - 30 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 36 of 127




               (a)     Generally.

                          (i)     From and after the Effective Date, (A) Novartis will, subject to the
terms of this Agreement, be responsible, at its expense, for the Development of (1) the c-MET
Licensed Products in the c-MET Field in the Novartis Territory and (2) the JAK Licensed
Products in the JAK Field in the Novartis JAK Territory; and (B) Incyte will remain responsible,
at its expense, for the Development of the JAK Licensed Products in the JAK Field in the Incyte
Territory. While the Parties may choose, at their sole discretion, to work together on particular
projects, except as otherwise provided in this Agreement, the Parties will operate independently
in their activities for their respective Development and Commercialization of the Licensed
Products, but will provide access to certain information related to the Development of c-MET
Licensed Products to the c-MET JDC, the JSC and to each other as expressly described in this
Agreement and certain information related to the Development and Commercialization of JAK
Licensed Products to the JAK JDC, the JPT, the JCC, the JSC and to each other as expressly
described in this Agreement.

                       (ii)   The Development of Licensed Products shall be governed by
Development plans that describe the proposed overall program of Development for c-MET
Licensed Products and JAK Licensed Products (the “Development Plans”). The initial
Development Plans are attached hereto as Exhibits D-1 and D-2 respectively (collectively, the
“Initial Development Plan”). Novartis shall have the sole right and responsibility for preparing
the Development Plan for each Licensed Product in the Field in the Novartis Territory. Except
as otherwise provided in this Agreement (including as provided in Sections 4.2(b) and 4.3), with
respect to Licensed Product in the Field in the Novartis Territory, all decisions with respect to
the creation, modification and implementation of the Initial Development Plan, all other
Development Plans and all Development activities shall be made by Novartis in its sole
discretion; provided that Novartis will present a draft Development Plan for each Licensed
Product and any material changes to the Initial Development Plan to, as applicable, the c-MET
JDC or the JAK JDC and will give due consideration to any comments of Incyte thereto.

                         (iii) Notwithstanding the foregoing, prior to commencing any Clinical
Trial or other clinical study as part of the JAK Program, the Party that proposes to conduct such
Clinical Trial or other clinical study shall first submit to the JPT the proposed protocol for such
proposed Clinical Trial or clinical study and a written summary, in a form mutually agreed by
the Parties, of such Clinical Trial or clinical study for review by the JPT; provided that neither
Party may proceed with such Clinical Trial or clinical study if the other Party reasonably
determines that the Clinical Trial or clinical study is reasonably likely to have a material adverse
impact on the Development and/or Commercialization of JAK Licensed Products in its territory.
Notwithstanding the foregoing, any disputes regarding whether an activity is reasonably likely to
have a material adverse impact on the Development and/or Commercialization of JAK Licensed
Products in a Party's territory shall be resolved in accordance with Section 3.5.

                      (iv)   Novartis shall use Commercially Reasonable Efforts to (A)
conduct the studies and Development activities described in Exhibit D; and (B) Develop
Licensed Compounds and Licensed Products in accordance with the applicable Development
Plan.



                                                 - 31 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 37 of 127




                     (v)     Incyte shall use Commercially Reasonable Efforts to conduct study
351 in accordance with the protocol existing on the Effective Date.

               (b)       Specific Incyte c-MET Licensed Compound Development
Responsibilities. Notwithstanding anything to the contrary above, Incyte will be responsible and
shall bear all costs for the conduct of the studies described in Exhibit E. For the avoidance of
doubt, Novartis shall be responsible for conducting and shall bear all costs for all c-MET
Development activities other than the studies described in Exhibit E and as provided in
Section 4.4.

               (c)     Studies 352 and 351.

                        (i)     The Parties acknowledge that (A) Incyte shall be responsible for
conducting and shall bear the Out-of-Pocket Costs for the toxicology studies as described in
Exhibit F-1; (B) Novartis shall bear the Out-of-Pocket Costs for the toxicology studies as
described in Exhibit F-1; and (C) Novartis shall be responsible for conducting and shall bear all
Out-of-Pocket Costs for the Clinical Trial as described in Exhibit F-2, in addition to all
Development Costs incurred by Novartis with respect to study 352 after the Effective Date of the
Agreement. A Party seeking reimbursement of Out-of-Pocket Costs hereunder shall submit an
itemized invoice together with reasonable back-up documentation, and the other Party shall pay
such invoice within                        of receipt. Each Party shall have the right to possess,
retain and use all clinical data and related Regulatory Documentation Controlled by either Party
and generated in the course of studies 352 and 351 (which studies are described in Exhibit D and
for which the costs are described in Exhibit F) in order to Develop, obtain Regulatory Approval
for and Commercialize Licensed Product in the Field in such Party’s territory, in accordance
with the terms of this Agreement. Each Party shall disclose to the other Party on a quarterly
basis (and without further financial consideration) all clinical data (including the data from
interim reviews), internal and external reports, and related Regulatory Documentation Controlled
by such Party and generated in the course of such Clinical Trials and hereby grants to the other
Party a Right of Reference or Use to any and all such clinical data, reports and Regulatory
Documentation, and agrees to sign, and cause its Affiliates to sign, any instruments reasonably
requested by such other Party in order to effect such grant.

                        (ii)    Incyte shall make available to Novartis, at Novartis’ expense, all
material clinical data generated in the course of study 351 as required by Novartis to support
Novartis’ registration of INCB018424 for the Indication of Myelofibrosis as well as for any
subsequent needs related to the Development of JAK Licensed Compounds, including safety
updates, and responses to requests from Regulatory Authorities, and Novartis shall make
available to Incyte, at Incyte’s expense, all material clinical data generated in the course of study
352 as required by Incyte to support Incyte’s registration of INCB018424 for the Indication of
Myelofibrosis as well as for any subsequent needs related to the Development of JAK Licensed
Compounds, including safety updates, and responses to requests from Regulatory Authorities.




                                                                       Incyte shall provide Novartis

                                                - 32 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 38 of 127




with at least                    prior notice from the date of data cut-off. Novartis shall provide
such data set within                     following the date of data cut-off and shall also provide
Incyte with

          At its own discretion, Novartis may also choose to provide by this same date, the
Tables, Listings and Figures for such study, provided that all analyses defined in the protocol
have been performed as defined in such study’s Statistical Analysis Plan. The Statistical
Analysis Plan for study 352 shall be the responsibility of Novartis, but may be reviewed upon
request by Incyte. The Statistical Analysis Plan for study 351 shall be the responsibility of
Incyte, but may be reviewed upon request by Novartis. Unless otherwise agreed by both Parties,
Incyte shall provide to Novartis a final clinical study report of Study 351 within
       of the last patient’s last visit to be included in the database for the clinical study report and
unless otherwise agreed by both Parties, Novartis shall provide to Incyte a final clinical study
report of Study 352 within                          of the last patient’s last visit to be included in the
database for the clinical study report. Following submission to Regulatory Authorities, if the
Regulatory Authority requests a safety update, the Party providing such data set shall provide an
electronic data set to the requesting Party at the requesting Party’s cost and expense not more
than                       after receipt of a written request from the requesting Party.

        4.3         Development Activity Proposals.

               (a)        Joint Development Activities.

                       (i)     Either Party may at any time submit to the JPT a proposal to
collaborate with the other Party to conduct Clinical Trials or other Development activities in
connection with the Development of a JAK Licensed Product; provided that such proposal is
submitted in writing as far in advance as reasonably practicable and in any event not later than
three (3) months before the planned FPFV. Such proposal shall contain, at a minimum,
information supporting the rationale for the proposed activity related to the JAK Licensed
Product from a scientific, regulatory and commercial standpoint, as well as an estimated
developmental critical path and an estimate of the cost of such Development.

                       (ii)     At any time during the period between when the proposal has been
presented to the JPT and the JPT has approved the Clinical Trial or Development activity, and
prior to six (6) months after such proposal is received by the JPT, the other Party may elect to
participate in such Clinical Trial or other Development activity.

                        (iii) In the event (A) the JPT determines that such Clinical Trial or
Development activity may support the worldwide Development of JAK Licensed Products; (B)
the JPT approves such proposal; and (C) the Parties agree to collaborate to conduct such Clinical
Trial or other Development activity with respect to JAK Licensed Products (the “Joint
Development Activity”), then the Parties shall, through the JPT, amend the Development Plan
for JAK Licensed Products to include a detailed description of the Joint Development Activity to
be undertaken by the Parties and develop a detailed annual budget for all Development Costs for
such activities to be included in the applicable Development Plan (the “Development Budget”).
Each Party shall use Commercially Reasonable Efforts to perform the obligations allocated to
such Party under a Development Plan for a Joint Development Activity.         Development Costs

                                                  - 33 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 39 of 127




set forth in the applicable Development Budget

                                                               set forth in the applicable
Development Budget). At the time such Development Plan and Development Budget is created
by the JPT and approved by the JSC, the Parties shall agree upon a quarterly reporting and
payment structure to implement the cost sharing set forth in the preceding sentence. In the event
either Party fails to timely make an undisputed payment under the agreed upon payment plan, the
payment amount shall be reflected as a credit against the monies due by the other Party under
ARTICLE VIII, or, if no such credit is available as no such monies are due, shall be paid within
                 after invoice.

               (b)      Right to Proceed with Development Activity. If the other Party declines
or does not elect to participate in such proposed Development activity prior to the planned FPFV
(so long as such FPFV does not occur less than three (3) months after receipt by the JPT of a
written proposal in accordance with Section 4.3(a)(i)), the submitting Party may proceed with
such Clinical Trial or Development activity for its territory; provided that neither Party may
proceed with such Clinical Trial or Development activity if a Party reasonably determines that
the activity is reasonably likely to have a material adverse impact on the Development and/or
Commercialization of JAK Licensed Products in its territory. Any disputes regarding whether an
activity is reasonably likely to have a material adverse impact on the Development and/or
Commercialization of JAK Licensed Products in a Party’s territory shall be resolved in
accordance with Section 3.5.

               (c)      Buy-In Right.

                         (i)    If a Party fails to elect to participate in a Clinical Trial or
Development activity pursued by the other Party pursuant to Section 4.3(b) within the
        period following receipt by the JPT of a written proposal in accordance with Section
4.3(a)(i) relating thereto, such Party (the “Buy-In Party”) may obtain access to and use of the
clinical data generated pursuant to the relevant Clinical Trial or Development activity in
accordance with the following procedure: At least on                        basis, the Party participating
in a Clinical Trial or Development activity pursuant to Section 4.3(b) shall update the Buy-In
Party on the status of such Clinical Trial or Development activity, including a summary of
relevant data. At any time, the Buy-In Party may provide the other Party with notice of its
election to participate in such Clinical Trial or Development activity, and promptly thereafter the
other Party shall provide the Buy-In Party with an invoice for                                      of the
Development Costs incurred by the other Party in the generation of such clinical data as of the
date of the Buy-In Party’s written request, which invoice the Buy-In Party shall pay within
                after receipt. Thereafter, to the extent the Development activity has not been
completed, the Buy-In Party shall be responsible for                            of the Development
Costs incurred by the other Party. Such payment shall entitle the Buy-In Party to use only the
data so paid for. The other Party shall, as applicable, provide copies of, and/or a Right of
Reference or Use of, the requested clinical data to the Buy-In Party promptly after receipt of the
invoiced amount.

                       (ii)    In the event Novartis is the Buy-In Party and has exercised the
buy-in right with respect to a Clinical Trial that would qualify for a milestone set forth in Section

                                                  - 34 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 40 of 127




8.2, then in addition to the Development Costs set forth in Section 4.3(a)(i) above, Incyte shall
invoice Novartis for the applicable milestone payment(s) set forth in Section 8.2 and Novartis
shall pay such milestone payment(s) in accordance with Section 8.2(i).

                      (iii) For the avoidance of doubt, the buy-in right pursuant to this
Section 4.3(c) does not include the right to operational participation in the conduct of the Clinical
Trial or Development activity unless, at the sole discretion of the Party that initiated the Clinical
Trial or Development activity, such Party grants operational participation to the Buy-In Party.

                       (iv)    In the event the Buy-In Party fails to meet any payment obligation
pursuant to this Section 4.3(c), and such failure continues for                 after the original
due date of the payment, until such delinquency is cured, the data generated pursuant to the
Clinical Trial or Development activity shall not be shared with the Buy-In Party. In the event
such delinquency is not cured within                     the Buy-In Party’s notice of election to
participate shall be considered void.

           (d)       Rights to Data and Documentation. With respect to any Joint
Development Activities:

                        (i)     Subject to Section 4.3(c), each Party shall have the right to possess,
retain and use all clinical and non-clinical data and related Regulatory Documentation Controlled
by either Party and generated in the course of such Development activities in order to Develop,
obtain Regulatory Approval for and Commercialize JAK Licensed Products in the JAK Field in
such Party’s territory in accordance with the terms of this Agreement. For the avoidance of
doubt, Novartis’ right to possess, retain and use pre-clinical and clinical data related to JAK
Licensed Compounds and JAK Licensed Products and Controlled by Incyte that exist as of the
Effective Date or that are generated from Study INCB018424-256 for all Polycythemia Vera
filings to a Regulatory Authority for JAK Licensed Compounds and JAK Licensed Products,
shall not be subject to Section 4.3(c);

                        (ii)    each Party hereby grants to the other Party a Right of Reference or
Use to any and all such Regulatory Documentation, and agrees to sign, and cause its Affiliates to
sign, from time to time, promptly upon request, any instruments reasonably requested by such
other Party in order to effect such grant;

                       (iii) each Party shall maintain complete and accurate records of all
results, data, Development Costs and developments made pursuant to its efforts under the
Development Plan. Such records shall appropriately reflect all work done and results achieved
in the performance of Development activities in sufficient detail and in good scientific manner
appropriate for patent and regulatory purposes; and

                       (iv)    in any agreement between either Party and a clinical research
organization related to a Joint Development Activity, the contracting Party shall use reasonable
efforts to name the other Party as a third party beneficiary for the purpose of receiving data
derived from Clinical Trials related to such Joint Development Activity from such clinical
research organization in the event of a Bankruptcy Event of such Party.



                                                - 35 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 41 of 127




        4.4         c-MET Licensed Compound Co-Development Option.

              (a)        Within                  prior to the anticipated initiation of a Phase III
Study for the c-MET Licensed Compound INCB28060, Novartis shall notify Incyte of such
anticipated initiation and shall provide Incyte with the following information: all material pre-
clinical and clinical data and related analysis and regulatory information submitted to any
Regulatory Authorities prior to the applicable time-period mentioned above, and Novartis’ then
current Development plans and budgets with respect to such c-MET Licensed Compound.
Incyte shall have the option, exercisable by (A) providing Novartis written notice within
           after receipt of such information and (B) co-funding                           of Novartis’
global Development Costs for such c-MET Licensed Compound incurred after the date of such
notice.

              (b)      If Incyte timely delivers such notice, within                       following
the end of each Calendar Quarter after Incyte has delivered such notice, Novartis shall prepare
and deliver to Incyte a quarterly report detailing its Development Costs incurred during such
period with respect to such c-MET Licensed Compound. Novartis shall submit any supporting
information reasonably requested by Incyte related to such Development Costs included in its
report within                         after its receipt of such request. Novartis shall issue an
invoice to Incyte for                        of the Development Costs identified in such report.
Incyte shall pay all amounts payable under any such invoice within                          after its
receipt of such invoice. Incyte shall have the right to audit the records of Novartis with respect
to any purported Development Costs included in such reports, in accordance with Section 8.6.

           (c)      If Incyte pays all Development Costs invoiced for such c-MET Licensed
Compound as described above, the royalty rates set forth in Section 8.3(a) payable on any c-
MET Licensed Product that contains INCB28060 shall

                                                                       will be
                                                                . For purposes of clarity, the
royalty rate shall not be changed unless and until payment of all such Development Costs have
been received in cash by Novartis.

        4.5         Potential JAK Back-Up Compounds.

               (a)      Either Party or its Affiliates may Develop a JAK2 Inhibitor Compound
(that is not a JAK Excluded Compound or Incyte’s compound INCB028050) in the JAK Field up
to the point of, but not including, a Randomized Clinical Trial. The Party or its Affiliates
Developing such JAK2 Inhibitor Compound shall be solely responsible for the cost of
Development to such point. A Party shall provide written notice to the other if such Party or its
Affiliates Develops a JAK2 Inhibitor Compound (that is not a JAK Excluded Compound or
Incyte’s compound INCB028050) prior to proceeding to the first clinical use of such compound
in a human (a “JAK Candidate”).

           (b)      If a Party elects to propose to the JSC that a JAK Candidate proceed to a
Randomized Clinical Trial, such Party shall provide written notice to the JSC identifying such
JAK Candidate (a “Potential JAK Back-Up Compound”). The submitting Party shall include

                                                 - 36 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 42 of 127




with such written notice information supporting the rationale for proceeding to a Randomized
Clinical Trial with respect to such Potential JAK Back-Up Licensed Compound from a scientific,
regulatory and commercial standpoint, as well as an estimated developmental critical path and an
estimate of the cost of such Development. Such Potential JAK Back-Up Compound may be
further Developed either if:

                       (i)    the JSC determines that the Development of INCB018424 has
failed, whether due to unacceptable safety or tolerability, failure to meet the primary efficacy
endpoint, or an adverse Regulatory Authority action; or

                       (ii)   the JSC determines to conduct such Development for life cycle
management purposes with respect to INCB018424 following receipt of Regulatory Approval
for the first JAK Licensed Product that contains INCB018424; or

                    (iii) the Parties otherwise explicitly agree to the Development of such
Potential JAK Back-Up Compound.

            (c)      If a Potential JAK Back-Up Compound is further Developed in
accordance with Section 4.5(b), the following provisions shall apply, as applicable:

                        (i)   if both Parties agree to participate in the Development of such
Potential JAK Back-Up Compound prior to FPFV of a Randomized Clinical Trial, such Potential
JAK Back-Up Compound will be deemed to be a JAK Licensed Compound for all purposes
under this Agreement, including with respect to ARTICLE II and ARTICLE VIII (including
Novartis’ obligations thereunder to pay development milestones, regulatory milestones, sales
milestones and royalties and Incyte’s obligations thereunder to pay royalties), except as set forth
in subsection (iii) below.

                       (ii)    if either Party declines to participate in the Development of such
Potential Back-Up Compound prior to FPFV of a Randomized Clinical Trial, then the following
provisions shall apply, as applicable:

                                A.      If Incyte has declined to participate in such Development,
then Novartis may proceed with such Development and the Commercialization in the JAK Field
in the Novartis JAK Territory of any such Potential JAK Back-Up Compound proposed to the
JSC by Novartis, to the extent that Novartis has the right to do so absent a license from Incyte
under the Incyte IP. At Novartis’ request, Incyte may, in its sole discretion, extend the license
grant under the Incyte IP and Incyte’s and its Affiliates’ interests in Joint IP set forth in Section
2.1(b) (subject to Incyte’s retained rights set forth in Section 2.5) to include such Potential JAK
Back-Up Compound, and such Potential JAK Back-Up Compound shall be deemed a JAK
Licensed Compound for the purposes of ARTICLE II and ARTICLE VIII, in which event
Novartis shall pay to Incyte the development milestones, regulatory milestones, sales milestones
and royalties payable by Novartis pursuant to ARTICLE VIII;




                                                 - 37 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 43 of 127




                               B.      If Novartis has declined to participate in such
Development, then Incyte may proceed with such Development and the Commercialization in
the JAK Field in the Incyte Territory of any such Potential JAK Back-Up Compound proposed to
the JSC by Incyte, to the extent that Incyte has the right to do so absent a license from Novartis
under the Novartis IP. At Incyte’s request, Novartis may, in its sole discretion, extend the
license grant under the Novartis IP set forth in Section 2.2 to include such Potential JAK Back-
Up Compound, and such Potential JAK Back-Up Compound shall be deemed a JAK Licensed
Compound for the purposes of ARTICLE II and ARTICLE VIII, in which event Incyte shall pay
to Novartis the royalties payable by Incyte pursuant to 8.3(b); and

                                C.    At any time after a Party declines to participate in such
Development, then the non-participating Party may elect to obtain rights to such Potential JAK
Back-Up Compound by buying-in to such Development in accordance with the procedure set
forth in Section 4.3(c) as if such Development were a Joint Development Activity. In the event a
Party exercises such option, such Potential JAK Back-Up Compound will be deemed to be a
JAK Licensed Compound for all purposes under this Agreement, including with respect to
ARTICLE II and ARTICLE VIII (including Novartis’ obligations thereunder to pay
development milestones, regulatory milestones, sales milestones and royalties and Incyte’s
obligations thereunder to pay royalties), except as set forth in subsection (iii) below.

                        (iii) If, pursuant to Section 4.5(c)(i) or Section 4.5(c)(ii)(C), both
Parties participate in the Development of a Potential JAK Back-Up Compound and both of the
following are applicable:

                  A.     There are no JAK Licensed Compounds, Potential JAK Back-Up
Compounds or JAK Candidates Controlled by Incyte that are Viable Compounds; and

                       B.    The Development, manufacture, Commercialization and/or other
use of such Potential JAK Back-Up Compound is not Covered by a Valid Claim of Patent Rights
Controlled by Incyte;

then certain of the payments under ARTICLE VIII with respect to such Potential JAK Back-Up
Compound will be modified as follows:


                                                                                         it being
understood that, except for the specific modifications set forth in subsections (1) and (2) above,
all other payment obligations in ARTICLE VIII shall remain in effect.

        4.6         Development Reports.

              (a)        Novartis shall provide, as applicable, the c-MET JDC and the JAK JDC
with a written report at least quarterly summarizing in reasonable detail Novartis’ and its
Affiliates’ activities and progress related to the Development of Licensed Products in the Field in
the Novartis Territory, including information concerning the conduct of non-clinical activities
and Clinical Trials, applications for and securing of Regulatory Approvals, First Commercial
Sale of the Licensed Product on a country-by-country basis and any future planned Development


                                                - 38 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 44 of 127




activities; provided that a presentation before the JSC, accompanied with written documentation
such as slides, may substitute for such written report.

              (b)       Incyte shall provide, as applicable, the c-MET JDC and the JAK JDC with
a written report at least quarterly summarizing in reasonable detail Incyte’s and its Affiliates’
activities and progress related to the Development of c-MET Licensed Products in accordance
with Section 4.2(b) and the Development of JAK Licensed Products in the JAK Field in the
Incyte Territory, including information concerning the conduct of non-clinical activities and
Clinical Trials, applications for and securing of Regulatory Approvals, First Commercial Sale of
JAK Licensed Product in the JAK Field in the Incyte Territory and any future planned
Development activities; provided that a presentation before the JSC, accompanied with written
documentation such as slides, may substitute for such written report.

        4.7         Regulatory Matters Related to Licensed Products.

              (a)       Regulatory Submissions. Incyte shall oversee, monitor and coordinate all
regulatory actions, communications and filings with, and submissions to, the FDA with respect
to JAK Licensed Products in the JAK Field in the Incyte Territory. Novartis shall oversee,
monitor and coordinate all regulatory actions, communications and filings with, and submissions
to: (i) the EMEA, MHLW and other Regulatory Authorities in the Novartis JAK Territory with
respect to the JAK Licensed Products in the JAK Field and (ii) all Regulatory Authorities with
respect to the c-MET Licensed Products in the c-MET Field in the Novartis Territory. Each
Party shall keep the JAK JDC reasonably informed in connection with the preparation of all
Regulatory Documentation, Regulatory Authority review of Regulatory Documentation, and
Regulatory Approvals, annual reports, annual re-assessments, and variations and labeling, in
each case with respect to the JAK Licensed Product in the Field; provided that the providing
Party shall have the right to redact any information to the extent not related to JAK Licensed
Product in the Field. Each Party shall respond within a reasonable time frame to all reasonable
inquiries by the other Party with respect to any information provided pursuant to this
Section 4.7(a). Unless already the Confidential Information of a Party, any information
disclosed pursuant to this Section 4.7(a) shall be the Confidential Information of the disclosing
Party. For the purposes of this Section 4.7(a), each Party grants the other Party a royalty-free
license to use, copy and distribute any articles, clinical study summaries or other materials that it
has prepared solely for the purposes of preparing and pursuing its regulatory submissions and
filings and communication with the Regulatory Authorities. The Parties shall use Commercially
Reasonable Efforts to promptly take the actions described in this Section 4.7(a)

               (b)         Regulatory Meetings and Correspondence.

                      (i)      Incyte shall be responsible for interfacing, corresponding and
meeting with the FDA with respect to JAK Licensed Products in the JAK Field in the Incyte
Territory. Novartis shall be responsible for interfacing, corresponding and meeting with: (i) the
EMEA, MHLW and other Regulatory Authorities with respect to the JAK Licensed Products in
the JAK Field in the Novartis JAK Territory and (ii) FDA, EMEA, MHLW and other Regulatory
Authorities with respect to the c-MET Licensed Products in the c-MET Field in the Novartis
Territory.



                                                  - 39 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 45 of 127




                       (ii)    The Party not responsible for interfacing, corresponding and
meeting with the applicable Regulatory Authorities in a country with respect to the JAK
Licensed Products in the JAK Field shall have the right to have a senior, experienced employee
reasonably acceptable to the responsible Party, participate as an observer in material or
scheduled face-to-face meetings, video conferences and any teleconferences, involving
participation of personnel beyond regulatory experts, with the FDA, EMEA, and MHLW, and
shall be provided with advance access to the responsible Party’s material documentation
prepared for such meetings. Prior to submission of material correspondence to the applicable
Regulatory Authority, the responsible Party shall, sufficiently in advance for the other Party to
review and comment, provide the other Party any material correspondence with the FDA, EMEA
and MHLW related to such meetings. The responsible Party shall also provide the other Party
with copies of any material correspondence with the FDA, EMEA, and MHLW relating to
Development of, or the process of obtaining Regulatory Approval for, JAK Licensed Products in
the JAK Field, and respond within a reasonable time frame to all reasonable inquiries by the
other Party with respect thereto.

              (c)      Global Safety Database; Pharmacovigilance Agreement.
Contemporaneous with Novartis’ assumption of responsibility for study 352, Novartis shall
establish, hold and maintain the global safety databases for each Licensed Product (the “Global
Safety Database”) into which it shall enter information on all adverse events concerning the
Licensed Product occurring anywhere in the world and reported to either of the Parties in
accordance with a pharmacovigilance agreement for each Licensed Product in substantially the
same form as the draft agreements attached in Exhibit I (each, “Pharmacovigilance Agreement”),
which the Parties shall execute on the Effective Date. Pursuant to the terms of the
Pharmacovigilance Agreement, such database shall comply in all material respects with all Laws
reasonably applicable to pharmacovigilance anywhere where the Licensed Products are being or
have been Developed or Commercialized. The Pharmacovigilance Agreement shall, among other
things, govern cooperation between the Parties that will enable each of them to comply with its
respective obligations under applicable Laws with regard to adverse event data collection,
analysis and reporting and to enable each Party to satisfy its duty of care, and to govern the
Global Safety Database.

                                          ARTICLE V

                              CLINICAL AND COMMERCIAL SUPPLY

        5.1         Clinical Supply.

              (a)      Manufacture and Supply of JAK Licensed Product for Study 352. Except
as specifically provided in that letter agreement dated November 13, 2009, Incyte shall remain
responsible for the supply of preclinical and clinical material of JAK Licensed Product for use in
the conduct of study 352, until such time as the JAK JDC determines that Novartis should
assume responsibility for study 352. Within                    after the Effective Date, Novartis
shall reimburse Incyte the Out-of-Pocket Costs for the supply of Drug Substance and Drug
Product for JAK Licensed Compounds and JAK Licensed Products as described in Exhibit C-1
and that have been incurred as of the Effective Date.


                                               - 40 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 46 of 127




             (b)      On-Going Clinical Supply by Incyte. In the event that Novartis
determines that Incyte should provide the supply of Drug Substance and Drug Product for
Licensed Product for Novartis Development activities, the Parties shall enter into a clinical
supply agreement in the form attached as Exhibit C-2 (the “Clinical Supply Agreement”), under
which Incyte shall:

                       (i)    use Commercially Reasonable Efforts to supply Novartis with such
Drug Substance or Drug Product as requested in writing from Novartis, including API,
Formulation, CMC and blister formulation work. Novartis shall reimburse Incyte’s Out-of-
Pocket Costs, subject to an agreed upon budget and payment schedule by the Parties;

                       (ii)    use Commercially Reasonable Efforts to manufacture, handle and
supply, and shall use Commercially Reasonable Efforts to cause its Third Party supplier(s), as
applicable, to manufacture, handle and supply, all such Drug Substance or Drug Product for
Licensed Compound and Licensed Product supplied by Incyte or its Affiliate to Novartis
pursuant to the Clinical Supply Agreement (A) in accordance with then-current Good
Manufacturing Practices, as defined in any applicable Regulatory Authority’s rules and
regulations, as the same may be amended from time to time (“GMP”); (B) in compliance with all
applicable Laws; (C) in conformance with all specifications for such Drug Substance or Drug
Product as determined by the Parties and as required by Regulatory Authorities, including
specifications pertaining to manufacturing methods, testing, materials, facilities, release,
labeling, packaging, storage, shipment, and shelf-life.

                      (iii) provide Novartis with access to all suppliers in Incyte’s supply
chain, as permitted under Incyte’s agreement(s) with such parties, for the purposes of auditing
and ensuring compliance with GMPs and HSE issues; and

                      (iv)    at Novartis’ request, Incyte shall use reasonable efforts to facilitate
negotiations between Novartis and Incyte’s Third Party manufacturer(s) that manufacture such
Drug Product or Drug Substance to enable Novartis to discuss with such Third Party
manufacturer(s) the direct supply of Drug Product or Drug Substance to Novartis.

        5.2     Commercial Supply by Incyte. If requested by Novartis and agreed to by Incyte,
Incyte shall provide commercial supply of Drug Product for Licensed Product to Novartis under
the terms of a commercial quality and supply agreement. The Parties shall commence
negotiations on the terms of such agreement                      prior to the anticipated filing
date and shall make a good faith effort to have an executable agreement no later than
        prior to the anticipated date of first supply.

        5.3     Supply by Novartis to Incyte. If requested by Incyte and agreed to by Novartis,
Novartis shall supply bulk Drug Product to Incyte under the terms of a clinical supply agreement
or under a commercial quality and supply agreement. The Parties shall commence negotiations
on the terms of such agreement                       prior to the anticipated filing date and shall
make a good faith effort to have an executable agreement no later than                        prior
to the anticipated date of first supply.




                                                - 41 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 47 of 127




                                             ARTICLE VI

                      COMMERCIALIZATION AND CO-DETAILING OPTION

        6.1      Commercialization Diligence. Novartis shall use Commercially Reasonable
Efforts, at its expense, to Commercialize Licensed Products in the Field in the Novartis Territory
after receipt of Regulatory Approval therefor.

        6.2         Marketing Responsibilities For Licensed Products.

              (a)       c-MET Licensed Products. Subject to the provisions of Section 6.1, all
business decisions regarding Commercialization of c-MET Licensed Products in the c-MET
Field in the Novartis Territory, including the design, sale, pricing, and promotion of c-MET
Licensed Products in the c-MET Field in the Novartis Territory under this Agreement, shall be
within the sole discretion of Novartis and its Affiliates. All materials used in the promotion of
all c-MET Licensed Products in the c-MET Field in the Novartis Territory, including product
packaging, materials used in detailing doctors, product messaging and content used in the
promotion of such c-MET Licensed Products, shall be approved solely by Novartis.

             (b)       JAK Licensed Products. All business decisions regarding
Commercialization of JAK Licensed Products in the JAK Field, including the design, sale,
pricing, and promotion of JAK Licensed Products in the JAK Field under this Agreement, shall
be within Incyte’s discretion in the Incyte Territory and within Novartis’ discretion in the
Novartis Territory, both subject to JCC oversight pursuant to Section 3.2(d); provided that, to the
extent commercially reasonable, Novartis and its Affiliates shall maintain separate sales forces
for the Commercialization of any product that directly competes on the same Indications with the
JAK Licensed Product in the EU Major Market Countries and Japan. All materials used in the
promotion of all JAK Licensed Products in the JAK Field, including product packaging,
materials used in detailing doctors, product messaging and content used in the promotion of such
JAK Licensed Products, shall be within Incyte’s discretion in the Incyte Territory and within
Novartis’ discretion in the Novartis Territory, both subject to JCC oversight pursuant to Section
3.2(d).

        6.3         Incyte Co-Detailing Option.

               (a)      Co-Detailing Right. Incyte shall have a non-exclusive right to Detail the
first c-MET Licensed Product in the first Indication which is marketed in the United States on
the terms and conditions set forth in this Section 6.3 (“Co-Detailing Right”). Novartis shall
notify Incyte at least                     prior to the anticipated launch of the first c-MET
Licensed Product in the United States and shall provide Incyte with the following information:
Novartis’ then-current Commercialization plans (“Promotional Plan”) with respect to such
c-MET Licensed Product. Incyte’s Co-Detailing Right is limited to specialists outlined in the
Promotional Plan. Incyte may exercise its Co-Detailing Right by providing Novartis written
notice at any time not later than                 or earlier than                      prior to the
initial anticipated launch of such c-MET Licensed Product in the United States.




                                                  - 42 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 48 of 127




            (b)            Effects of Exercise of Co-Detailing Right. If Incyte exercises its
Co-Detailing Right:

                       (i)     The Parties shall, no later than four (4) months prior to the initial
anticipated launch of such c-MET Licensed Product in the United States, set out the number of
FTE sales representatives Primary Detailing such c-MET Licensed Product in the United States.
In no event shall Incyte be responsible for a number of FTE sales representatives Primary
Detailing such c-MET Licensed Product which exceeds                              of Novartis’ total
FTEs for such c-MET Licensed Product in the United States.

                         (ii)    Incyte shall be responsible for its costs in conducting co-Detailing
activities as well as all incremental training and meeting costs in accordance with Section
6.3(b)(iv); provided that Novartis shall reimburse Incyte at                        of the FTE Rate
for each Incyte sale representative conducting the co-Detailing. Incyte shall provide an invoice
to Novartis for such expense on a quarterly basis, and Novartis shall pay such invoice within
                      after receipt.

                        (iii) The Parties shall establish a joint U.S. Commercialization
Committee (“UCC”) to oversee the Detailing of the relevant c-MET Licensed Product in the U.S.
Incyte shall be entitled to have one (1) representative sit on the UCC or any group carrying out
the UCC’s function after the Effective Date but prior to the UCC’s establishment. The UCC
shall have responsibility for general oversight of all promotion and Detailing activities with
respect to such c-MET Licensed Product in the United States. The UCC (or any group carrying
out the UCC’s function after the exercise of the Co-Detailing Right but prior to the UCC’s
establishment) will meet quarterly or more frequently as agreed by the JSC. The term of the
UCC will be determined by the JSC.

                       (iv)    Incyte’s sales representatives will be included in training programs
with respect to the applicable c-MET Licensed Product that Novartis provides to its own sales
representatives Detailing such c-MET Licensed Product. Such training shall be provided by
Novartis to Incyte free of charge, provided that Incyte shall be responsible for meeting and
training costs incremental to that provided to Novartis’ sales representatives, including any
travel, lodging or other similar expenses that may be incurred by Incyte in connection with the
training.

                       (v)     Incyte’s sales representatives shall be provided, at Novartis’
expense, with the same promotional materials, including literature and samples, as Novartis
provides to its own similarly-situated representatives.

                      (vi)   Novartis shall approve all training and promotional materials for
such c-MET Licensed Product (including messaging) and shall present this information to the
UCC. Incyte shall promote such c-MET Licensed Product in accordance with the standards
reasonably established by Novartis for such c-MET Licensed Product; provided that if the
standards Incyte normally uses are more stringent that the standards established by Novartis,
Incyte may use its own standards, subject to Novartis’ approval.

        6.4         Novartis Co-Detailing Option.


                                                    - 43 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 49 of 127




              (a)       If at any time during the Term, Incyte, or any of its Affiliates, desires to
commence negotiations with one or more Third Parties (other than a contract sales organization)
to co-detail or co-promote JAK Licensed Products in the United States, Incyte shall promptly
notify Novartis of its intent to commence negotiations and shall provide Novartis a summary of
the proposed terms.

               (b)       Within                   after receipt of such notification, Novartis shall
notify Incyte in writing either that (i) Novartis is interested in negotiating an agreement with
Incyte with respect to such transaction or (ii) Novartis has no interest and therefore waives such
right of first offer. If Novartis notifies Incyte within such                  period that Novartis
desires to negotiate an agreement with respect to such transaction, then Incyte shall in good faith
negotiate exclusively with Novartis for up to                     from the date of such notification
from Novartis, or such longer period as agreed between the Parties, regarding the terms pursuant
to which the Parties would enter into such transaction.

              (c)       Failure by Novartis to give notice of its interest or lack of interest in
negotiating for such agreement within                      after receipt of written notice from Incyte
as described in the first sentence of this Section 6.4 shall be deemed to constitute a waiver by
Novartis of its right of first offer with respect to such transaction. In addition, failure of the
Parties to agree within such                  negotiation period (or such longer period as agreed
between the Parties) shall result in the termination of such right of first offer.

              (d)       If Novartis waives its right of first offer or such right of first offer
terminates with respect to any such transaction, then Incyte shall be free to enter into a
transaction for such JAK Licensed Product with a Third Party; provided that if Novartis has
notified Incyte in writing of its interest in negotiating an agreement but the Parties have failed to
reach agreement, then for a period of


                                                               ; provided further that if,




              (e)       Should Novartis exercise the co-detailing option under this Section 6.4,
and the Parties reach agreement on terms for such transaction, the terms of such transaction shall
be reflected in a separate U.S. commercialization agreement entered into by the Parties or their
Affiliates.

        6.5         Global Branding; Trademarks.

             (a)       Global Branding Strategy. The JCC shall have the right, from time to time
during the Term, to implement (and thereafter modify and update) a global branding strategy,
including global positioning, for JAK Licensed Products for use in the Field throughout the
world (the “Global Branding Strategy”). To the extent the JCC determines to utilize such Global



                                                   - 44 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 50 of 127




Branding Strategy, each Party shall adhere to the Global Branding Strategy in its
Commercialization of the Licensed Product in its territory.

               (b)         Trademarks.

                       (i)   Novartis and its Affiliates shall select their own trademarks under
which they will market Licensed Products (provided that no such trademark shall contain the
word “Incyte”) and shall own such trademarks. Incyte and its Affiliates shall select their own
trademarks under which they will market Licensed Products (provided that no such trademark
shall contain the word “Novartis”) and shall own such trademarks.

                         (ii)   Notwithstanding Section 6.5(b)(i), consistent with the Global
Branding Strategy, each Party shall, to the extent permitted by applicable regulatory and legal
authorities, utilize the trademark or trademarks selected by the JCC in connection with the
marketing and sale of the JAK Licensed Products in such Party’s territory (each, a “JAK Mark”
and collectively, the “JAK Marks”). Incyte shall own and shall be responsible for registering
and maintaining the JAK Marks in the Incyte Territory. Novartis shall own and shall be
responsible for registering and maintaining the JAK Marks in the Novartis Territory. As the
owner of the JAK Marks in the Incyte Territory, Incyte shall be solely responsible for
determining what, if any, action to take in response to any alleged infringement of such
trademarks by Third Parties in the Incyte Territory. As the owner of the JAK Marks in the
Novartis JAK Territory, Novartis shall be solely responsible for determining what, if any, action
to take in response to any alleged infringement of such trademarks by Third Parties in the
Novartis JAK Territory.

               (c)       Novartis shall use, in connection with all packaging, literature, labels and
other printed matters, to the extent permitted by Law, and where reasonably practicable in light
of space limitations, an expression to the effect that the Licensed Products were developed under
license from Incyte, together with the Incyte logo. The provisions of this Section 6.5 shall not
apply to primary packaging of the Licensed Products. Primary packaging shall mean packaging
that is in direct contact with the Licensed Products or the Licensed Products themselves,
including but not limited to vials, blister packs, tablets and capsules.

                                               ARTICLE VII

                             INTELLECTUAL PROPERTY OWNERSHIP,
                              PROTECTION AND RELATED MATTERS

        7.1         Inventorship; Ownership.

              (a)      Inventorship. Inventorship of Inventions conceived or reduced to practice
during the course of the performance of activities pursuant to this Agreement shall be determined
in accordance with the patent Laws of the United States; provided however, that in the event that
determining inventorship in accordance with such Laws would render any Patent Right that
Covers such Invention invalid, inventorship shall be determined in accordance with the Laws of
the jurisdiction where such Patent Right is filed.



                                                   - 45 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 51 of 127




               (b)      Ownership. As between the Parties, all Inventions made or information
created, by a Party’s or any of its Affiliates’ employees, independent contractors or consultants,
in the course of conducting activities under this Agreement, together with all Intellectual
Property Rights therein, shall be owned by such Party. All inventions or discoveries made, or
information created, jointly by each Party’s (or any of its Affiliates’) employees, independent
contractors or consultants, in the course of conducting activities under this Agreement, together
with all Intellectual Property Rights therein, shall be jointly owned by the Parties and are “Joint
IP”. Joint IP shall be owned jointly by Incyte and Novartis on the basis of an undivided interest
without a duty to account to the other Party and shall be deemed to be Controlled by each Party.
Notwithstanding anything to the contrary herein, each Party shall have the right to use such Joint
IP, or license such Joint IP to its Affiliates or any Third Party, or sell or otherwise transfer its
interest in such Joint IP to its Affiliates or a Third Party, in each case without the consent of the
other Party, so long as such use, sale, license or transfer is subject to the licenses granted
pursuant to this Agreement and is otherwise consistent with this Agreement. The Parties, through
the JSC and in accordance with Section 7.2, shall determine which Party shall be responsible for
the filing, prosecution and maintenance of Joint IP on a case-by-case basis. Each Party hereby
authorizes and grants the other Party its permission and consent to assume, directly or through its
authorized agents, attorneys, or representatives, the responsibilities set forth in Section 7.2.

        7.2         Prosecution and Maintenance of Patent Rights.

                (a)      Novartis Patent Rights. At Novartis' expense, Novartis shall have the sole
right to file, prosecute and maintain Novartis Patent Rights.

              (b)       c-MET Patent Rights.             shall have the initial right to file,
prosecute and maintain c-MET Patent Rights and Joint IP that Covers c-MET Licensed
Compounds or c-MET Licensed Products (the “Joint c-MET IP”), at                     expense. If
          declines to file, prosecute or maintain any c-MET Patent Rights or Joint c-MET IP in
any country of the world, or desires to allow any c-MET Patent Rights or Joint c-MET IP to
lapse in any country of the world, or desires to abandon any c-MET Patent Rights or Joint c-
MET IP in any country of the world before all appeals within the respective jurisdiction have
been exhausted, then:

                       (i)            shall provide        with reasonable written notice of
such decision so as to permit      to decide whether to file, prosecute or maintain such c-MET
Patent Rights or Joint c-MET IP and to take any necessary action.

                       (ii)    Following notice from             pursuant to subclause (i),
may, by providing prompt written notice thereof to            , assume control of the filing,
prosecution and/or maintenance of such c-MET Patent Rights or Joint c-MET IP in the name of
the owner(s) of such c-MET Patent Rights or Joint c-MET IP, at              expense. Any such c-
MET Patent Rights in such country shall no longer be exclusively licensed to               and its
Affiliates under Section 2.1 and instead shall be licensed on a non-exclusive basis, but otherwise
shall remain           Patent Right hereunder for all purposes.

               (c)         JAK Patent Rights.



                                                  - 46 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 52 of 127




                         (i)                                                 shall have the initial
right to file, prosecute and maintain, at         expense, the (x) Secondary Patent Rights in the
                   and (y) the INCY0039 Patent Rights worldwide; provided that             shall use a
Third Party law firm selected by          and reasonably acceptable to            to conduct such
filing, prosecution and maintenance; and provided further, that          shall act promptly with
respect to decisions                                                   on the filing and prosecution
of priority applications. If       determines to change the Third Party law firm initially selected
to conduct such filing, prosecution and maintenance,          shall select a replacement Third
Party law firm reasonably acceptable to            . If       declines to file, prosecute or
maintain any INCY0039 Patent Rights in any country in                                   , desires to
allow to lapse any INCY0039 Patent Rights in any country in                                   , or
desires to abandon any INCY0039 Patent Rights in
before all appeals within the respective jurisdiction have been exhausted, then:

                              A.               shall provide           with reasonable written notice
of such decision so as to permit            to decide whether to file, prosecute or maintain such
INCY0039 Patent Rights in                    and to take any necessary action.

                             B.     Following notice from         pursuant to clause (A),
         may, by providing prompt written notice thereof to      , assume control of the filing,
prosecution and/or maintenance of such INCY0039 Patent Rights in                 in the name of
the owner(s) of such INCY0039 Patent Rights, at            expense.

                         (ii)                                                    shall have the initial
right to file, prosecute and maintain, at         expense, the Secondary JAK Patent Rights in
the                           . If        declines to file, prosecute or maintain any Secondary
JAK Patent Rights in                                           desires to allow any Secondary JAK
Patent Rights to lapse in                                        , or desires to abandon any
Secondary JAK Patent Rights in                                             before all appeals within
the respective jurisdiction have been exhausted, then:

                               A.                 shall provide       with reasonable written
notice of such decision so as to permit         to decide whether to file, prosecute or maintain
such Secondary JAK Patent Right in                   and to take any necessary action.

                            B.      Following notice from         pursuant to clause (A),
      may, by providing prompt written notice thereof to        assume control of the filing,
prosecution and/or maintenance of such Secondary JAK Patent Right in              , at
expense.

             (d)       Cooperation. Solely with respect to the rights and obligations described in
Section 7.2(c), an individual Party responsible for the filing, prosecution and maintenance of a
Patent Right will be referred to as the “Controlling Party” and the other Party will be referred to
as the “Non-Controlling Party”.

                     (i)    The Non-Controlling Party shall, at the Controlling Party’s
expense and reasonable request, assist and cooperate in the filing, prosecution and maintenance


                                                  - 47 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 53 of 127




of or any related necessary action for, as applicable, the Novartis Patent Rights or Incyte Patent
Rights.

                       (ii)    The Controlling Party shall provide the Non-Controlling Party
sufficiently in advance, where reasonable, for the Non-Controlling Party to comment, with
copies of all patent applications and other material submissions and communications (including
oral communications) with any patent counsel or patent authorities pertaining to the Incyte
Patent Rights and, within the Incyte Territory, the Novartis Patent Rights.

                      (iii) Upon a request by the Non-Controlling Party, the Parties will
discuss and consider in good faith filing separate Patent Rights for claims that Cover Licensed
Products (e.g., methods of manufacturing and uses of such Licensed Product) specifically or
generically and claims that Cover only other compounds and methods of making and using such
other compounds.

                      (iv)  The Controlling Party shall give due consideration to the Non-
Controlling Party’s comments, but shall have the final say in determining whether or not to
incorporate such comments.

                    (v)    Each Party shall provide the other with copies of all material
communications received from any patent counsel or patent authorities pertaining to such Incyte
Patent Rights.

                   (vi)    “Material” for the purposes of this Section 7.2(d) means that the
submission or communication could affect the patentability or scope of the patents Covering the
Licensed Compounds or Products.

             (e)      Patent Term Extensions.             may select which, if any, c-MET Patent
Rights for which a Patent Term Extension is to be sought or obtained.            may, in
consultation with         select which, if any, JAK Patent Rights for which a Patent Term
Extension is to be sought or obtained with respect to JAK Licensed Products in the
         . Except as set forth in the preceding sentence,       may select which, if any, JAK
Patent Rights for which a Patent Term Extension is to be sought or obtained.

        7.3         Third Party Infringement.

              (a)     Notice. Each Party shall promptly provide the other Party with written
notice reasonably detailing any known or alleged infringement by a Third Party of Joint IP,
Incyte IP or any Novartis IP, including any “patent certification” filed in the United States under
21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or similar provisions in other jurisdictions, and of
any declaratory judgment, opposition, or similar action alleging the invalidity, unenforceability
or non-infringement of any such Intellectual Property Rights (collectively “Third-Party
Infringement”). Within                    after receipt of such notice, the Parties shall consult via
the JSC to determine the response to any Third Party Infringement.

               (b)         Enforcement.



                                                - 48 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 54 of 127




                         (i)     If within               days after receipt of the notice set forth in
Section 7.3(a) the JSC fails to agree on a joint course of action with respect to a Third Party
Infringement,             will have the initial right to determine and control a course of action
designed to curtail such Third Party Infringement, whether legal or commercial in the
           in connection with the Third Party Infringement against a Third Party which is
infringing the relevant Intellectual Property Rights by making, using or selling a product that
competes with a Licensed Product in the Field in                               , at its own expense as it
reasonably determines appropriate. In the event such course of action includes litigation,
may choose, at its own expense, to be represented in such action by counsel of its own choice;
provided, however, that if           is required as a necessary party to such action,             shall
pay            reasonable expenses associated therewith.                shall keep          reasonably
informed as to any legal or commercial courses of action it pursues pursuant to this subsection
(i). At the request and expense of                       shall provide reasonable assistance to
          in connection therewith, including by executing reasonably appropriate documents,
cooperating in discovery and joining as a party to the action. In connection with any such
proceeding,             shall not enter into any settlement admitting the invalidity of, or otherwise
impairing            rights in,           or Joint IP without the prior written consent of
Any recoveries resulting from such an action relating to a claim of Third Party Infringement
shall be applied as follows:

                               A.      First, to reimburse each Party for all Out-of-Pocket Costs in
connection with such proceeding (on a pro rata basis, based on each Party’s respective litigation
costs, to the extent the recovery was less than all such litigation costs); and

                                B.       Second,


                         (ii)    If within                  after           receipt of a notice of a
Third Party Infringement with respect to Joint IP or                          does not take any action
as described in Section 7.3(b)(i) and permitted hereunder against a Third Party who is infringing
such Intellectual Property Rights by making, using or selling a product that competes with a
Licensed Product in the                                may, subject to the following sentence, in its
sole discretion, bring and control any legal action in connection therewith at its sole expense. If
       intends to bring any such legal action, it shall first notify           in writing of such intent
and the reasons therefor and provide               with an opportunity to indicate to          its
reasons for not bringing such legal action; and if              provides either a reasonable (x) legal
basis for        not bringing such legal action, or (y) explanation of how               is taking
commercial steps to curtail the Third Party Infringement,             shall not bring such legal action.
       shall keep             reasonably informed as to any legal or commercial courses of action it
pursues pursuant to this subsection (ii). At the request and expense of                        shall
provide reasonable assistance to           in connection therewith, including by executing
reasonably appropriate documents, and cooperating in discovery; provided, however, that
nothing herein shall require             to join as a party or otherwise participate in such legal
action, if in         ' reasonable opinion such participation will damage any of
commercial relationships.              may choose, at its own expense, to be represented in any
such action by counsel of its own choice; provided, however, that if                is required as a
necessary party to such action,           shall pay            reasonable expenses associated

                                                   - 49 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 55 of 127




therewith. In connection with any such proceeding,          shall not enter into any settlement
admitting the invalidity of or otherwise impairing            rights under the Joint IP or such
          without the prior written consent of          . Any recoveries resulting from such an
action relating to a claim of Third Party Infringement (after payment of each Party’s costs and
expenses) will be retained by

                        (iii) In the event of a Third Party Infringement of JAK Patent Rights
that occurs only in the                         at its own expense, will have the right to bring
and control any legal action in the                  in connection with such Third Party
Infringement.

         7.4    Patent Marking. If permitted and to the extent that Novartis does so with respect
to its other products in the same geographic market, Novartis shall, and shall cause its Affiliates,
distributors and licensees, to (a) mark the Licensed Products with the number of each issued
patent under the Incyte Patent Rights that apply to the Licensed Product and (b) comply with the
patent marking statutes in each country in which the Licensed Product is manufactured by or on
behalf of Novartis or its Affiliates.

        7.5         Third Party Licenses.

              (a)       If            in good faith believes that it is necessary to obtain a license
under any Patent Rights of a Third Party that would be infringed by the making, using, selling,
offering for sale or importing by              of a Licensed Compound in the Field in any country in
the                    , then prior to commencing negotiations or entering into an agreement with
respect to any such Third Party Patent Rights,               shall promptly notify            The Parties
shall thereafter conduct good faith discussions regarding whether such Third Party Patent Rights
are necessary to make, use, sell, offer for sale or import Licensed Compound in the Field in any
country in the                      . If the Parties agree that such Third Party Patent Rights are
necessary to make, use, sell, offer for sale or import Licensed Compound in the Field in any
country in the                      , the Parties shall meet to discuss and determine which Party
will be primarily responsible for the negotiation and execution of the corresponding license
agreement; provided, however, that              shall have the first right to obtain a license and
negotiate and execute a license agreement, in connection with the manufacture of Licensed
Compounds and Licensed Products or with respect to any intellectual property applicable to the
Licensed Compounds and Licensed Product. In the event the Parties agree that                      shall
have the right to negotiate and execute such a license agreement, at the request of              , any
such license from a Third Party shall include a license to              and its sublicensees with respect
to the Licensed Compound in the                         in and/or outside the Field. Notwithstanding
the foregoing, neither Party shall enter into a definitive license agreement with regard to such
rights in the other Party’s territory without the other Party’s written consent. In the event that the
Parties cannot agree on whether a license from a Third Party is necessary,                  shall make
the final decision with respect to licenses covering all or part of the                        .

             (b)     To the extent the Parties have agreed or            has determined in
accordance with Section 7.5(a) that a license under such Third Party Patent Rights is necessary to
avoid infringement based on the making, using, selling, offering for sale or importing of JAK
Licensed Compound in the Field and such license agreement relates to worldwide rights for JAK


                                                  - 50 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 56 of 127




Licensed Compounds or JAK Licensed Products,                                                  of any
up-front license fee or other acquisition cost and milestones based on the principle that such
rights in the Incyte Territory constitute                     of such cost and such rights in the
Novartis JAK Territory constitute                        of such cost. If such Third Party license
rights are available only in one Party’s territory, such Party shall be responsible for one hundred
percent (100%) of such costs subject to the deductions permitted under Section 7.5(c) and (d).

              (c)       Regardless of which Party licenses such rights, (i) each Party shall pay to
the applicable Third Party licensor (or as applicable, to the licensing Party for delivery to such
Third Party) all royalties payable in respect of sales of products by such Party, its Affiliates, or
sublicensees and (ii) to the extent the Parties agree or           has determined in accordance
with Section 7.5(a) that such in-licensed rights are necessary to make, use, sell, offer for sale or
import Licensed Compound in the Field in any country in the                          without
infringing such Third Party Patent Rights,             shall be entitled to deduct up to
       of the royalties paid or payable to such Third Party (pursuant to a license under such Third
Party’s issued Valid Claim(s) that Cover the making, using, selling, offering for sale or
importing of the applicable Licensed Compound in the Field in such country in the
          ) with respect to sales of a Licensed Product that contains such Licensed Compound in
such country in the                       from the royalties payable by           to        hereunder
with respect to Net Sales of such Licensed Product in such country; provided, however, that in
no event shall the royalties payable under Section 8.3(a) be reduced in the aggregate pursuant to
this Section 7.5(c) by more than                        of the amounts set forth in Section 8.3(a).

              (d)       Notwithstanding the foregoing, solely with respect to patent application
no.                    , Novartis shall be entitled to deduct up to                           of
the royalties paid or payable to such Third Party (pursuant to a license under such Third Party’s
issued Valid Claim(s) that Cover the making, using, selling, offering for sale or importing by
Novartis of the applicable c-MET Licensed Compound in the Field in any country in the
Novartis Territory) with respect to sales of a c-MET Licensed Product that contains such c-MET
Licensed Compound in such country in the Novartis Territory from the royalties payable by
Novartis to Incyte hereunder with respect to Net Sales of such c-MET Licensed Product in such
country; provided, however, that in no event shall the royalties payable under Section 8.3(a) be
reduced in the aggregate pursuant to this Section 7.5(d) by more than
of the amounts set forth in Section 8.3(a).

                                          ARTICLE VIII

                                   FINANCIAL PROVISIONS

        8.1    License Fee. Within                 after the Effective Date, Incyte shall submit an
invoice to Novartis for a one-time, non-creditable, non-refundable license fee of One Hundred
Fifty Million U.S. Dollars (US$150,000,000), which Novartis shall pay within
after receipt.

        8.2     Milestone Payments. Novartis shall pay Incyte the following amounts after the
first achievement by Novartis, its Affiliates or its sublicensees of the corresponding milestone
events set forth below:


                                                - 51 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 57 of 127




               (a)     c-MET Development Milestones.

                                                                                      c-MET 3rd
                                           c-MET 1st                                Indication and
c-MET Development                                                c-MET 2nd
                                           Indication                              each Additional
    Milestones                                                    Indication
                                                                                        Major
                                                                                      Indication




* For purposes of clarity, a study conducted by Incyte pursuant to this Agreement shall qualify
for the milestone set forth in this Section 8.2(a)(i)with respect to the first Indication for a c-MET
Licensed Product.


               (b)     c-MET Regulatory Milestones.

                                                                                       c-MET 3rd
                                                                                     Indication and
                                               c-MET 1st          c-MET 2nd               each
  c-MET Regulatory Milestones                  Indication          Indication          Additional
                                                                                         Major
                                                                                       Indication




                                                - 52 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 58 of 127




               (c)     JAK Development Milestones.

                                                                                   JAK 3rd
                                                                                   Indication and
                                             JAK 1st               JAK 2nd
  JAK Development Milestones                                                       each Additional
                                            Indication            Indication
                                                                                   Major
                                                                                   Indication




* For purposes of clarity, Study 352 as described in Exhibit F-1 shall qualify for the milestone
set forth in this Section 8.2(c)(ii) with respect to the first Indication for a JAK Licensed Product.


               (d)     JAK Regulatory Milestones.

                                                                                        JAK 3rd
                                             JAK 1st                                 Indication and
                                                                   JAK 2nd
 JAK Regulatory Milestones                  Indication                              each Additional
                                                                  Indication
                                                                                         Major
                                                                                       Indication




                                                 - 53 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 59 of 127




               (e)    Sales Milestones.

                       (i)     c-MET Licensed Product Sales Milestones. Novartis shall make
the non-refundable, non-creditable, one-time payments to Incyte of as set forth below upon the
first achievement of aggregate Annual Net Sales of c-MET Licensed Products that meet or
exceed the thresholds set forth below.

c-MET Licensed Product Annual Net Sales                            Milestone Payment
Threshold

(A) Annual Net Sales of c-MET Licensed Products
equal to or greater than

(B) Annual Net Sales of c-MET Licensed Products
equal to or greater than

(C) Annual Net Sales of c-MET Licensed Products
equal to or greater than

(D) Annual Net Sales of c-MET Licensed Products
equal to or greater than

(E) Annual Net Sales of c-MET Licensed Products
equal to or greater than


                       (ii)   JAK Licensed Product Sales Milestones. Novartis shall make the
non-refundable, non-creditable, one-time payments to Incyte of as set forth below upon the first
achievement of aggregate Annual Net Sales of JAK Licensed Products in the Novartis JAK
Territory that meet or exceed the thresholds set forth below.

      JAK Licensed Product Annual Net Sales                        Milestone Payment
                   Threshold

(A) Annual Net Sales of JAK Licensed Products
equal to or greater than

(B) Annual Net Sales of JAK Licensed Products
equal to or greater than

(C) Annual Net Sales of JAK Licensed Products
equal to or greater than

(D) Annual Net Sales of JAK Licensed Products
equal to or greater than



                                              - 54 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 60 of 127




                        (iii) Achievement of the milestone events above in this Section 8.2(e)
shall be determined based on Annual Net Sales of the Licensed Products made by Novartis and
its Affiliates and sublicensees throughout the Novartis Territory. More than one of the sales
milestone payments may be earned concurrently based on the same Annual Net Sales of the
Licensed Products. By way of example, if in the first Calendar Year following the First
Commercial Sale of a JAK Licensed Product, the Annual Net Sales for JAK Licensed Products is
equal to or exceeds                    then Novartis shall pay Incyte the milestone payments set
forth in both Sections 8.2(e)(ii)(A) and (B) (total                .


             (f)       Except as otherwise specified, none of the payments listed in this
Section 8.2 shall be payable more than once, and each shall be payable at the first achievement
of a milestone event for a Licensed Product and shall not be payable again if subsequently
another Licensed Product achieves the same milestone event.




               (g)      If a foreseen Development activity described in Section 8.2(a)(i), (a)(ii) or
(c)(i) is not conducted in the course of accelerating the Development activities for an Indication,
then, effective upon achievement of the later milestone with respect to the same Indication set
forth in Section 8.2(a)(ii), (a)(iii) or (c)(ii) as the case may be, the previously unpaid payments
that would be due for the preceding milestones shall also become due and payable even though
the missing milestone has not been achieved.

             (h)       For purposes of clarity, the milestone payment set forth in
Sections 8.2(b)(ii)(B) and 8.2(d)(ii)(B) shall be in addition to the milestone payment set forth in
Sections 8.2(b)(ii)(A) and 8.2(d)(ii)(A).

               (i)       Novartis shall provide Incyte written notice of the achievement of each
milestone event: (A) within                      after achievement of the milestone event set forth in
Section 8.2(a), (b), (c) or (d); and (B) within                        after the end of any Calendar
Quarter in which a milestone set forth in Section 8.2(e) is achieved. Incyte shall provide
Novartis written notice of the achievement of the milestone event set forth in Section 8.2(d)(i)
within                    after the achievement of such milestone. Novartis shall pay to Incyte, by
wire transfer to an account designated by Incyte, the applicable non-refundable, non-creditable
milestone payment listed above: (1) with respect to milestone events set forth in Section 8.2(a),
(b), (c) or (d), within                       after Novartis’ receipt of invoice and (2) with respect
to all milestone events set forth in Section 8.2(e), within                           after the end of
the applicable Calendar Quarter; provided that Incyte has issued the relevant invoice for such
sales milestones within                      after Incyte’s receipt of notice from Novartis of the
achievement of such sales milestones. In the event Incyte fails to issue an invoice within such
                   period as described above, Novartis’s obligation to pay such amount within
                          after the end of the applicable Calendar Quarter shall be extended by the


                                                 - 55 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 61 of 127




number of days that lapse between the date Incyte should have invoiced Novartis and the date
Incyte actually invoices Novartis.

        8.3         Royalties.

              (a)       Novartis Royalties to Incyte. Novartis shall pay to Incyte royalties on
aggregate Net Sales of each Licensed Product, on a Licensed Product-by-Licensed Product basis,
at the following rates:

                     (i)    c-MET Licensed Products. Subject to Section 4.4(c), on a c-MET
Licensed Product-by-c-MET Licensed Product basis, Novartis shall pay to Incyte royalties on
Net Sales of each c-MET Licensed Product in the Novartis Territory as follows:

               Annual Net Sales of c-MET Licensed Product                       Royalty Rate

On Annual Net Sales less than or equal to                                             %


On Annual Net Sales greater than                       and less than or equal         %
to


On Annual Net Sales greater than                                                      %



                      (ii)    JAK Licensed Products. On a JAK Licensed Product-by-JAK
Licensed Product basis, Novartis shall pay to Incyte royalties on Net Sales of each JAK Licensed
Product in the JAK Field in the Novartis JAK Territory as follows:

              Annual Net Sales of such JAK Licensed Product                     Royalty Rate

On Annual Net Sales less than or equal to                                             %


On Annual Net Sales greater than                       and less than or               %
equal to


On Annual Net Sales greater than                       and less than or               %
equal to


On Annual Net Sales greater than                                                      %




                                              - 56 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 62 of 127




               (b)      Incyte Royalties to Novartis.

                       (i)      Incyte shall pay to Novartis a royalty, on a JAK Licensed Product-
by-JAK Licensed Product basis, on annual Net Sales of such JAK Licensed Product in the JAK
Field in the Incyte Territory at the following rates (the “Incyte Reverse Royalty Rates”);
provided that royalties shall only be payable to Novartis on Net Sales of JAK Licensed Products
in the JAK Field in the Incyte Territory made after Novartis has received reimbursement and
pricing approval for the first Indication for a JAK Licensed Product in at least three (3) of the EU
Major Market Countries.

                     Annual Net Sales of JAK Licensed Product                     Royalty Rate

On Annual Net Sales less than or equal to US$100,000,000                                2%

On Annual Net Sales greater than US$100,000,000 and less than or equal                  4%
to US$300,000,000

On Annual Net Sales greater than US$300,000,000                                         5%



                       (ii)    If Covered by Novartis Improvements, Incyte shall pay to Novartis
a royalty of 1% on a JAK Licensed Product by JAK Licensed Product basis on annual Net Sales
of (x) topical formulations outside the JAK Field worldwide and (y) non-oral formulations for
ophthalmic Indications worldwide.

              (c)       Royalties payable under this Section 8.3 shall be paid by the applicable
Party on a Licensed Product-by-Licensed Product and country-by-country basis from the date of
First Commercial Sale of each Licensed Product with respect to which royalty payments are due
for a period which is the longer of: (i) the last to expire of any Valid Claim of Licensed Patent
Rights Covering such Licensed Product in such country; (ii) ten (10) years following the date of
First Commercial Sale in such country; and (iii) the expiration of Regulatory Exclusivity for such
Licensed Product in such country (each such term with respect to a Licensed Product and a
country, a “Royalty Term”). Notwithstanding the foregoing, in the event that either (A) the
Royalty Term continues solely due to clause (ii) (i.e. in a specific country the Licensed Product
is neither Covered by a Valid Claim of Licensed Patent Rights nor is such Licensed Product
subject to Regulatory Exclusivity) or (B) Generic Competition exists with respect to a Licensed
Product in a country with respect to a royalty-reporting period, then the royalty rates in such
country for such Licensed Product (for such royalty-reporting period, if applicable) will be
reduced to fifty percent (50%) of the applicable rate in Section 8.3(a) or 8.3(b), based on the
weighted average annual royalty rate in the Novartis Territory or the Incyte Territory, as the case
may be, beginning on January 1st of the Calendar Year following the first Calendar Year in
which there exists a situation described in (A) or (B) of this sentence in the applicable country.

             (d)       Upon the expiration of the Royalty Term with respect to a Licensed
Product in a country, (i) the licenses granted by Incyte to Novartis pursuant to Section 2.1 shall
be deemed to be fully paid-up, irrevocable and perpetual with respect to such Licensed Product


                                                - 57 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 63 of 127




in such country; and (ii) the licenses granted by Novartis to Incyte pursuant to Section 2.2 shall
be deemed to be fully paid-up, irrevocable and perpetual with respect to such JAK Licensed
Product in such country.

        8.4      Royalty Reports; Payments. Within                                   after the end of
any Calendar Quarter, the Royalty Paying Party shall provide the Royalty Receiving Party with a
report stating the sales in units and in value of the Licensed Product made by the Royalty Paying
Party, its Affiliates, licensees and sublicensees, as applicable, in the Royalty Paying Party’s
territory, on a country-by-country basis, together with the calculation of the royalties due to the
Royalty Receiving Party, including the method used to calculate the royalties and the exchange
rates used. Royalty payments shall be made by the Royalty Paying Party to the bank account
indicated by the Royalty Receiving Party within                                      after the end of
the applicable Calendar Quarter; provided that the Royalty Receiving Party has issued the
relevant invoice for royalty payment within                      after the Royalty Receiving Party’s
receipt of the royalty report from the Royalty Paying Party. In the event the Royalty Receiving
Party fails to issue an invoice within such                  period as described above, the Royalty
Paying Party’s obligation to pay such amounts within                             after the end of the
applicable Calendar Quarter shall be extended by the number of days that lapse between the date
the Royalty Receiving Party should have invoiced the Royalty Paying Party and the date the
Royalty Receiving Party actually invoices the Royalty Paying Party.

        8.5     Financial Records. The Parties shall keep complete and accurate books and
records in accordance with the defined Accounting Standards. The parties will keep such books
and records for at least                 following the end of the Calendar Year to which they
pertain. Such books of accounts shall be kept at the principal place of business of the financial
personnel with responsibility for preparing and maintaining such records. With respect to
royalties, such records shall be in sufficient detail to support calculations of royalties due to
either Party. Novartis and Incyte shall also keep complete and accurate records and books of
accounts containing all data reasonably required for the calculation and verification of
Development Costs, including internal FTEs utilized by either Party in jointly funded Clinical
Trials or other Development activities and any amounts that are subject to reimbursement
pursuant to Section 6.3(b)(ii).

        8.6         Audits.

             (a)       Each Party may, upon request and at its expense (except as provided for
herein), cause an internationally-recognized independent accounting firm selected by it (except
one to whom the Auditee has a reasonable objection), (the “Audit Team”) to audit during
ordinary business hours the books and records of the other Party and the correctness of any
payment made or required to be made to or by such Party, and any report underlying such
payment (or lack thereof), pursuant to the terms of this Agreement. Prior to commencing its
work pursuant to this agreement, the Audit Team shall enter into an appropriate confidentiality
agreement with the Auditee.

            (b)     In respect of each audit of the Auditee’s books and records: (i) the Auditee
may be audited only             , (ii) no records for any given year for an Auditee may be
audited more than     provided that the Auditee’s records shall still be made available if such


                                                - 58 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 64 of 127




records impact another financial year which is being audited, (iii) the Audit Rights Holder shall
only be entitled to audit books and records of an Auditee from the                           prior
to the Calendar Year in which the audit request is made.

              (c)       In order to initiate an audit for a particular Calendar Year, the Audit Right
Holder must provide written notice to the Auditee. The Audit Rights Holder exercising its audit
rights shall provide the Auditee with notice of one or more proposed dates of the audit not less
than                  prior to the first proposed date. The Auditee will reasonably accommodate
the scheduling of such audit. The Auditee shall provide such Audit Team(s) with full and
complete access to the applicable books and records and otherwise reasonably cooperate with
such audit.

               (d)       The audit report and basis for any determination by an Audit Team shall
be made available first for review and comment by the Auditee, and the Auditee shall have the
right, at its expense, to request a further determination by such Audit Team as to matters which
the Auditee disputes (to be completed no more than                     after the first determination
is provided to such Auditee and to be limited to the disputed matters). If the Parties disagree as
to such further determination, the Audit Right Holder and the Auditee shall mutually select an
internationally-recognized independent accounting firm that shall make a final determination as
to the remaining matters in dispute that shall be binding upon the Parties. Such accountants shall
not disclose to the Audit Rights Holder any information relating to the business of the Auditee
except that which should properly have been contained in any report required hereunder or
otherwise required to be disclosed to such Party to the extent necessary to verify the payments
required to be made pursuant to the terms of this Agreement.

              (e)       If the audit shows any under-reporting or underpayment, or overcharging
by any Party, that under-reporting, underpayment or overcharging shall be reported to the Audit
Rights Holder and the underpaying or overcharging Party shall remit such underpayment or
reimburse such overcompensation (together with interest at the annual interest rate of
                                          as published in the                              or its
successor on the last business day of the applicable calendar quarter prior to the audit) to the
underpaid or overcharged Party within                         after receiving the audit report.
Further, if the audit for an annual period shows an under-reporting or underpayment or an
overcharge by any Party for that period in excess of                      of the amounts properly
determined, the underpaying or overcharging Party, as the case may be, shall reimburse the
applicable underpaid or overcharged Audit Rights Holder conducting the audit, for its respective
audit fees and reasonable Out-of-Pocket Costs in connection with said audit, which
reimbursement shall be made within                          after receiving appropriate invoices and
other support for such audit-related costs.

              (f)       For the purposes of the audit rights described herein, an individual Party
subject to an audit in any given year will be referred to as the “Auditee” and the other Party who
has certain and respective rights to audit the books and records of the Auditee will be referred to
as the “Audit Rights Holder”.

       8.7    Tax Matters. The royalties, milestones and other amounts payable by Novartis to
Incyte pursuant to this Agreement (“Payments”) shall not be reduced on account of any taxes


                                                - 59 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 65 of 127




unless required by Law. Incyte alone shall be responsible for paying any and all taxes (other
than withholding taxes required by Law to be deducted and paid on Incyte’s behalf by Novartis)
levied on account of, or measured in whole or in part by reference to, any Payments it receives.
The Parties will cooperate in good faith to obtain the benefit of any relevant tax treaties to
minimize as far as reasonably possible any taxes which may be levied on any Payments.
Novartis shall deduct or withhold from the Payments any taxes that it is required by Law to
deduct or withhold. Notwithstanding the foregoing, if Incyte is entitled under any applicable tax
treaty to a reduction of the rate of, or the elimination of, applicable withholding tax, it may
deliver to Novartis or the appropriate governmental authority (with the assistance of Novartis to
the extent that this is reasonably required and is expressly requested in writing) the prescribed
forms necessary to reduce the applicable rate of withholding or to relieve Novartis of its
obligation to withhold tax, and Novartis shall apply the reduced rate of withholding tax, or
dispense with withholding tax, as the case may be, provided that Novartis has received evidence
of Incyte’s delivery of all applicable forms (and, if necessary, its receipt of appropriate
governmental authorization)                               prior to the time that the Payment is due.
If, in accordance with the foregoing, Novartis withholds any amount, it shall make timely
payment to the proper taxing authority of the withheld amount, and send to Incyte proof of such
payment within                          following that latter payment. Notwithstanding the
foregoing, Novartis represents that the payments to be paid by Novartis to Incyte pursuant to
Sections 8.1, 8.2 and 8.3 hereof shall not be subject to withholding tax under conditions less
favorable to Incyte than those applicable to treaty-eligible residents under the income tax treaty
between the United States and Switzerland in force at the point of time such payments are paid.

        8.8         Currency Exchange.

              (a)      Sales and Royalty Calculations. The currency exchange method set out in
this Section 8.8(a) shall be applied for calculations of amounts for sales and royalties. With
respect to amounts invoiced in United States Dollars, all such amounts shall be expressed in
United States Dollars. With respect to amounts invoiced in a currency other than United States
Dollars, all such amounts shall be expressed both in the currency in which the amount was
invoiced and in the United States Dollar equivalent. The United States Dollar equivalent shall be
calculated using the Novartis Standard Exchange Rate Methodology for the conversion of
foreign currency sales into United States Dollars.

              (b)      Development Cost Calculations. The currency exchange method set out in
this Section 8.8(b) shall be applied for calculations of amounts for Development Costs. For
purposes of any Development cost sharing between the Parties under this Agreement, such costs
shall be calculated on a quarterly basis. With respect to amounts invoiced in United States
Dollars, all such amounts shall be expressed in United States Dollars. With respect to amounts
invoiced in a currency other than United States Dollars, all such amounts shall be expressed both
in the currency in which the amount was invoiced and in the United States Dollar equivalent.
The United States Dollar equivalent shall be calculated using the average of the last (bid) U.S.
dollar/foreign currency rates for the last Business Day of each month in the calendar quarter for
which Development Costs are being reported, as reported by The Wall Street Journal, for the
conversion of foreign currency sales into United States Dollars.




                                                - 60 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 66 of 127




        8.9     Late Payments. The paying Party shall pay interest to the receiving Party on the
aggregate amount of any payments that are not paid on or before the date such payments are due
under this Agreement at a rate per annum equal to the lesser of the
                          , as reported by The Wall Street Journal,
        or the highest rate permitted by applicable Law, calculated on the number of days such
payments are paid after the date such payments are due; provided, that with respect to any
disputed payments, no interest payment shall be due until such dispute is resolved and the
interest which shall be payable thereon shall be based on the finally-resolved amount of such
payment, calculated from the original date on which the disputed payment was due through the
date on which payment is actually made.

                                           ARTICLE IX

                                   TERM AND TERMINATION

        9.1    Agreement Term. The term of this Agreement shall commence on the Effective
Date and shall continue on a Program-by-Program basis until the earlier of (i) the termination of
this Agreement or any program in accordance with Section 9.2; or (ii) following the First
Commercial Sale of any Licensed Product, the expiration of the last-to-expire of all Royalty
Terms with respect to all Licensed Compounds and Licensed Products within such Program (the
“Term”). Notwithstanding the above, if there are any ongoing disputes at the end of the Term as
set forth above, this Agreement shall remain in full force and effect until all such disputes are
resolved.

        9.2         Termination.

             (a)       Termination for Convenience. Novartis shall have the right to terminate
this Agreement, in its entirety or on a Program-by-Program basis, for convenience upon
          prior written notice to Incyte.

              (b)       Termination for Material Breach. If either Party (the “Non-Breaching
Party”) believes that the other Party (the “Breaching Party”) is in material breach of this
Agreement, then the Non-Breaching Party may deliver notice of such breach to the Breaching
Party. If the Breaching Party fails to cure such breach, or take such steps as would be considered
reasonable to effectively cure such breach, within the                 period after delivery of such
notice, the Non-Breaching Party may terminate this Agreement upon written notice to the
Breaching Party, which termination shall apply (x) solely with respect to a Program (and all
Licensed Compounds and Licensed Products for such Program) if such breach is related solely to
such Program, or (y) either on a Program-by-Program basis or to the Agreement in its entirety at
the discretion of the Non-Breaching Party if such breach is not related solely to a Program.

               (c)       Termination if Novartis Challenges Incyte IP. If Novartis or any of its
Affiliates, directly or indirectly, (i) initiates or requests an interference or opposition proceeding
with respect to any Incyte Patent Right, (ii) makes, files or maintains any claim, demand, lawsuit,
or cause of action to challenge the validity or enforceability of any Incyte Patent Right in a
tribunal or forum, or (iii) opposes any extension of, or the grant of a supplementary protection
certificate with respect to, any Incyte Patent Right, Incyte shall have the right to terminate this


                                                - 61 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 67 of 127




Agreement upon                    written notice to Novartis. Any such termination shall only
become effective if Novartis or its Affiliate, as applicable, has not withdrawn such action before
the end of the above notice period.

              (d)       Termination if Novartis Abandons Program. If Incyte believes that
Novartis has Abandoned either the JAK Program or the c-MET Program, Incyte may deliver
written notice to Novartis setting out in reasonable detail the basis for Incyte’s belief. Novartis
shall have                   from receipt of such notice to take such steps as would be considered
reasonably likely to result in Novartis not being deemed to have Abandoned such Program
within a reasonable period following such actions. If Novartis fails to take such action and fails
to dispute the facts giving rise to such notice within such         period, then Incyte may within
                  following the expiration of such          period elect to terminate such Program
by providing Novartis written notice of such termination, such termination to be effective
immediately and otherwise effected in accordance with Section 9.3(a).

               (e)      Termination Disputes. If a Party gives notice of termination under this
Section 9.2(b) or 9.2(d), and the other Party disputes whether such notice was proper, then the
issue of whether or not this Agreement was properly terminated shall be resolved in accordance
with ARTICLE XIII, and the Agreement shall remain in full force and effect until such dispute is
resolved. If as a result of such dispute resolution process it is determined that the notice of
termination was proper, then such termination shall be deemed to be effective on the date on
which such notice was first provided. On the other hand, if as a result of the dispute resolution
process it is determined that the notice of termination was improper, then no termination shall
have occurred and this Agreement shall remain in full force and effect.

        9.3         Effects Of Termination.

            (a)     Upon termination of this Agreement in whole or with respect to a
Terminated Program in accordance with Section 9.2(a) or by Incyte under 9.2(b), 9.2(c) or
9.2(d):

                      (i)      all licenses granted by Incyte to Novartis hereunder with respect to
such Terminated Program(s) shall terminate and Novartis shall not have any rights to use or
exercise any rights under the Incyte IP;

                    (ii)    Novartis shall be released from its Development and
Commercialization obligations with respect to such Terminated Program(s);

                       (iii) Novartis shall provide to Incyte a fair and accurate summary report
of the status of the Development and Commercialization of the Licensed Products in such
Terminated Program(s) in each country in the Novartis Territory through the effective date of
termination within                 after such termination;

                           (iv)    Incyte shall have no further obligation to
                                  if the Terminated Program is the JAK Program or if the Agreement
is terminated in its entirety;



                                                  - 62 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 68 of 127




                         (v)    if Incyte elects to continue such license, (A) the license granted to
Incyte pursuant to Section 2.2(a) shall remain in effect and automatically be expanded to include,
with respect to the Terminated Program(s) the right to research, Develop, make, have made, use,
offer for sale, sell and import all applicable Licensed Products that formed a part of the
Terminated Program(s) in the Novartis Territory,


                                                 and (B) the license granted to Incyte pursuant to
Section 2.2(b) shall remain in effect



                        (vi)   in the event that Incyte terminates a Program pursuant to Section
9.2(d), then, irrespective of whether Incyte elects to continue the license granted to Incyte
pursuant to Section 2.2(a),



           and


                                                                                       provided that
if subclause (v) and this subclause (vi) both apply, then
                                 either subclause (v) or this (vi)


                       (vii) Novartis shall promptly transfer and assign to Incyte all of
Novartis’ and its Affiliates’ rights, title and interests in and to the product trademark(s) (but not
any Novartis house marks) owned by Novartis and used for the Licensed Products in the
Terminated Program(s) in the Novartis Territory, in exchange for a payment to Novartis in an
amount equal to reimbursement of Novartis' reasonable accumulated costs related to the
development, clearance, registration, enforcement and maintenance of the applicable trademark
throughout the Novartis Territory;

                        (viii) Novartis shall as soon as reasonably practicable transfer and assign
to Incyte all Regulatory Documentation, the data comprising the Global Safety Database and
other documented technical and other information or materials Controlled by Novartis’ which are
necessary or useful for the Development, manufacture and Commercialization of the Licensed
Compounds or Licensed Products in Terminated Program(s) in the Novartis Territory; provided
that Novartis may retain a single copy of such items for its records. Within
after Incyte’s receipt of an invoice therefor, Incyte shall reimburse Novartis for Novartis’ and its
Affiliates’ reasonable Out-of-Pocket Costs incurred in connection with such transfers and
assignment (but not the generation, creation or development of such information and materials);

                       (ix)    Incyte shall have the option, exercisable within
following the effective date of such termination, to obtain Novartis inventory of Licensed
Products manufactured by a Third Party with respect to such Terminated Program(s)

                                                 - 63 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 69 of 127




                                                                                         for such
inventory of Licensed Product. Incyte may exercise such option by written notice to Novartis
during such                 period; provided that in the event Incyte exercises such right to
purchase such inventory, Novartis shall grant, and hereby does grant, a royalty-free right and
license to any trademarks, names and logos of Novartis contained therein
                    to permit the orderly sale of such inventory;

                       (x)    the provisions of ARTICLE VII (other than Section 7.1 and
Section 7.2(a))shall be terminated with respect to such Terminated Program, provided that
Novartis shall provide reasonable assistance to Incyte and cooperation in connection with the
transition of prosecution, maintenance and enforcement responsibilities to Incyte, including
execution of such documents as may be necessary to effect such transition; and

                     (xi)     to the extent that Novartis is responsible for manufacturing a
Licensed Product prior to termination of this Agreement for a Terminated Program, Novartis
shall:

                                A.    in accordance with the terms of the Supply Agreement, and
in exchange for a payment equal to                                               of Novartis’ costs,
including allocated overhead for the supply of product, and if Regulatory Approval has been
obtained for such Licensed Product, use Commercially Reasonable Efforts to supply Incyte and
its Affiliates with comparable quantities of the applicable Licensed Products in the dosage
strength, formulation and presentation as were being Commercialized as of the effective date of
termination until the earlier of              after the effective date of the termination or
establishment by Incyte of an alternative supply for such Licensed Product; provided that Incyte
shall use its Commercially Reasonable Efforts to establish an alternative supply as promptly as
reasonably practicable;

                             B.      cooperate with Incyte in reasonable respects to transfer
manufacturing documents and materials which are used (at the time of the termination) by
Novartis in the Manufacture of the applicable Licensed Products; and

                               C.     cooperate with Incyte in reasonable respects to transfer to
Incyte, or Incyte’s designated contract manufacturer, the manufacturing technologies (including
all relevant Know-How) that are used and necessary (at the time of the termination) and
Controlled by Novartis in the manufacture of the applicable Licensed Products, provided that
Incyte shall reimburse Novartis for Novartis’s reasonable Out-of-Pocket Costs to provide such
requested assistance.

             (b)     Upon termination of this Agreement by Novartis in whole or with respect
to a Terminated Program in accordance with Section 9.2(b):

                       (i)    all licenses granted by Novartis to Incyte hereunder with respect to
such Terminated Program(s) shall terminate and Incyte shall not have any rights to use or
exercise any rights under the Novartis IP;




                                                - 64 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 70 of 127




                     (ii)   Novartis shall be released from its Development and
Commercialization obligations with respect to such Terminated Program(s) and any exclusivity
and non-compete obligations pertaining solely to such Terminated Program(s);

                         (iii) Incyte shall provide to Novartis a fair and accurate summary report
of the status of the Development and Commercialization of the Licensed Products in such
Terminated Program(s) in the Incyte Territory through the effective date of termination within
                  after such termination;

                           (iv)



                       (v)     with respect to the Terminated Program(s), the license granted to
Novartis pursuant to Section 2.1 shall remain in effect and all payment obligations under
ARTICLE VIII shall remain in effect; provided that with respect to royalties arising after the
effective date of termination, Novartis
                                 payable under Section 8.3(a) as they become due;

                       (vi)        Novartis’ rights and Incyte's obligations pursuant to Sections 7.2
and 7.3 shall survive; and

                         (vii) the provisions of Section 3.2(e) (Joint Intellectual Property
Committee) shall remain in effect solely with respect to the INCY0039 Patent Rights; provided
that if the JIPC fails to reach unanimous agreement on a matter before it for decision for a period
in excess of thirty (30) days, the JIPC representatives appointed by Incyte shall have the deciding
vote on such matter.

             (c)       ARTICLES I (Definitions), IX (Term and Termination), X
(Indemnification and Limitation of Liability), XII (Confidentiality), XIII (Dispute Resolution)
and XIV (Miscellaneous) and Sections 2.6(a)(iii), 7.1 (Inventorship; Ownership), 8.5 (Financial
Records), 8.6 (Audits), 11.5) (Disclaimer of Warranty) and 11.6 (Standstill) shall survive
termination or expiration (in accordance with Section 9.1 (Agreement Term) of this Agreement).

              (d)       Termination of this Agreement shall be in addition to, and shall not
prejudice, the Parties’ remedies at law or in equity, including the Parties’ ability to receive legal
damages and/or equitable relief with respect to any breach of this Agreement (including a breach
of a representation or warranty set forth in ARTICLE XI), regardless of whether or not such
breach was the reason for the termination.

                                               ARTICLE X

                         INDEMNIFICATION; LIMITATION OF LIABILITY

        10.1        By Novartis.

            (a)       Novartis agrees, at Novartis’s cost and expense, to defend, indemnify and
hold harmless Incyte and its Affiliates and their respective directors, officers, employees and

                                                    - 65 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 71 of 127




agents (the “Incyte Indemnified Parties”) from and against any losses, costs, damages, fees or
expenses arising out of any Third Party claim relating to (a) any breach by Novartis of any of its
representations, warranties or obligations pursuant to this Agreement, (b) the gross negligence or
willful misconduct of Novartis, and (c) the Development, manufacture, Commercialization, use,
sale or other disposition by Novartis, its Affiliates or sublicensees of any Licensed Compound or
Licensed Product;



             (b)       In the event of any such claim against the Incyte Indemnified Parties by
any Third Party, Incyte shall promptly,                                                     , notify
Novartis in writing of the claim. Novartis shall have the right, exercisable by notice to Incyte
within                               after receipt of notice from Incyte of the claim, to assume
direction and control of the defense, litigation, settlement, appeal or other disposition of the
claim (including the right to settle the claim solely for monetary consideration) with counsel
selected by Novartis and reasonably acceptable to Incyte;


             he Incyte Indemnified Parties shall cooperate with Novartis and may, at their option
and expense, be separately represented in any such action or proceeding. Novartis shall not be
liable for any litigation costs or expenses incurred by the Incyte Indemnified Parties without
Novartis’s prior written authorization. In addition, Novartis shall not be responsible for the
indemnification or defense of any Incyte Indemnified Party to the extent arising from any
negligent or intentional acts by any Incyte Indemnified Party or the breach by Incyte of any
obligation or warranty under this Agreement, or any claims compromised or settled without its
prior written consent.

             (c)       Notwithstanding anything to the contrary above, in the event of any such
claim against the Incyte Indemnified Parties by a governmental or criminal action seeking an
injunction against Incyte, Incyte shall have the right to control the defense, litigation, settlement,
appeal or other disposition of the claim at Novartis’ expense.

        10.2        By Incyte.

              (a)       Incyte agrees, at Incyte’s cost and expense, to defend, indemnify and hold
harmless Novartis and its Affiliates and their respective directors, officers, employees and agents
(the “Novartis Indemnified Parties”) from and against any losses, costs, damages, fees or
expenses arising out of any Third Party claim relating to (a) any breach by Incyte of any of its
representations, warranties or obligations pursuant to this Agreement, or (b) the gross negligence
or willful misconduct of Incyte, and (c) the Development, manufacture, Commercialization, use,
sale or other disposition by Incyte, its Affiliates or sublicensees of any JAK Licensed
Compound, JAK Licensed Product, c-MET Licensed Compound or c-MET Licensed Product;
provided, however, that Incyte shall not defend, indemnify nor hold harmless Novartis
Indemnified Parties from and against any losses, costs, damages, fees or expenses arising out of
any Third Party claims pertaining directly to the Novartis IP.




                                                 - 66 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 72 of 127




              (b)       In the event of any such claim against the Novartis Indemnified Parties by
any Third Party, Novartis shall promptly, and in any event within                             , notify
Incyte in writing of the claim. Incyte shall have the right, exercisable by notice to Novartis
within                               after receipt of notice from Novartis of the claim, to assume
direction and control of the defense, litigation, settlement, appeal or other disposition of the
claim (including the right to settle the claim solely for monetary consideration) with counsel
selected by Incyte and reasonably acceptable to Novartis; provided that the failure to provide
timely notice of a claim by a Third Party shall not limit a Novartis Indemnified Party’s right for
indemnification hereunder except to the extent such failure results in actual prejudice to Incyte;
and provided further that before entering into a settlement, Incyte shall provide Novartis with a
bond, or other evidence reasonably satisfactory to Novartis that Incyte has readily available
funds, in either case in an amount sufficient to indemnify Novartis in full promptly thereafter.
The Novartis Indemnified Parties shall cooperate with Incyte and may, at their option and
expense, be separately represented in any such action or proceeding. Incyte shall not be liable
for any litigation costs or expenses incurred by the Novartis Indemnified Parties without Incyte’s
prior written authorization. In addition, Incyte shall not be responsible for the indemnification or
defense of any Novartis Indemnified Party to the extent arising from any negligent or intentional
acts by any Novartis Indemnified Party, or the breach by Novartis of any representation,
obligation or warranty under this Agreement, or any claims compromised or settled without its
prior written consent.

              (c)       Notwithstanding anything to the contrary above: (i) in the event of any
such claim against the Novartis Indemnified Parties by a governmental or criminal action
seeking an injunction against Novartis, or (ii) if at the time that a claim for which
indemnification may be sought under this Section 10.2, or at any time thereafter prior to the final
resolution of such claim, a Bankruptcy Event of Incyte has occurred, Novartis shall have the
right to control the defense, litigation, settlement, appeal or other disposition of the claim at
Incyte’s expense.

      10.3 Limitation of Liability. EXCEPT WITH RESPECT TO A BREACH OF
ARTICLE XII OR A PARTY’S LIABILITY PURSUANT TO ARTICLE X, NEITHER PARTY
SHALL BE LIABLE FOR SPECIAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR
OTHER INDIRECT OR REMOTE DAMAGES, OR, EXCEPT WITH RESPECT TO A
BREACH OF ARTICLE II OR SECTION 4.1(A) OR (B), FOR LOSS OF PROFITS, LOSS OF
DATA OR LOSS OF USE DAMAGES, IN EACH CASE ARISING IN ANY WAY OUT OF
THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, WHETHER
BASED UPON WARRANTY, CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES OR LOSS.

        10.4 Insurance. Each Party shall use all commercially reasonable efforts to maintain
Third Party insurance and/or self-insurance, as applicable, including product liability insurance,
with respect to its activities hereunder in amounts customary to such insurance and sufficient to
meet its obligations under this Agreement, and shall claim upon such insurance policy according
to such policy’s relevant terms and conditions before relying upon indemnification from the
other Party.


                                                 - 67 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 73 of 127




                                            ARTICLE XI

                    REPRESENTATIONS AND WARRANTIES AND COVENANTS

       11.1 Representation Of Authority; Consents. Incyte and Novartis each represents and
warrants to the other Party that:

            (a)          as of the Effective Date, it has full right, power and authority to enter into
this Agreement;

              (b)       as of the Effective Date, this Agreement has been duly executed by such
Party and constitutes a legal, valid and binding obligation of such Party, enforceable in
accordance with its terms, except as enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium and other Laws relating to or affecting
creditors’ rights generally and by general equitable principles and public policy constraints
(including those pertaining to limitations and/or exclusions of liability, competition Laws,
penalties and jurisdictional issues including conflicts of Laws); and

             (c)       as of the Effective Date, all necessary consents, approvals and
authorizations of all government authorities and other persons required to be obtained by such
Party in connection with the execution, delivery and performance of this Agreement have been
and shall be obtained.

        11.2 No Conflict. Each Party represents and warrants to the other Party that the
execution and delivery of this Agreement and the performance of such Party’s obligations
hereunder (a) do not conflict with or violate such Party’s corporate charter and bylaws or any
requirement of applicable Laws and (b) do not and shall not conflict with, violate or breach or
constitute a default or require any consent under, any oral or written contractual obligation of
such Party. Each Party agrees that it shall not during the term of this Agreement grant any right,
license, consent or privilege to any Third Party or otherwise undertake any action, either directly
or indirectly, that would conflict with the rights granted to the other Party or interfere with any
obligations of such Party set forth in this Agreement.

         11.3 Additional Incyte Representations and Warranties. Incyte represents and warrants
that, as of the Effective Date, except as disclosed in Schedule 11.3:

              (a)      Neither it nor any of its Affiliates or any of its or their sublicensees has
received written notice of any claim or litigation which alleges any Intellectual Property Rights
of a Third Party are infringed by a Licensed Compound or the Development or
Commercialization of any Licensed Compound; to the knowledge of Incyte and its Affiliates,
none of Incyte or any of its Affiliates has in the past infringed or is currently infringing any Third
Party Intellectual Property Rights through activities related to the Licensed Compounds; and to
the knowledge of Incyte and its Affiliates, the Development and Commercialization activities
contemplated by Incyte under this Agreement, will not infringe the Intellectual Property Rights
of any Third Party;

              (b)       there are no claims, judgments or settlements against or owed by Incyte or
any of its Affiliates, nor, to the knowledge of Incyte or any of its Affiliates, any pending reissue,

                                                  - 68 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 74 of 127




reexamination, interference, opposition or similar proceedings, with respect to any Licensed
Compounds or Incyte IP, and Incyte has not received written notice of any threatened claims or
litigation or any reissue, reexamination, interference, opposition or similar proceedings seeking
to invalidate or otherwise challenge any Incyte IP;

             (c)      to the knowledge of Incyte and its Affiliates, no Third Party is infringing
any Incyte Patent Rights;

               (d)     (i) Incyte is the legal and beneficial owner or has the right to grant to
Novartis the rights granted herein, to all Incyte IP, (ii) no Third Party has any right, interest or
claim in or to such rights that would limit the rights granted to Novartis under this Agreement
and (iii) all assignments to Incyte of inventorship rights relating to the Incyte Patent Rights
Controlled by Incyte are valid and enforceable;

              (e)       all fees due to date that are required to maintain the Incyte IP have been
paid in full and to Incyte’s knowledge, the Incyte IP is valid and enforceable;

             (f)      Incyte has not granted to any Third Party rights that are inconsistent with
Novartis’ rights hereunder, including a grant of rights that removed Incyte IP from Incyte's
Control and limited the rights granted to Novartis under this Agreement, and there are no
agreements or arrangements to which Incyte or any of its Affiliates is a party relating to Licensed
Compounds or Incyte IP that would limit the rights granted to Novartis under this Agreement;
and

               (g)      Incyte has disclosed to Novartis all material information known to it and
its Affiliates with respect to the safety and efficacy of each of the Licensed Compounds.

       11.4 Incyte Covenant. Incyte shall not grant to any Third Party rights that would be
inconsistent with Novartis’ rights hereunder, including a grant of rights that would remove Incyte
IP from Incyte's Control and limit the rights granted to Novartis under this Agreement.

       11.5 Disclaimer of Warranty. Nothing in this Agreement shall be construed as a
representation made or warranty given by either Party that either Party will be successful in
obtaining any Patent Rights, that any patents will issue based on pending applications or that any
such pending applications or patents issued thereon will be valid. ALL INCYTE IP
TRANSFERRED PURSUANT TO THIS AGREEMENT SHALL BE PROVIDED ON AN “AS
IS” BASIS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, EACH PARTY
EXPRESSLY DISCLAIMS, WAIVES, RELEASES AND RENOUNCES ANY WARRANTY,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT.

        11.6 Standstill. Novartis agrees that, for a period commencing on the Effective Date
and ending             after the Effective Date, unless specifically invited in writing to do so by
Incyte, Novartis and each of its Affiliates (as that term is defined in Rule 12b-2 under the
Securities Exchange Act of 1934 (the “Exchange Act”) will not in any manner, directly or
indirectly:



                                                 - 69 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 75 of 127




              (a)        effect, or seek, offer or propose to effect (whether publicly or otherwise)
or cause or participate in, (i) any acquisition of (A) any Voting Stock of Incyte, (B) direct or
indirect rights or options to acquire any Voting Stock of Incyte, or (C) assets or securities of
Incyte or any of its subsidiaries, (ii) any merger, consolidation, tender or exchange offer, or other
business combination involving Incyte or any Affiliate thereof, (iii) any restructuring,
recapitalization, liquidation, dissolution or similar transaction with respect to Incyte or any
Affiliate thereof, or (iv) any “solicitation” of “proxies” (as such terms are defined or used in
Regulation 14A under the Exchange Act) or consents with respect to any Voting Stock of Incyte,
any “election contest” (as such term is defined or used in Rule 14a-11 of the Exchange Act) with
respect to Incyte, or any demand for a copy of Incyte’s stock ledger, list of its stockholders, or
other books and records;

             (b)      form, join, participate in or encourage the formation of any “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) (“13D Group”) with respect to any
Voting Stock of Incyte;

              (c)       otherwise act (other than as contemplated under this Agreement), alone or
in concert with others (including by providing financing for another party), to seek or offer to
control or influence, in any manner, the management, Board of Directors or policies of Incyte;

            (d)        take any action that might force Incyte to make a public announcement
regarding any of the types of matters set forth in Section 11.6(a) above;

             (e)       make (publicly or to Incyte, or its directors, officers, employees, agents or
security holders, directly or indirectly) any request or proposal to amend, waive or terminate any
provision of this Agreement or any inquiry or statement relating thereto; or

               (f)     instigate, encourage or assist any Third Party to do any of the foregoing;

provided that Novartis and its Affiliates may acquire, hold or sell, through their respective
treasury departments, an aggregate amount not to exceed                       of the voting power
represented by Incyte’s Voting Stock solely for the purposes of investment in the ordinary course
of business (so long as any decision to make such acquisition or sale is in compliance with
United States securities law),




          and provided further that the restrictions set forth in this Section 11.6 shall terminate
immediately if: (i) a Person or 13D Group not including Novartis or its Affiliates




                                                either (x) Incyte publicly announces its


                                                - 70 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 76 of 127




willingness to consider such proposal or alternative proposals for a transaction described in
clause (ii)(A) or (B) below, or (y) the Board of Directors of Incyte determines to engage in
negotiations with such Person or 13D Group or any other party other than Novartis or its
Affiliates with respect to a transaction described in clause (ii)(A) or (B) below

              (ii) Incyte or its Affiliates enters in to a letter of intent or definitive agreement with
any party other than Novartis or its Affiliates (A)




                                                                                  or (B) which would
result in all or substantially all of Incyte’s assets being sold to any Person or 13D Group not
including Novartis or its Affiliates; (iii) Incyte announces its determination to pursue (w) a
transaction described in clause (ii)(A) or (B) above, (x)

                                                        that represents more than
       of the voting power of the outstanding Voting Stock of Incyte, (y) the sale, transfer or
disposition of all or substantially all of Incyte’s assets or
                                                              with any party other than Novartis or its
Affiliates;



            (vi) the sale, transfer or disposition to


                                        ; provided, however, that any termination pursuant to clause
(i)(B) above shall not permit Novartis or its Affiliates to take any action described in Section
11.6(a)(iv), Section 11.6(b) or Section 11.6(f). In the event that the transactions contemplated by
clauses (i), (ii) and/or (iii) shall have been terminated or abandoned, and such termination or
abandonment is demonstrable by a press release issued by Incyte (or, in the case of clause
                                                           then this Section 11.6 shall again be
applicable for the remainder of the period specified herein.

Further, nothing in this Section 11.6 shall obligate Novartis or its Affiliates to cause Novartis’ or
its Affiliates’ advisors (including financial advisors, attorneys, accountants and consultants) to
comply with the terms of this Section 11.6 when acting on their own behalf or on behalf of Third
Parties.

                                             ARTICLE XII

                                         CONFIDENTIALITY

        12.1 Confidential Information. All Confidential Information of a Party (“Disclosing
Party”) shall not be used by the other Party (the “Receiving Party”) except in performing its
obligations or exercising rights explicitly granted under this Agreement and shall be maintained

                                                   - 71 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 77 of 127




in confidence by the Receiving Party and shall not otherwise be disclosed by the Receiving Party
to any Third Party, without the prior written consent of the Disclosing Party with respect to such
Confidential Information, except to the extent that the Confidential Information:

              (a)      was known by the Receiving Party or its Affiliates prior to its date of
disclosure to the Receiving Party; or

             (b)       is lawfully disclosed to the Receiving Party or its Affiliates by sources
other than the Disclosing Party rightfully in possession of the Confidential Information; or

             (c)      becomes published or generally known to the public through no fault or
omission on the part of the Receiving Party, its Affiliates or its sublicensees; or

             (d)       is independently developed by or for the Receiving Party or its Affiliates
without reference to or reliance upon such Confidential Information, as established by written
records.

       Specific information shall not be deemed to be within any of the foregoing exclusions
merely because it is embraced by more general information falling within those exclusions.

      12.2 Permitted Disclosure. The Receiving Party may provide the Disclosing Party’s
Confidential Information:

              (a)     to the Receiving Party’s respective employees, consultants and advisors,
and to the employees, consultants and advisors of such Party’s Affiliates, who have a need to
know such information and materials for performing obligations or exercising rights expressly
granted under this Agreement and have an obligation to treat such information and materials as
confidential;

              (b)      to patent offices in order to seek or obtain Patent Rights or to Regulatory
Authorities in order to seek or obtain approval to conduct Clinical Trials or to gain Regulatory
Approval with respect to the Licensed Product as contemplated by this Agreement; provided,
that such disclosure may be made only following reasonable notice to the Disclosing Party and to
the extent reasonably necessary to seek or obtain such Patent Rights or approvals; or

              (c)       if such disclosure is required by Law or to defend or prosecute litigation or
arbitration; provided, that prior to such disclosure, to the extent permitted by Law, the Receiving
Party promptly notifies the Disclosing Party of such requirement and furnishes only that portion
of the Disclosing Party’s Confidential Information that the Receiving Party is legally required to
furnish.

        12.3        Publicity; Attribution; Terms of this Agreement; Non-Use of Names.

              (a)      Except as required by judicial order or applicable Law or as set forth
below, neither Party shall make any public announcement concerning this Agreement without
the prior written consent of the other Party, which consent shall not be unreasonably withheld or
delayed. The Party preparing any such public announcement shall provide the other Party with a
draft thereof at least                            prior to the date on which such Party would like

                                                  - 72 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 78 of 127




to make the public announcement. Notwithstanding the foregoing, the Parties shall each issue a
separate press release, in the forms attached as Exhibit G, within one (1) Business Day after the
Effective Date to announce the execution of this Agreement and describe the material financial
and operational terms of this Agreement. Neither Party shall use the name, trademark, trade
name or logo of the other Party or its employees in any publicity or news release relating to this
Agreement or its subject matter, without the prior express written permission of the other Party.

               (b)     Notwithstanding the terms of this ARTICLE XII,

                        (i)      either Party shall be permitted to disclose the existence and terms
of this Agreement to the extent required, in the reasonable opinion of such Party’s legal counsel,
to comply with applicable Laws, including the rules and regulations promulgated by the SEC or
any other governmental authority. Notwithstanding the foregoing, before disclosing this
Agreement or any of the terms hereof pursuant to this Section 12.3(b), the Parties will coordinate
in advance with each other in connection with the redaction of certain provisions of this
Agreement with respect to any filings with the SEC, London Stock Exchange, the UK Listing
Authority, NYSE, the NASDAQ Stock Market or any other stock exchange on which securities
issued by a Party or a Party’s Affiliate are traded, and each Party will use Commercially
Reasonable Efforts to seek confidential treatment for such terms as may be reasonably requested
by the other Party; provided that each Party will ultimately retain control over what information
that Party discloses to their relevant exchange, and provided further that the Parties will use their
Commercially Reasonable Efforts to file redacted versions with any governing bodies which are
consistent with redacted versions previously filed with any other governing bodies. Other than
such obligation, neither Party (nor its Affiliates) will be obligated to consult with or obtain
approval from the other Party with respect to any filings to the SEC, London Stock Exchange,
the UK Listing Authority, NYSE, the NASDAQ Stock Market or any other stock exchange

                        (ii)   Either Party may disclose the existence and terms of this
Agreement in confidence to its attorneys and advisors, and to potential acquirers (and their
respective professional attorneys and advisors), in connection with a potential merger,
acquisition or reorganization and to existing and potential investors or lenders of such Party, as a
part of their due diligence investigations, or to existing and potential licensees or sublicensees or
to permitted assignees, in each case under an agreement to keep the terms of confidentiality and
non-use substantially no less rigorous than the terms contained in this Agreement and to use such
information solely for the purpose permitted pursuant to this Section 12.3(b).

                        (iii) Either Party may issue a press release or make a public disclosure
relating to this Agreement or the Supply Agreement or the Parties’ activities under this
Agreement to the extent that such disclosure describes the commencement and/or “top-line”
results of Clinical Trials of the Licensed Product, the achievement of any Development events
with respect to the Licensed Product or the filing for or receipt of Regulatory Approval with
respect to the Licensed Product, amounts paid to either Party in respect of the achievement of
any milestone events, or the termination of this Agreement. Prior to making any such disclosure,
the Party making the disclosure shall provide the other Party with a draft of such proposed
disclosure at least                         (or, to the extent timely disclosure of a material event
is required by Law or stock exchange or stock market rules, such period of time sufficiently in
advance of the disclosure so that the other Party will have the opportunity to comment upon the

                                                - 73 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 79 of 127




disclosure) prior to making any such disclosure, for the other Party’s review and comment,
which shall be considered in good faith by the disclosing Party.

              (c)      For purposes of clarity, either Party may issue a press release or public
announcement or make such other disclosure relating to this Agreement if the contents of such
press release, public announcement or disclosure (i) has previously been made public other than
through a breach of this Agreement by the issuing Party or its Affiliates or (ii) is contained in
such Party’s financial statements prepared in accordance with Accounting Standards.

        12.4 Publications. Each Party and its Affiliates shall have the right to make disclosures
pertaining to Licensed Compound or Licensed Product to Third Parties in Publications in
accordance with the following procedure: The publishing Party shall provide the non-publishing
Party with an advance copy of the proposed Publication, and each Party shall then have
           prior to submission for any Publication in which to recommend any changes it
reasonably believes are necessary to preserve any Patent Rights or Know-How belonging in
whole or in part to the non-publishing Party. If the non-publishing Party informs the publishing
Party that such Publication, in the non-publishing Party’s reasonable judgment, could be
expected to have a material adverse effect on any patentable invention owned by or licensed, in
whole or in part, to the non-publishing Party (other than pursuant to a license granted under this
Agreement), or on any Know-How which is Confidential Information of the non-publishing
Party, the publishing Party shall delay or prevent such Publication as follows: (i) with respect to
a patentable invention, such Publication shall be delayed sufficiently long (not to
            to permit the timely preparation and filing of a patent application; and (ii) with respect
to Know-How which is Confidential Information of such non-publishing Party, such Know-How
shall be deleted from the Publication. Each Party shall have the right to present its Publications,
which Publications shall be subject to the requirements in this Section 12.4, at scientific
conferences, including at any conferences in any country in the world.

       12.5 Term. All obligations under this ARTICLE XII shall expire (i)
following expiration of this Agreement pursuant to Section 9.1, (ii)        following
termination of this Agreement pursuant to Section 9.2(b), or (iii)        following
termination of this Agreement pursuant to Section 9.2(a) or 9.2(c).

        12.6 Return of Confidential Information. Upon the expiration or termination of this
Agreement, the Receiving Party shall return to the Disclosing Party all Confidential Information
received by the Receiving Party from the Disclosing Party (and all copies and reproductions
thereof). In addition, the Receiving Party shall destroy: (a) any notes, reports or other
documents prepared by the Receiving Party which contain Confidential Information of the
Disclosing Party; and (b) any Confidential Information of the Disclosing Party (and all copies
and reproductions thereof) which is in electronic form or cannot otherwise be returned to the
Disclosing Party. Alternatively, upon written request of the Disclosing Party, the Receiving
Party shall destroy all Confidential Information received by the Receiving Party from the
Disclosing Party (and all copies and reproductions thereof) and any notes, reports or other
documents prepared by the Receiving Party which contain Confidential Information of the
Disclosing Party. Nothing in this Section 12.6 shall require the alteration, modification, deletion
or destruction of archival tapes or other electronic back-up media made in the ordinary course of
business; provided that the Receiving Party shall continue to be bound by its obligations of

                                                - 74 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 80 of 127




confidentiality and other obligations under this ARTICLE XII with respect to any Confidential
Information contained in such archival tapes or other electronic back-up media. Any requested
destruction of Confidential Information shall be certified in writing to the Disclosing Party by an
authorized officer of the Receiving Party supervising such destruction. Notwithstanding the
foregoing, (i) the Receiving Party’s legal counsel may retain one copy of the Disclosing Party’s
Confidential Information solely for the purpose of determining the Receiving Party’s continuing
obligations under this ARTICLE XII and (ii) the Receiving Party may retain the Disclosing
Party’s Confidential Information and its own notes, reports and other documents (A) to the
extent reasonably required (i) to exercise the rights and licenses of the Receiving Party expressly
surviving expiration or termination of this Agreement; (ii) to perform the obligations of the
Receiving Party expressly surviving expiration or termination of this Agreement; or (B) to the
extent it is impracticable to do so without incurring disproportionate cost. Notwithstanding the
return or destruction of the Disclosing Party’s Confidential Information, the Receiving Party
shall continue to be bound by its obligations of confidentiality and other obligations under this
ARTICLE XII.

                                          ARTICLE XIII

                                    DISPUTE RESOLUTION

        13.1 Dispute Resolution Process. Matters before the JSC and subcommittees shall be
governed by the process specified in Section 3.5. Any controversy, claim or dispute arising out
of or relating to this Agreement that is not subject to Section 3.5, shall be settled, if possible,
through good faith negotiations between the Parties. If the Parties are unable to settle such
dispute within                   , and a Party wishes to pursue the matter, the matter may be
referred by either Party to the Executive Officers, who shall meet to attempt to resolve the
dispute in good faith. Such resolution, if any, of a referred issue shall be final and binding on the
Parties. All negotiations pursuant to this Section 13.1 are confidential and shall be treated as
compromise and settlement negotiations for purposes of applicable rules of evidence. If the
Executive Officers are unable to settle the dispute within                     after referral thereto
pursuant to Section 13.1, then each Party reserves its right to any and all remedies available
under law or equity with respect to the dispute, subject to Section 13.2.

        13.2 Injunctive Relief. Notwithstanding anything to the contrary in this ARTICLE
XIII, any Party may seek immediate injunctive or other interim relief from any court of
competent jurisdiction as necessary to enforce the provisions of Section 11.6 or ARTICLE XII
and to enforce and prevent infringement or misappropriation of the Patent Rights, Know-How or
Confidential Information Controlled by such Party.

                                          ARTICLE XIV

                                       MISCELLANEOUS

        14.1 Governing Law. This Agreement (and any claims or disputes arising out of or
related thereto or to the transactions contemplated thereby or to the inducement of any party to
enter therein, whether for breach of contract, tortious conduct, or otherwise and whether
predicated on common law, statute or otherwise) shall in all respects be governed by and


                                                - 75 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 81 of 127




construed in accordance with the laws of the State of New York, including all matters of
construction, validity and performance, in each case without reference to any conflict of law
rules that might lead to the application of the laws of any other jurisdiction.

        14.2 Consent to Jurisdiction. Each Party irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of New York or the
United States District Court for the District of Delaware, for the purposes of any suit, action or
other proceeding arising out of the Transaction. Each Party agrees to commence any such
action, suit or proceeding either in the United States District Court for the Southern District of
New York or the United States District Court for the District of Delaware or if such suit, action
or other proceeding may not be brought in such court for jurisdictional reasons, in the Supreme
Court of the State of New York, New York County. Each Party further agrees that service of any
process, summons, notice or document by U.S. registered mail to such Party’s respective address
set forth in Section 14.6 shall be effective service of process for any action, suit or proceeding in
New York or Delaware with respect to any matters to which it has submitted to jurisdiction in
this Section 14.2. Each Party irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement in (i) the United States
District Court for the Southern District of New York or (ii) the United States District Court for
the District of Delaware, and hereby and thereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

        14.3        Assignment.

               (a)      Neither Party may assign its rights and obligations under this Agreement
without the prior written consent of the other Party, except that without prior written consent of
the other Party (A) Novartis may make such assignment to a Novartis Group Member, (B) Incyte
may make such assignment to an Incyte Group Member, and (C) either Party may make such
assignment to a Third Party to whom a Party is required to, or reasonably believes that it will be
required to, divest any Novartis IP or Incyte IP, as the case may be, to the extent necessary to
comply with Law or the order of any governmental authority as a result of such transaction (so
long as in each such case such Party shall remain jointly and severally liable with such assignee
with respect to all obligations so assigned). Any request for consent to assignment shall not be
unreasonably withheld or delayed. Any purported assignment in contravention of this Section
14.3 shall, at the option of the non-assigning Party, be null and void and of no effect. No
assignment shall release either Party from responsibility for the performance of any accrued
obligation of such Party hereunder. This Agreement shall be binding upon and enforceable
against the successor to or any permitted assignee from either of the Parties.

              (b)         Each Party agrees that, notwithstanding any provisions of this Agreement
to the contrary:

                         (i)     either Party may assign this Agreement and the rights, obligations
and licenses granted hereunder to a Third Party in connection with a sale or transfer of all or
substantially all of the assigning Party’s business to which this Agreement relates or if a Party
merges or consolidates with a Third Party.



                                                 - 76 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 82 of 127




                        (ii)    in the event that this Agreement is assigned by either Party in
connection with a sale or transfer of all or substantially all of the assigning Party’s business to
which this Agreement relates, such assignment shall not provide (A) the non-assigning Party
with rights or access to Intellectual Property Rights of the assignee or acquirer of such Party, nor
(B) the assignee or acquirer with rights or access to Intellectual Property Rights of the non-
assigning Party.

        14.4        Change of Control.

              (a)      In the event of any Change of Control of Incyte, Incyte shall notify
Novartis promptly, but in no event later than                          following such Change of
Control. Novartis shall have the right, by providing written notice within
following any such notice of Change of Control, to elect to terminate any or all of Incyte’s rights
under, or delete, in whole or in part, from this Agreement: Sections                       and
                        . If Novartis makes any election as provided in this Section 14.4 to delete
any Section, the Parties agree to adopt the replacement provisions set forth in Exhibit H in place
of the relevant Sections in this Agreement, and no Party shall have any further obligations with
respect to any such deleted Section. For the avoidance of doubt, Novartis shall be entitled, in its
sole discretion, to make the elections provided for in this Section 14.4(a) upon each occurrence
of a Change of Control.

              (b)       In the event of any Change of Control of Novartis, Novartis shall notify
Incyte promptly, but in no event later than                         following such Change of
Control. Incyte shall have the right, by providing written notice within                  following
any such notice of Change of Control, to elect to terminate any or all of Novartis’ rights under, or
delete, in whole or in part, from this Agreement: Sections                                  and
                 If Incyte makes any election as provided in this Section 14.4 to delete any
Section, the Parties agree to adopt the replacement provisions set forth in Exhibit H in place of
the relevant Sections in this Agreement, and no Party shall have any further obligations with
respect to any such deleted Section. For the avoidance of doubt, Incyte shall be entitled, in its
sole discretion, to make the elections provided for in this Section 14.4(b) upon each occurrence
of a Change of Control.

              (c)      In the event of a Change of Control of a Party, the Development or
Commercialization of a compound or product that, as of the date of such Change of Control, is
being Developed or Commercialized by the acquirer of such Party or any Affiliate controlled by
(as “controlled by” is defined in Section 1.3) such acquirer, shall not constitute a breach of this
Agreement; provided that (i) such acquirer or Affiliate keeps such Development or
Commercialization program for such other product separate from the Development and
Commercialization programs for Licensed Products and (ii) the Party that experienced the
Change of Control continues to meet its obligations hereunder.

             (d)      In the event that any Group Company of a Party enters into an agreement
with any Person pursuant to which a Change of Control would occur upon the closing of the
transactions contemplated by such agreement, then during the period between entry into such
agreement and the occurrence of the related Change of Control, the Party not entering into such
agreement may elect to suspend the sharing of information and conduct of meetings

                                                - 77 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 83 of 127




contemplated in Sections                       and                       , in whole or in part,
provided that if such agreement is subsequently terminated without the occurrence of the related
Change of Control, then the Party not entering into such agreement may no longer elect to
suspend such sharing of information and conduct of meetings.

         14.5 Entire Agreement; Amendments. This Agreement, the Supply Agreement and the
Exhibits referred to in this Agreement constitute the entire agreement between the Parties with
respect to the subject matter hereof, and supersede all previous arrangements with respect to the
subject matter hereof, whether written or oral, including the Prior Confidentiality Agreement.
Any amendment or modification to this Agreement shall be made in writing signed by both
Parties.

        14.6        Notices. Notices to Incyte shall be addressed to:

Incyte Corporation
Experimental Station, Route 141 & Henry Clay Road
Wilmington, Delaware 19880
Attention: Chief Commercial Officer
Facsimile No.:

with a copy to:

Incyte Corporation
Experimental Station, Route 141 & Henry Clay Road
Building E336
Wilmington, Delaware 19880
Attention: General Counsel
Facsimile No.:

Notices to Novartis shall be addressed to:

Novartis International Pharmaceutical Ltd.
Attention: Board of Directors

Physical Address:
131 Front Street, Hamilton HM12
Bermuda

Mailing Address:
P.O.Box 2899
Hamilton HM LX
Bermuda

Facsimile No.:




                                                    - 78 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 84 of 127




with a copy to:

Allen & Overy LLP
1221 Avenue of the Americas
New York, New York 10020
Attention: Eric Shube
Facsimile No.:

Either Party may change its address to which notices shall be sent by giving notice to the other
Party in the manner herein provided. All reports, approvals, and notices required or permitted by
this Agreement to be given to a Party (each a “Notice”) shall be given in writing, by personal
delivery, telecopy or overnight courier, to the Party concerned at its address as set forth above (or
at such other address as a Party may specify by written notice pursuant to this Section 14.6 to the
other). All Notices shall be deemed effective, delivered and received (a) if given by personal
delivery, or by overnight courier, when actually delivered and signed for, or (b) if given by
facsimile, when such facsimile is transmitted to the facsimile number specified above and receipt
therefor is confirmed.

        14.7 Force Majeure. No failure or omission by either Party in the performance of any
obligation of this Agreement shall be deemed a breach of this Agreement or create any liability if
the same shall arise from any Force Majeure Event; provided that the Party affected by such
Force Majeure Event promptly notifies the other Party and uses diligent efforts to cure such
failure or omission as soon as is practicable after the occurrence of one or more Force Majeure
Events.

      14.8 Compliance With Laws. Each Party shall perform its obligations under this
Agreement in compliance with all applicable Laws.

        14.9 Use Of Names, Logos Or Symbols. Subject to Sections 6.5 and 12.3, no Party
shall use the name, trademarks, logos, physical likeness, employee names or owner symbol of
the other Party for any purpose, including private or public securities placements, without the
prior written consent of the affected Party. Nothing contained in this Agreement shall be
construed as granting either Party any rights or license to use any of the other Party’s trademarks
or trade names or the names of any employees thereof, without separate, express written
permission of the owner of such trademark or trade name or name.

         14.10 Independent Contractors. It is understood and agreed that the relationship
between the Parties is that of independent contractors and that nothing in this Agreement shall be
construed to create a joint venture or any relationship of employment, agency or partnership
between the Parties to this Agreement. Neither Party is authorized to make any representations,
commitments, or statements of any kind on behalf of the other Party or to take any action that
would bind the other Party except as explicitly provided in this Agreement. Furthermore, none
of the transactions contemplated by this Agreement shall be construed as a partnership for any
tax purposes.




                                                - 79 -
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 85 of 127




        14.11 Headings. The captions or headings of the sections or other subdivisions hereof
are inserted only as a matter of convenience or for reference and shall have no effect on the
meaning of the provisions hereof.

        14.12 No Implied Waivers; Rights Cumulative. No failure on the part of Incyte or
Novartis to exercise, and no delay by either Party in exercising, any right, power, remedy or
privilege under this Agreement, or provided by statute or at law or in equity or otherwise, shall
impair, prejudice or constitute a waiver of any such right, power, remedy or privilege by such
Party or be construed as a waiver of any breach of this Agreement or as an acquiescence therein
by such Party, nor shall any single or partial exercise of any such right, power, remedy or
privilege by a Party preclude any other or further exercise thereof or the exercise of any other
right, power, remedy or privilege.

        14.13 Severability. If, under applicable Laws, any provision of this Agreement is
invalid or unenforceable, or otherwise directly or indirectly affects the validity of any other
material provision(s) of this Agreement (such invalid or unenforceable provision, a “Severed
Clause”), this Agreement shall endure except for the Severed Clause. The Parties shall consult
one another and use good faith efforts to agree upon a valid and enforceable provision that is a
reasonable substitute for the Severed Clause in view of the intent of this Agreement.

        14.14 Execution In Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Signatures provided by facsimile transmission or in
Adobe™ Portable Document Format (PDF) sent by electronic mail shall be deemed to be
original signatures.

        14.15 No Third Party Beneficiaries. No Person other than Novartis and Incyte (and
their respective assignees) shall be deemed an intended beneficiary hereunder or have any right
to enforce any obligation of this Agreement.

        14.16 Exhibits. In the event of inconsistencies between this Agreement and any exhibits
or attachments hereto, the terms of this Agreement shall control.



     [THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]




                                               - 80 -
US1DOCS 7351894v3
Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 86 of 127
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 87 of 127


NOVARTIS DRAFT 10-26-09
                                    Exhibit A

                               Incyte Patent Rights




                                       -1-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 88 of 127




                                     A-1

                              c-MET Patent Rights




                                      -2-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 89 of 127




                                     -3-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 90 of 127




                                     A-2

                               JAK Patent Rights


INCY0039




                                      -4-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 91 of 127




                                     -5-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 92 of 127




                                             Exhibit B

                              Initial Information Transfer to Novartis

Described below are the items to be provided to Novartis by Incyte pursuant to Section 4.1(a)(i)
of the Agreement, which include the material documents, information and data listed in this
Exhibit B that are recorded in tangible form that are Incyte Know-How for c-MET Licensed
Products and JAK Licensed Products, to the extent each of which exists as of the Effective Date
and has not already been provided to Novartis. Within sixty (60) days after the Effective Date,
Novartis will confirm in writing to Incyte whether Incyte’s initial data transfer obligations, as
described in Section 4.1(a)(i) of the Agreement, have been achieved. Subject to Section 4.3(c) of
the Agreement, additional data may be requested by Novartis, and such requests as reasonably
agreed will be addressed by Incyte in a timely fashion.

Clinical & Regulatory Documents and Information
   • Clinical study related documents, information and data that are recorded in tangible form,
       including those currently possessed by CROs and other third party vendors
   • Regulatory Authority submissions, correspondence and all communications, including
       minutes from teleconferences and contact reports (US and ex-US)
   • Regulatory Authority meeting briefing documents and related minutes (US and ex-US)
   • Pre-IND submissions
   • IND submissions
   • Annual reports to IND(s)
   • CTA/IMPD submissions
   • Annual Safety Reports submissions
   • Investigator’s Brochures and any updates thereto
   • Safety reports (CIOMSs and/or Medwatch reports)
   • Documents related to serious adverse events (“SAEs”)
   • Investigator Safety Letters, actions taken for safety reasons, and other relevant safety
       information
   • Safety pharmacology and toxicology study related documents, information and data that
       are recorded in tangible form
   • Pharmacology and Absorption, Distribution, Metabolism, and Excretion (ADME) related
       documents, information and data that are recorded in tangible form

    c-MET Licensed Compound Documents
    Incyte may retain (x) copies of all documents, information and data, including regulatory
    submissions, correspondence, and clinical trial data; (y) originals of regulatory submissions,
    correspondence, and clinical trial data until fifteen (15) Business Days after responsibility for
    the relevant regulatory filing or clinical trial has been transferred to Novartis in accordance
    with the Agreement and this Exhibit B, and (z) any other original documents, information
    and data to the extent, and only for as long as, required by Incyte to carry out its research and
    Development responsibilities under the Agreement, including Incyte’s conduct of the Phase I
    study for INCB-28060 (“Study 28060-101”). Incyte will provide both a shared electronic
    depository and paper copies of all requested documents, information and data where both
    electronic and paper versions are currently available.

                                                 -1-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 93 of 127




    JAK Licensed Compound Documents
    Incyte may retain (x) originals of all documents, information and data, including regulatory
    submissions, correspondence, and clinical trial data and (y) originals of regulatory
    submissions, correspondence, and clinical trial data directly related to Study 352 until fifteen
    (15) Business Days after responsibility for the relevant regulatory filing or clinical trial has
    been transferred to Novartis in accordance with the Agreement and this Exhibit B. Incyte
    will provide both a shared electronic depository and paper copies of all requested documents,
    information and data where both electronic and paper versions are currently available.

Manufacturing Know-How
Incyte will prepare and compile an inventory of relevant documents and transfer all Incyte
Know-How for manufacturing c-MET Licensed Products and JAK Licensed Products including,
but not limited to: laboratory notebook data, batch records, process data, stability data, summary
reports, formulation folders, analytical methods, development reports, quality and regulatory
documentation, validation reports and other material data related to the development,
manufacturing, and/or distribution of Drug Substance and Drug Product. As part of the Know-
How transfer, Incyte shall cooperate with Novartis to establish a transfer protocol and make
resources available at Incyte's cost to enable the successful execution of the transfer protocol.
Additionally, Incyte will disclose and transfer as necessary, any vendor sourcing and/or
contracting information that Novartis may request.




                                                -2-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 94 of 127




                                   Exhibit C




                                      -1-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 95 of 127




                                      C-1

                               Out-of-Pocket Costs




                                       -2-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 96 of 127




                                              C-2

                                   Clinical Supply Agreement

        This Clinical Supply Agreement (this “Supply Agreement”) is entered into as of [ ]
between Incyte Corporation, a Delaware corporation having an office at Experimental Station,
Route 141 & Henry Clay Road, Wilmington, Delaware (“Incyte”), and [Novartis International
Pharmaceuticals Ltd.], a [      ] having an office at [         ] (“Novartis”). Novartis and
Incyte are sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

      WHEREAS, Incyte and Novartis have entered into a Collaboration and License
Agreement, dated ________, 2009 (“Collaboration and License Agreement”); and

       WHEREAS, Pursuant to the Collaboration and License Agreement, Incyte (or its
designees) has agreed to manufacture, handle and supply the Drug Substance or the Drug
Substance intermediate and Drug Product required by Novartis for use in Clinical Trials in
accordance with the Development Plan on the terms and conditions set out in (i) this Supply
Agreement and (ii) the Collaboration and License Agreement.

        NOW THEREFORE, the Parties hereby agree as follows:

1.      Defined Terms

        Terms defined in the Collaboration and License Agreement shall have the same meaning
        when used in this Supply Agreement, unless expressly stated otherwise.

2.      Supply and Packaging

2.1     In accordance with Section 5.1(b) of the Collaboration and License Agreement, Incyte
        agrees to use Commercially Reasonable Efforts to supply Novartis with any agreed Drug
        Substance intermediate, the Drug Substance and the Drug Product for use in the Clinical
        Trials on and subject to the terms and conditions of: (a) this Supply Agreement and (b)
        the Collaboration and License Agreement.

2.2     The Drug Substance intermediate, the Drug Substance and Drug Product delivered by
        Incyte pursuant to this Supply Agreement shall have attached an agreed form of label.

2.3     Incyte may either itself package the Drug Substance and Drug Product (“Clinical
        Supplies”), or use a Third Party or Affiliate subcontractor. The Out-of-Pocket cost and
        expense of packaging will be charged by Incyte to Novartis. Alternatively, Novartis may
        undertake the packaging itself or through a Third Party contractor at its own expense

2.4     For Clinical Supplies other than for Study 352, Incyte (or alternatively, Novartis) shall
        manufacture or purchase from a Third Party or Affiliate subcontractor the labels and
        packaging materials for the Clinical Supplies, in accordance with specifications to be
        agreed between the Parties in writing, and shall conduct quality assurance testing as



                                               -3-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 97 of 127




        stipulated in a separate SOP agreed between the Parties. Both Parties shall be responsible
        for the design of all art work for such labels and packaging materials.

2.5     Each Party shall at all times comply with all Laws applicable to it in connection with the
        importation, supply and use of the Clinical Supplies.

3.      Forecasts and Orders

3.1     Incyte and Novartis will mutually agree, on a monthly basis, to a rolling forecast of the
        quantities of Clinical Supplies required to carry out the Clinical Trials in accordance with
        the relevant Development Plan (each a “Clinical Trial Forecast”).

3.2     Incyte and Novartis will mutually agree in the applicable JDC on a Clinical Supply plan
        for the Drug Substance intermediate, Drug Substance, and Drug Product and on the
        responsibilities of each Party in implementing the Clinical Supply plan, including a
        delivery date for each batch of Clinical Supplies to be delivered by Incyte to Novartis in
        accordance with paragraph 4.2. Based on this agreed Clinical Supply plan, Novartis will
        provide Incyte with a written signed request for Clinical Supplies, which shall constitute
        a binding order by Novartis (a “Clinical Trial Order”). The JDC shall track the actual
        use of the Clinical Supplies in accordance with the Development Plan to determine if any
        significant deviation occurs between the quantity used in the Clinical Trials and the
        Clinical Trial Forecast. If mutually agreed by Incyte and Novartis, Novartis may request
        changes to the delivery date(s), and the quantities of Clinical Supplies to be delivered on
        each delivery date, provided it gives Incyte at least                     written notice in
        advance of the agreed delivery date.

3.3     Incyte shall use Commercially Reasonable Efforts to meet all orders placed by Novartis
        which are within the Clinical Trial Forecast by the delivery dates agreed on by the
        Parties, in accordance with Incyte’s standard terms of delivery. Novartis agrees to
        purchase from Incyte all Clinical Supplies manufactured for Novartis by Incyte according
        to the Clinical Trial Orders, and use the Drug Substance intermediate, Drug Substance
        and Drug Product supplied by Incyte for the Clinical Trials.

3.4     Where a shortage in Clinical Supplies occurs while clinical trials in the Novartis Territory
        are ongoing, Incyte shall use Commercially Reasonable Efforts to supply Clinical
        Supplies as necessary for the conduct of all ongoing Clinical Trials of the Clinical
        Supplies.

4.      Allocation, delivery and acceptance testing

4.1     Incyte shall be responsible for and shall conduct either by itself or by assigning a Third
        Party or Affiliate subcontractor the allocation of Clinical Supplies before delivery to
        Novartis. All costs and expenses relating to the allocation of Clinical Supplies shall be
        charged by Incyte to Novartis in accordance with paragraph 6.

4.2     Incyte (or any of its Affiliates) shall deliver the Clinical Supplies to Novartis, at
        Novartis’s cost and expense. For the avoidance of doubt, Novartis shall be responsible
        for delivery of the Clinical Supplies to the site(s) of the Clinical Trials, and for all costs

                                                 -4-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 98 of 127




        and expenses relating thereto. Incyte shall use Commercially Reasonable Efforts to
        deliver the Clinical Supplies specified in Novartis’s firm order to meet the requirements
        of the Development Plan.

4.3     Incyte shall conduct at Novartis’s cost and expense appropriate release tests for the Drug
        Substance intermediate, Drug Substance and Drug Product as agreed between the Parties
        in a Quality Agreement.

4.4     Before delivery to Novartis, Incyte shall at its cost and expense conduct an acceptance
        test to check the quality of the Clinical Trial Order in order to determine whether the
        Clinical Trial Order has any observable defects. Incyte shall not package or deliver to
        Novartis any Clinical Supplies which have observable defects.

5.      Clinical Products Standards

Incyte shall manufacture, handle and supply, or shall require its Third Party or Affiliate
manufacturer, as applicable, to manufacture, handle and supply, all Clinical Supplies supplied by
Incyte or its Affiliate to Novartis pursuant to this Supply Agreement and in conformance with
appropriate international and country specific regulatory standards for cGMP compliance.

6.      Fees, costs and expenses

6.1     Incyte (or Incyte Affiliate) shall invoice Novartis upon each delivery of the Clinical
        Supplies, for Incyte’s                     for the supply of Clinical Supplies under this
        Supply Agreement, which Novartis shall pay in full within                           after
        receipt.

7.      Duration and Termination

7.1     Without prejudice to paragraph 7.2, this Supply Agreement shall commence on the date
        of this Supply Agreement and shall continue in force until the earlier of: (i) Novartis’
        written notice of a termination of this Supply Agreement for convenience; (ii) the
        completion of all Clinical Trials and completion of performance of the obligations of
        both Parties hereunder; (iii) commercial launch of a JAK Licensed Product in the
        Novartis Territory for a myeloproliferative disease; or (iv) termination or the expiry of
        the Collaboration and License Agreement, whereupon it shall terminate.

7.2     If this Supply Agreement terminates as a result of (i) paragraph 7.1(i) or (ii) termination
        (but not expiry) of the Collaboration and License Agreement, the terms of this Supply
        Agreement shall continue to apply to all outstanding orders for Clinical Supplies that
        have been accepted by Incyte and Novartis shall pay Incyte in accordance with the terms
        of this Supply Agreement for all Clinical Supplies delivered to it in accordance with such
        outstanding orders.

8.      General

ARTICLE XI (Representations and Warranties), Section 12.1 (Confidential Information),
Section 12.2 (Permitted Disclosure), Section 12.6 (Return of Confidential Information),

                                                -5-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 99 of 127




ARTICLE XIII (Dispute Resolution) and ARTICLE XIV (Miscellaneous) of the Collaboration
and License Agreement shall be incorporated into this Supply Agreement, mutatis mutandis.




                                           -6-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 100 of 127




       IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and acknowledge this Supply Agreement as of the date first written above.

NOVARTIS INTERNATIONAL                       INCYTE CORPORATION
PHARMACEUTICAL LTD.

By: _______________________________           By: _______________________________
Name:                                         Name:
Title:                                        Title:




                                           -7-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 101 of 127




                                    Exhibit D

                             Initial Development Plans




                                        -1-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 102 of 127




                                          Exhibit D-1

                                  c-MET Development Plan

Conduct of study in accordance with the protocol existing as of the Effective Date for c-MET
Licensed Compound INCB28060, Study 101.




                                              -2-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 103 of 127




                                           Exhibit D-2

                                     JAK Development Plan

A.      Conduct of study in accordance with the protocol existing as of the Effective Date for
        JAK Licensed Compound INCB018424, Study 352.

B.

C.




                                               -3-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 104 of 127




                                             Exhibit E

                                          c-MET Studies



A.     Initial Phase I Study in cancer patients, such study to be conducted in accordance with a
mutually agreeable protocol. Incyte shall be responsible for all decisions with respect to the
conduct of such Phase 1 Study and shall pay all costs in connection with such study until
achievement of (i) plasma IC90, (ii) demonstrated IC90 tumor inhibition in at least three (3)
subjects and (iii) completion of the food effect portion of the study as outlined in the protocol for
study INCB28060 101. Thereafter, Novartis shall become responsible for any further
Development as well as any additional costs.

B.     3-month toxicology study in rat, such study to be conducted in accordance with a
mutually agreeable protocol




                                                 -1-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 105 of 127




                                    Exhibit F

                             Study 351 and Study 352




                                       -1-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 106 of 127




                                     Exhibit F-1

                      Out-of-Pocket Costs for Toxicology Studies




                                         -2-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 107 of 127




                                      Exhibit F-2

                                      Study 352

                    Out-of-Pocket Costs for EMEA Registration Study




                                          -3-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 108 of 127




                                      -4-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 109 of 127




                                    Exhibit G

                                  Press Release

                                 [to be attached]




                                       -1-
US1DOCS 7351894v3
Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 110 of 127
Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 111 of 127
Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 112 of 127
Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 113 of 127
Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 114 of 127
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 115 of 127




                                              Exhibit H

                                       Replacement Provisions

1. The following shall replace the entirety of ARTICLE III upon a Change of Control (with the
Party experiencing the Change of Control referred to as the “CoC Party” and the other Party
being referred to as the “Non-CoC Party”):

                                          “GOVERNANCE

                    1.1   Joint Steering Committee.

                 (a)    Establishment. The joint steering committee (“JSC”) will have the
responsibility for the overall coordination and oversight of the Parties’ activities under this
Agreement. Each Party’s representatives and any substitute for a representative shall be bound
by the obligations of confidentiality set forth in ARTICLE XII. A representative from the Non-
CoC Party shall act as the chairperson of the JSC. The chairperson shall not have any greater
authority than any other representative on the JSC and shall conduct the following activities of
the JSC: (i) calling meetings of the JSC; (ii) preparing and issuing minutes of each such meeting
within thirty (30) days thereafter; (iii) ensuring that any decision-making delegated to the JSC is
carried out in accordance with Section 3.5; and (iv) preparing and circulating an agenda for the
upcoming meeting; provided that the chairperson shall include any agenda items proposed by the
CoC Party. Each Party shall be free to change its representatives on notice to the other or to send
a substitute representative to any JSC meeting; provided, however, that each Party shall ensure
that at all times during the existence of the JSC, its representatives on the JSC are appropriate in
terms of expertise and seniority (including at least one member of senior management) for the
then-current stage of Development and Commercialization of the Licensed Products and have the
authority to bind such Party with respect to matters within the purview of the JSC.

              (b)    Responsibilities. The JSC shall have responsibility for the ongoing
exchange of information and cooperation necessary after the Change of Control.

                1.2      Subcommittees. The JSC may establish and disband such subcommittees
as deemed necessary by the JSC; provided, however, that the JIPC shall continue its
responsibilities at least with respect to the INCY0039 Patent Rights in the Novartis Territory.
Each Party shall be free to change its representatives on notice to the other or to send a substitute
representative to any subcommittee meeting; provided, however, that each Party shall ensure that
at all times during the existence of any subcommittee, its representatives on such subcommittee
are appropriate in terms of expertise and seniority for the then-current stage of Development and
Commercialization of the Licensed Product in the Field in the Territory and have the authority to
bind such Party with respect to matters within the purview of the relevant subcommittee. Each
Party’s representatives and any substitute for a representative shall be bound by the obligations
of confidentiality set forth in ARTICLE XII. Except as expressly provided in this Agreement, no
subcommittee shall have the authority to bind the Parties hereunder and each subcommittee shall
report to, and any decisions shall be made by, the JSC.




                                                 -1-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 116 of 127




                1.3     Committee Meetings. Except where a Party fails to appoint a member or
members to the JSC or its subcommittees or fails to participate in meetings of the JSC or its
subcommittees pursuant to Section 3.6, meetings of the JSC and the subcommittees, respectively,
shall be effective only if at least one (1) representative of each Party is present or participating.
The JSC and its subcommittees may meet either (i) in person at either Party’s facilities or at such
locations as the Parties may otherwise agree or (ii) by audio or video teleconference; provided
that no less than one (1) meeting during each Calendar Year shall be conducted in person. Other
representatives of each Party involved with the Licensed Product may attend meetings as
non-voting participants, subject to the confidentiality provisions set forth in ARTICLE XII.
Each Party shall be responsible for all of its own expenses incurred in connection with
participating in all such meetings.

                1.4     Authority. The JSC and any subcommittee shall have only the powers
assigned expressly to it in this ARTICLE III and elsewhere in this Agreement, and shall not have
any power to amend, modify or waive compliance with this Agreement. In furtherance thereof,
each Party shall retain the rights, powers and discretion granted to it under this Agreement and
no such rights, powers or discretion shall be delegated or vested in the JSC or any subcommittee
unless such delegation or vesting of rights is expressly provided for in this Agreement or the
Parties expressly so agree in writing.”

1.      The following shall replace Section 4.3 upon a Change of Control:

        “4.3        Development Activities.

               (a)       Termination of Joint Development Activities. The Non-CoC Party shall,
in its sole discretion, have the option to terminate any ongoing Joint Development Activities. In
the event any ongoing Joint Development Activities are terminated,

                            (i)     Each Party shall have the right to possess, retain and use all
                    clinical and non-clinical data and related Regulatory Documentation Controlled
                    by either Party and generated in the course of Joint Development Activities prior
                    to the termination of such Joint Development Activity in order to Develop, obtain
                    Regulatory Approval for and Commercialize JAK Licensed Products in the JAK
                    Field in such Party’s territory in accordance with the terms of this Agreement; and

                            (ii)     each Party hereby grants to the other Party a Right of Reference or
                    Use to any and all such Regulatory Documentation, and agrees to sign, and cause
                    its Affiliates to sign, from time to time, promptly upon request, any instruments
                    reasonably requested by such other Party in order to effect such grant.

           (b)       Ongoing Joint Development Activities. With respect to ongoing Joint
Development Activities which are not terminated pursuant to 4.3(a),

                            (i)    Each Party shall have the right to possess, retain and use all
                    clinical and non-clinical data and related Regulatory Documentation Controlled
                    by either Party and generated in the course of Joint Development Activities in
                    order to Develop, obtain Regulatory Approval for and Commercialize JAK


                                                     -2-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 117 of 127




                    Licensed Products in the JAK Field in such Party’s territory in accordance with
                    the terms of this Agreement.

                            (ii)     each Party hereby grants to the other Party a Right of Reference or
                    Use to any and all such Regulatory Documentation, and agrees to sign, and cause
                    its Affiliates to sign, from time to time, promptly upon request, any instruments
                    reasonably requested by such other Party in order to effect such grant;

                             (iii) each Party shall maintain complete and accurate records of all
                    results, data, and developments made pursuant to its efforts under the
                    Development Plan. Such records shall appropriately reflect all work done and
                    results achieved in the performance of Development activities in sufficient detail
                    and in good scientific manner appropriate for patent and regulatory purposes; and

                           (iv)    in any agreement between either Party and a clinical research
                    organization related to a Joint Development Activity, the contracting Party shall
                    use reasonable efforts to name the other Party as a third party beneficiary for the
                    purpose of receiving data derived from Clinical Trials related to such Joint
                    Development Activity from such clinical research organization in the event of a
                    Bankruptcy Event of such Party.”




                                                     -3-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 118 of 127




                                    Exhibit I

                           Pharmacovigilance Agreement




                                       -1-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 119 of 127




                                  Schedule 1.14

                        c-MET Licensed Back-Up Compounds




                                       -2-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 120 of 127




                                  Schedule 1.60

                         JAK Licensed Back-Up Compounds




                                       -1-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 121 of 127




                                  Schedule 4.1




US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 122 of 127




                                Schedule 4.1(c)(i)




US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 123 of 127




                                    Schedule 11.3

                     Exceptions to Representations and Warranties




                                   )




                                         -2-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 124 of 127




                                     -3-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 125 of 127




                                     -4-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 126 of 127




                                     -5-
US1DOCS 7351894v3
      Case 1:20-cv-00400-GHW Document 36-1 Filed 04/30/20 Page 127 of 127




                                     -6-
US1DOCS 7351894v3
